 



Exhibit 10.1

EXECUTION COPY

PURCHASE AGREEMENT

dated as of

May 17, 2004

among

KAISER ALUMINUM & CHEMICAL CORPORATION
and
KAISER BAUXITE COMPANY

and

GRAMERCY ALUMINA LLC
and
ST. ANN BAUXITE LIMITED

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page

--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS
    2  
1.1 Definitions
    2  
1.2 Certain Interpretive Matters
    17  
1.2.1 Certain References
    17  
1.2.2 Titles and Headings
    17  
1.2.3 Participation in Drafting
    17  
ARTICLE II PURCHASE AND SALE; TREATMENT OF LIABILITIES
    17  
2.1 Sale and Transfer of Assets
    17  
2.2 Assumed Liabilities
    17  
2.3 Retained Liabilities
    17  
2.4 Nonassignable Contracts
    17  
2.4.1 Nonassignability
    17  
2.4.2 Efforts to Obtain Consents
    18  
2.4.3 Alternative Arrangements If Consents Not Obtained
    18  
2.4.4 Obligation of Buyers to Perform
    18  
2.5 Arrangements with Respect to KJBC Owned Real Property
    18  
2.6 Conditions Precedent
    18  
2.7 Permitted Liens
    18  
ARTICLE III PURCHASE PRICE
    19  
3.1 Aggregate Purchase Price
    19  
3.2 Deposit
    19  
3.3 Adjustment of Purchase Price
    19  
3.3.1 Closing Balance Sheet
    20  
3.3.2 Cooperation
    20  
3.3.3 Review of Closing Statements
    20  
3.3.4 Adjustment to Purchase Price
    21  
3.3.5 Estimate of Purchase Price Adjustment
    21  
3.4 Physical Inventory
    21  
3.5 Purchase Price Allocation
    22  
3.6 Intercompany Accounts
    22  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page

--------------------------------------------------------------------------------

3.6.1 KBC
    22  
3.6.2 Alpart
    23  
ARTICLE IV CLOSING
    23  
4.1 Closing
    23  
4.2 Documents to be Delivered by Buyers
    23  
4.2.1 Purchase Price
    23  
4.2.2 Compliance Certificate
    23  
4.2.3 Officer’s Certificate
    23  
4.2.4 Assumption Documents
    23  
4.2.5 Secretary’s Certificate
    23  
4.3 Documents to be Delivered by Sellers
    23  
4.3.1 Receipt
    23  
4.3.2 Compliance Certificate
    24  
4.3.3 Officer’s Certificate
    24  
4.3.4 Transfer Documents
    24  
4.3.5 Secretary’s Certificate
    24  
4.3.6 Technology Licenses
    24  
4.4 Other Documents to be Delivered
    24  
4.4.1 Transition and Shared Services Agreement
    24  
4.4.2 Environmental Escrow Agreement
    24  
ARTICLE V REPRESENTATIONS AND WARRANTIES OF SELLERS GENERALLY AND WITH RESPECT
TO KJBC AND KBC
    24  
5.1 Organization
    24  
5.2 Corporate Authority
    25  
5.3 Consents
    25  
5.4 Partnership Interests
    26  
5.4.1 Partners’ Respective Holdings
    26  
5.4.2 No Other Obligation to Transfer Partnership Interest
    26  
5.4.3 Title to Partnership Interest
    26  
5.5 Interest in Other Persons
    26  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page

--------------------------------------------------------------------------------

5.6 Financial Statements
    26  
5.7 Sufficiency of Assets
    27  
5.8 KBC Inventory
    27  
5.9 Conduct of Business
    27  
5.10 Real Property
    27  
5.10.1 KJBC Owned Real Property
    27  
5.10.2 KJBC Leased Real Property
    27  
5.10.3 KBC Owned Real Property
    27  
5.10.4 KBC Leased Real Property
    28  
5.10.5 Possession
    28  
5.10.6 Zoning and Other Restrictions
    28  
5.11 Tangible Personal Property
    28  
5.11.1 KJBC Owned Tangible Personal Property
    28  
5.11.2 KJBC Leased Tangible Personal Property
    28  
5.11.3 KBC Owned Tangible Personal Property
    29  
5.11.4 KBC Leased Tangible Personal Property
    29  
5.12 Material Contracts
    29  
5.12.1 KJBC Material Contracts
    29  
5.12.2 KBC Material Contracts
    29  
5.12.3 Agreements Provided
    30  
5.13 Intellectual Property
    30  
5.13.1 KJBC Owned Intellectual Property
    30  
5.13.2 KJBC Licensed Intellectual Property
    30  
5.13.3 KBC Owned Intellectual Property
    30  
5.13.4 KBC Licensed Intellectual Property
    30  
5.13.5 No Unresolved Claims
    31  
5.14 Permits
    31  
5.14.1 List of Permits
    31  
5.14.2 Permit Compliance
    31  
5.15 Compliance with Law
    31  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page

--------------------------------------------------------------------------------

5.16 Litigation
    31  
5.17 Environmental Matters
    32  
5.17.1 Environmental Compliance
    32  
5.17.2 Disposal Sites
    32  
5.17.3 List of Environmental Permits
    32  
5.17.4 Environmental Permit Compliance
    32  
5.18 Employees
    32  
5.18.1 Compliance with Laws
    32  
5.18.2 Employment and Severance Agreements
    33  
5.18.3 Liabilities Satisfied
    33  
5.19 Labor Matters
    33  
5.19.1 Collective Bargaining Agreements
    33  
5.19.2 No Other Labor Organization
    33  
5.20 KBC Plans and Employee Compensation
    33  
5.21 Administration of KBC Plans
    33  
5.22 Insurance
    33  
5.23 Tax Matters
    33  
5.23.1 Tax Returns
    34  
5.23.2 Unresolved Items
    34  
5.23.3 Stamp Duty
    34  
5.24 Related Party Transactions
    34  
5.25 Brokers and Finders
    34  
5.26 Title to KBC Purchased Assets
    34  
ARTICLE VI REPRESENTATIONS AND WARRANTIES OF KAISER WITH RESPECT TO THE GRAMERCY
PURCHASED ASSETS
    35  
6.1 Sufficiency of Assets
    35  
6.2 Gramercy Inventory
    35  
6.3 Conduct of Business
    35  
6.4 Real Property
    35  
6.4.1 Owned Real Property
    35  

iv



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page

--------------------------------------------------------------------------------

6.4.2 Leased Real Property
    35  
6.4.3 Possession
    35  
6.4.4 Zoning and Other Restrictions
    36  
6.5 Tangible Personal Property
    36  
6.5.1 Owned Tangible Personal Property
    36  
6.5.2 Leased Tangible Personal Property
    36  
6.5.3 Condition of Assets
    36  
6.6 Gramercy Material Contracts
    36  
6.6.1 Gramercy Material Contracts
    37  
6.6.2 Agreements Provided
    37  
6.7 Intellectual Property
    37  
6.7.1 Owned Intellectual Property
    37  
6.7.2 Licensed Intellectual Property
    37  
6.7.3 No Unresolved Claims
    37  
6.8 Permits
    37  
6.8.1 List of Permits
    37  
6.8.2 Permit Compliance
    38  
6.9 Compliance with Law
    38  
6.10 Litigation
    38  
6.11 Environmental Matters
    38  
6.11.1 Environmental Compliance
    38  
6.11.2 Disposal Sites
    38  
6.11.3 List of Environmental Permits
    38  
6.11.4 Environmental Permit Compliance
    39  
6.12 Labor Matters
    39  
6.12.1 Collective Bargaining Agreements
    39  
6.12.2 No Other Labor Organization
    39  
6.13 Insurance
    39  
6.14 Tax Matters
    39  
6.14.1 Tax Returns
    39  

v



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page

--------------------------------------------------------------------------------

6.14.2 Unresolved Items
    39  
6.15 Title to Gramercy Purchased Assets
    39  
ARTICLE VII REPRESENTATIONS AND WARRANTIES OF BUYER
    40  
7.1 Organization
    40  
7.2 Corporate Authority
    40  
7.3 Consents
    40  
7.4 Representations Exclusive
    41  
7.5 Sufficiency of Funds
    41  
7.6 Investment Intent
    41  
7.7 Brokers and Finders
    41  
ARTICLE VIII CERTAIN COVENANTS
    41  
8.1 Conduct of the Business; Transition Planning
    41  
8.1.1 Certain Restrictions
    41  
8.1.2 Transition Planning
    44  
8.2 Access to Information; Confidentiality
    44  
8.3 Commercially Reasonable Efforts; Regulatory Matters
    44  
8.3.1 Efforts to Close
    44  
8.3.2 Notice of Breaches
    45  
8.4 Bankruptcy Court Approval
    45  
8.4.1 Sales Process and Approval Motion
    45  
8.4.2 Hearing for the Bidding Procedures Order
    45  
8.5 Sales Order; Cooperation
    46  
8.5.1 Sales Order
    46  
8.5.2 Cooperation
    46  
8.6 Public Announcements
    46  
8.7 Tax Matters
    47  
8.7.1 Cooperation
    47  
8.7.2 Treatment of Payments
    47  
8.7.3 Tax Elections
    47  
8.7.4 Allocation of Taxes
    47  

vi



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page

--------------------------------------------------------------------------------

8.7.5 Tax Returns and Payments
    48  
8.7.6 Contests
    48  
8.8 KBC Employees
    49  
8.8.1 Employment Offers for KBC Represented Employees
    49  
8.8.2 Employment Offers for Non-Represented KBC Employees
    49  
8.8.3 KBC Labor Agreements and Pension Plans
    49  
8.8.4 Benefits Maintenance for KBC Represented Employees
    49  
8.8.5 No Employment Guarantee
    49  
8.8.6 No Prohibition on Amendment of Plans
    49  
8.8.7 Elimination of Severance and Redundancy Obligations
    49  
8.9 Seller Employees
    50  
8.9.1 Employment Offer to Seller Employees
    50  
8.9.2 Release of Seller Employees; No Solicitation
    50  
8.10 Gramercy Employees
    50  
8.10.1 Employment Offers to Gramercy Salaried Employees
    51  
8.10.2 Release of Gramercy Salaried Employees; No Solicitation
    51  
8.10.3 Collective Bargaining
    51  
8.10.4 Form W-2
    51  
8.10.5 No Employment Guarantee
    51  
8.10.6 WARN Act
    51  
8.11 Plan of Reorganization
    51  
8.12 Financial Statements
    52  
8.13 Insurance
    52  
8.14 Confidential Information
    53  
8.15 Gramercy Environmental Conditions
    53  
8.15.1 Scheduled Environmental Conditions
    53  
8.15.2 Environmental Escrow Agreement
    53  
8.15.3 Environmental Insurance
    54  
8.15.4 Release
    54  
8.16 Demolition of La Roche Site
    54  

vii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page

--------------------------------------------------------------------------------

8.17 Procurement of BFPP Letter
    54  
8.17.1 Kaiser Assistance
    54  
8.17.2 Gramercy Environmental History
    54  
8.17.3 Coordination with Kaiser
    55  
8.17.4 LDEQ Approval
    55  
8.17.5 Alternative Measures
    55  
8.18 LDEQ Compliance
    55  
8.19 Trade Names
    56  
8.20 Name Change
    56  
8.21 Further Assurances
    56  
ARTICLE IX CONDITIONS TO CLOSING
    56  
9.1 Conditions to the Obligations of Each Party
    56  
9.1.1 No Injunction
    56  
9.1.2 HSR
    56  
9.1.3 Third Party Consents
    56  
9.1.4 Bankruptcy Court Approval
    56  
9.1.5 Consent Under DIP Facility
    56  
9.2 Conditions to the Obligations of Sellers
    56  
9.2.1 Compliance by Buyers
    57  
9.2.2 Accuracy of Buyers’ Representations
    57  
9.2.3 Assumption Documents
    57  
9.2.4 Payment of Purchase Price
    57  
9.2.5 Resolutions of Buyers
    57  
9.3 Conditions to the Obligations of Buyers
    57  
9.3.1 Compliance by Sellers
    57  
9.3.2 Accuracy of Each Seller’s Representations
    58  
9.3.3 Transfer Documents
    58  
9.3.4 Environmental Escrow Agreement
    58  
9.3.5 No Material Adverse Change
    58  
9.3.6 Sales Order
    58  

viii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page

--------------------------------------------------------------------------------

9.3.7 KBC Contracts and Gramercy Contracts
    58  
9.3.8 Resolutions of Sellers
    58  
9.3.9 Technology Licenses
    58  
9.3.10 Alcan License
    58  
9.3.11 Property Taxes
    59  
ARTICLE X TERMINATION
    59  
10.1 Termination
    59  
10.1.1 Mutual Consent
    59  
10.1.2 Sellers Termination
    59  
10.1.3 Buyers Termination
    60  
10.2 Effect of Termination
    62  
10.3 Termination Fee
    62  
ARTICLE XI INDEMNIFICATION
    62  
11.1 Survival of Representations and Warranties
    63  
11.2 Indemnification by Buyers
    63  
11.3 Indemnification by Sellers
    64  
11.4 Limitations
    64  
11.4.1 Basket and Cap
    64  
11.4.2 Netting of Insurance Proceeds
    64  
11.5 Procedures
    64  
11.5.1 Notice of Claim; Information
    64  
11.5.2 Right to Defense
    65  
11.6 Exclusive Remedies
    65  
ARTICLE XII MISCELLANEOUS
    65  
12.1 Entire Agreement
    65  
12.2 Notices
    65  
12.3 Amendments and Waivers
    67  
12.3.1 Writing Required
    67  
12.3.2 No Implied Waiver
    67  
12.4 Expenses
    67  

ix



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page

--------------------------------------------------------------------------------

12.4.1 Expenses Relating to this Agreement
    67  
12.4.2 Consents and Transfers
    67  
12.4.3 Certain Other Obligations
    68  
12.4.4 Certain Jamaican Filings
    68  
12.4.5 Rights to Refunds
    68  
12.4.6 Certain Prohibitions
    68  
12.5 Damages
    68  
12.6 Successors and Assigns
    69  
12.7 Governing Law
    69  
12.8 Bulk Sales
    69  
12.9 Knowledge
    69  
12.10 Consent to Jurisdiction; Arbitration
    69  
12.10.1 During Bankruptcy Cases
    69  
12.10.2 Post-Bankruptcy
    69  
12.10.3 Disputes as to Arbitration
    69  
12.10.4 Service of Process
    69  
12.11 Severability
    69  
12.12 Counterparts; Effectiveness
    70  

x



--------------------------------------------------------------------------------



 



TABLE OF SCHEDULES AND EXHIBITS

SCHEDULES

     
Schedule 1.1(a)
  Gramercy Excluded Assets
Schedule 1.1(b)
  Gramercy Excluded Contracts
Schedule 1.1(c)
  KBC Excluded Assets
Schedule 1.1(d)
  KBC Excluded Contracts
Schedule 3.5
  Purchase Price Allocation
Schedule 5.3
  Seller Consents
Schedule 5.6
  KJBC Financial Statements
Schedule 5.8
  KBC Inventory Statement
Schedule 5.9
  Conduct of KJBC Operations
Schedule 5.10.1(a)
  KJBC Owned Real Property Liens
Schedule 5.10.1(b)
  KJBC Owned Real Property
Schedule 5.10.2(a)
  KJBC Leased Real Property Liens
Schedule 5.10.2(b)
  KJBC Leased Real Property
Schedule 5.10.3(a)
  KBC Owned Real Property Liens
Schedule 5.10.3(b)
  KBC Owned Real Property
Schedule 5.10.4(a)
  KBC Leased Real Property Liens
Schedule 5.10.4(b)
  KBC Leased Real Property
Schedule 5.10.5
  Possession; Encroachment
Schedule 5.10.6(a)
  Zoning Restrictions
Schedule 5.10.6(b)
  Zoning Applications
Schedule 5.11.1(a)
  KJBC Owned Tangible Personal Property Liens
Schedule 5.11.1(b)
  KJBC Owned Tangible Personal Property
Schedule 5.11.2(a)
  KJBC Leased Tangible Personal Property Rights
Schedule 5.11.2(b)
  KJBC Leased Tangible Personal Property
Schedule 5.11.3(a)
  KBC Owned Tangible Personal Property Liens
Schedule 5.11.3(b)
  KBC Owned Tangible Personal Property
Schedule 5.11.4(a)
  KBC Leased Tangible Personal Property Rights
Schedule 5.11.4(b)
  KBC Leased Tangible Personal Property
Schedule 5.12.1(a)
  KJBC Material Contracts
Schedule 5.12.1(b)
  Disputes Under KJBC Material Contracts
Schedule 5.12.2(a)
  KBC Material Contracts
Schedule 5.12.2(b)
  Disputes Under KBC Material Contracts
Schedule 5.13.1(a)
  KJBC Owned Intellectual Property Rights
Schedule 5.13.1(b)
  KJBC Owned Intellectual Property
Schedule 5.13.2(a)
  KJBC Licensed Intellectual Property Rights
Schedule 5.13.2(b)
  KJBC Licensed Intellectual Property
Schedule 5.13.3(a)
  KBC Owned Intellectual Property Rights
Schedule 5.13.3(b)
  KBC Owned Intellectual Property
Schedule 5.13.4(a)
  KBC Licensed Intellectual Property Rights
Schedule 5.13.4(b)
  KBC Licensed Intellectual Property
Schedule 5.14.1
  KJBC/KBC Permits
Schedule 5.14.2
  KJBC/KBC Permit Compliance

xi



--------------------------------------------------------------------------------



 



     
Schedule 5.15
  KJBC/KBC Compliance with Law
Schedule 5.16
  KJBC/KBC Litigation
Schedule 5.17.1
  KJBC/KBC Environmental Matters
Schedule 5.17.2
  KJBC/KBC Disposal Sites
Schedule 5.17.3
  KJBC/KBC Environmental Permits
Schedule 5.17.4
  KJBC/KBC Environmental Permit Compliance
Schedule 5.18.1
  Employees
Schedule 5.18.2
  Employment and Severance Agreements
Schedule 5.19.1
  KJBC/KBC Labor and Collective Bargaining Agreements
Schedule 5.20
  KBC Plans
Schedule 5.21
  Administration of KBC Plans
Schedule 5.22
  KJBC Insurance Policies
Schedule 5.23.1
  Tax Returns
Schedule 5.23.2
  Unresolved Items
Schedule 6.2
  Gramercy Inventory Statement
Schedule 6.3
  Conduct of Gramercy Operations
Schedule 6.4.1(a)
  Gramercy Owned Real Property Liens
Schedule 6.4.1(b)
  Gramercy Owned Real Property
Schedule 6.4.2(a)
  Gramercy Leased Real Property Liens
Schedule 6.4.2(b)
  Gramercy Leased Real Property
Schedule 6.4.4(a)
  Zoning Restrictions
Schedule 6.4.4(b)
  Zoning Applications
Schedule 6.5.1(a)
  Gramercy Owned Tangible Personal Property Liens
Schedule 6.5.1(b)
  Gramercy Owned Tangible Personal Property
Schedule 6.5.2(a)
  Gramercy Leased Tangible Personal Property Rights
Schedule 6.5.2(b)
  Gramercy Leased Tangible Personal Property
Schedule 6.5.3
  Condition of Assets
Schedule 6.6.1(a)
  Gramercy Material Contracts
Schedule 6.6.1(b)
  Disputes Under Gramercy Material Contracts
Schedule 6.7.1(a)
  Gramercy Owned Intellectual Property Rights
Schedule 6.7.1(b)
  Gramercy Owned Intellectual Property
Schedule 6.7.2(a)
  Gramercy Licensed Intellectual Property Rights
Schedule 6.7.2(b)
  Gramercy Licensed Intellectual Property
Schedule 6.8.1
  Gramercy Permits
Schedule 6.8.2
  Gramercy Permit Compliance
Schedule 6.9
  Gramercy Compliance with Law
Schedule 6.10
  Gramercy Litigation
Schedule 6.11.1
  Gramercy Environmental Matters
Schedule 6.11.2
  Gramercy Disposal Sites
Schedule 6.11.3
  Gramercy Environmental Permits
Schedule 6.11.4
  Gramercy Environmental Permit Compliance
Schedule 6.12.1
  Gramercy Labor and Collective Bargaining Agreements
Schedule 6.13
  Gramercy Insurance Policies
Schedule 6.14.1
  Gramercy Tax Returns
Schedule 6.14.2
  Gramercy Unresolved Items
Schedule 7.3
  Buyers Consents

xii



--------------------------------------------------------------------------------



 



     
Schedule 8.1.1(a)
  Conduct of the Businesses
Schedule 8.1.1(b)
  KJBC Capital Spending Plans
Schedule 8.1.1(c)
  Gramercy Capital Spending Plans
Schedule 8.8.3
  KBC Pension Plans
Schedule 8.9.1
  Seller Employees
Schedule 8.10.1
  Gramercy Salaried Employees
Schedule 8.15.1
  Gramercy Scheduled Environmental Conditions
Schedule 9.1.3
  Third Party Consents
Schedule 12.9
  Sellers’ Knowledge

EXHIBITS

     
Exhibit A
  Form of Bidding and Auction Procedures
Exhibit B
  Form of Environmental Escrow Agreement
Exhibit C
  Form of Escrow Agreement
Exhibit D
  Sample Calculation of Closing Gramercy Inventory Statement
Exhibit E
  Sample Calculation of Modified Working Capital
Exhibit F
  Sample Calculation of Closing KBC Inventory Statement
Exhibit G
  Form of Sales Process and Approval Motion
Exhibit H
  Form of Sales Order
Exhibit I
  Form of KJBC Technology License Agreement
Exhibit J
  Form of Gramercy Technology License Agreement

xiii



--------------------------------------------------------------------------------



 



PURCHASE AGREEMENT

     This PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
May 17, 2004, by and among Kaiser Aluminum & Chemical Corporation, a Delaware
corporation (“Kaiser”), Kaiser Bauxite Company, a Nevada corporation (“KBC,” and
collectively with Kaiser, “Sellers”), St. Ann Bauxite Limited, a Jamaican
private limited company (“KJBC Buyer”), and Gramercy Alumina LLC, a Delaware
limited liability company (“Gramercy Buyer” and collectively with KJBC Buyer,
“Buyers”).

RECITALS:

     A. Kaiser Jamaica Bauxite Company (“KJBC”) is a Jamaican registered
partnership between KBC and Jamaica Bauxite Mining Company Ltd., a Government of
Jamaica state-owned corporation (“JBM”).

     B. KBC is a wholly-owned subsidiary of Kaiser.

     C. KBC and JBM, doing business as KJBC, own and operate a bauxite mining
operation on the north coast of Jamaica, including drying, storage and shipping
facilities located at Port Rhoades, Discovery Bay (the “KJBC Operations”).

     D. Under the Partnership Agreement (as defined below), ownership of all
real and personal property of KJBC is vested in the partners of KJBC in
proportion to each partner’s Partnership Interest (as defined below), and
therefore, legal title to the property used in the KJBC Operations is held by
KBC and JBM, as tenants in common, for the use and benefit of KJBC.

     E. Kaiser owns and operates an alumina refinery (“Gramercy”) located on the
Mississippi River in Gramercy, Louisiana, including drying and material handling
facilities, a power house for steam and electricity production, a deep water
dock and a third party barge loading facility (the “Gramercy Operations” and
together with the KJBC Operations, the “Combined Operations”).

     F. On February 12, 2002 (the “Kaiser Petition Date”) Kaiser filed, and on
January 14, 2003 (the “KBC Petition Date”) KBC filed, voluntary petitions for
relief under chapter 11 of title 11 of the United States Code (as now in effect
or hereafter amended, the “Bankruptcy Code”) with the United States Bankruptcy
Court for the District of Delaware (the “Bankruptcy Court”), and those chapter
11 cases (collectively, the “Bankruptcy Cases”) have been consolidated for
procedural purposes only and are being administered jointly as Case No. 02-10429
(JKF).

     G. Sellers desire to sell, and Buyers desire to purchase, the KBC Purchased
Assets (as defined below) and the Gramercy Purchased Assets (as defined below),
pursuant to, inter alia, Sections 363 and 365 of the Bankruptcy Code, on the
terms and subject to the conditions hereinafter set forth.

 



--------------------------------------------------------------------------------



 



AGREEMENTS:

     NOW, THEREFORE, in consideration of the representations, warranties and
covenants set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Sellers and Buyers hereby agree as follows:

ARTICLE I
DEFINITIONS

     1.1 Definitions. The following capitalized terms used in this Agreement
shall have the respective meanings ascribed to them in this Section 1.1:

     “ACC” has the meaning set forth in Section 8.14.

     “Adjustment” has the meaning set forth in Section 3.3.4.

     “Adjustment Request” has the meaning set forth in Section 3.3.3.

     “Affiliate” means, with respect to any Person, any other Person who
directly or indirectly controls, is controlled by or is under the common control
with that Person. For the purposes of this definition, the term “control,” when
used with respect to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
that Person, whether through the ownership of voting securities, by contract or
otherwise.

     “Agreement” has the meaning set forth in the introductory paragraph of this
purchase agreement.

     “Alcan License” has the meaning set forth in Section 9.3.10.

     “Alpart” means Alumina Partners of Jamaica.

     “Assumed Liabilities” means the KBC Assumed Liabilities and the Gramercy
Assumed Liabilities.

     “Assumption Documents” means those instruments of assumption and other
instruments and documents as may be necessary or appropriate to effect or to
evidence assumption of the Assumed Liabilities by Buyers in accordance with the
terms of this Agreement.

     “Auction” has the meaning set forth in the Bidding and Auction Procedures.

     “Balance Sheet” has the meaning set forth in Section 5.6.

     “Balance Sheet Date” has the meaning set forth in Section 5.6.

     “Balance Sheet Date Gramercy Inventory Statement” has the meaning set forth
in Section 6.2.

     “Balance Sheet Date KBC Inventory Statement” has the meaning set forth in
Section 5.8.

2



--------------------------------------------------------------------------------



 



     “Bankruptcy Cases” has the meaning set forth in Recital F to this
Agreement.

     “Bankruptcy Code” has the meaning set forth in Recital F to this Agreement.

     “Bankruptcy Court” has the meaning set forth in Recital F to this
Agreement.

     “Bankruptcy Laws” means the Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, as amended, and the local rules of the Bankruptcy Court.

     “Bankruptcy Pleadings” means all pleadings relating to this Agreement filed
with the Bankruptcy Court by either Seller or any other Person.

     “Basket” has the meaning set forth in Section 11.4.1.

     “BFPP Letter” means a document from the LDEQ addressed to Gramercy Buyer in
form and substance acceptable to Gramercy Buyer, confirming the status of
Gramercy Buyer as a “bona fide prospective purchaser” as contemplated under
LSA-R.S. 30:2271-2283 with respect to the Gramercy Site.

     “Bidding and Auction Procedures” means the bidding and auction procedures,
substantially in the form attached hereto as Exhibit A, to be followed in
connection with the proposed sale by the Sellers of the Purchased Assets as
approved by the Bidding Procedures Order.

     “Bidding Procedures Hearing” has the meaning set forth in Section 8.4.2.

     “Bidding Procedures Order” has the meaning set forth in Section 8.4.1.

     “Book Value” has the meaning set forth in Section 3.3.1.

     “Buyer Indemnified Parties” has the meaning set forth in Section 11.3.

     “Buyers” has the meaning set forth in the introductory paragraph to this
Agreement.

     “Buyers’ Proposed Calculations” has the meaning set forth in Section 3.3.1.

     “Closing” means the consummation of the purchase and sale of the Purchased
Assets contemplated by this Agreement.

     “Closing Balance Sheet” has the meaning set forth in Section 3.3.1.

     “Closing Date” has the meaning set forth in Section 4.1.

     “Closing Employee Loan Statement” has the meaning set forth in Section
3.3.1.

     “Closing Gramercy Inventory” has the meaning set forth in Section 3.3.1.

     “Closing Gramercy Inventory Statement” has the meaning set forth in
Section 3.3.1.

3



--------------------------------------------------------------------------------



 



     “Closing KBC Inventory” has the meaning set forth in Section 3.3.1.

     “Closing KBC Inventory Statement” has the meaning set forth in Section
3.3.1.

     “Closing Modified Working Capital” has the meaning set forth in Section
3.3.1.

     “Closing Statements” has the meaning set forth in Section 3.3.1.

     “Combined Operations” has the meaning set forth in Recital E to this
Agreement.

     “Confidentiality Agreement” means the Confidentiality Agreement, dated
June 14, 2003, between Kaiser and Century Aluminum Company.

     “Consent” means any consent, waiver, approval, order or authorization of,
or registration, declaration or filing with or notice to, any Person, including
any required passage of time or waiting period after any such registration,
declaration or filing.

     “Deposit” has the meaning set forth in Section 3.2.

     “DIP Facility” means the Post-Petition Credit Agreement, dated as of
February 12, 2002, among Kaiser Aluminum & Chemical Corporation, Kaiser Aluminum
Corporation, certain financial institutions party thereto and Bank of America,
N.A., as Agent (as amended, modified, supplemented, restated or replaced from
time to time).

     “Dispute Notice” has the meaning set forth in Section 3.5.

     “Effective Time” means 11:59 p.m. on the Closing Date.

     “Election A” has the meaning set forth in the Bidding and Auction
Procedures.

     “Election B” has the meaning set forth in the Bidding and Auction
Procedures.

     “Eligible Participants” has the meaning set forth in the Bidding and
Auction Procedures.

     “Environment” means any land (including soil, surface land and sub-surface
strata, sea bed or river bed under any water referred to below and any natural
or man-made structures), any waters (including coastal and inland waters,
surface waters, ground waters, aquifers and water in pipes, drains or other
conduits) and air (including ambient air and air within buildings and other
natural or man-made structures above or below ground).

     “Environmental Deposit” has the meaning set forth in Section 8.15.2.

     “Environmental Escrow Agent” means Bank of Texas, N.A.

     “Environmental Escrow Agreement” means the environmental escrow agreement,
substantially in the form attached hereto as Exhibit B, to be executed and
delivered by and among, Kaiser, Gramercy Buyer and the Environmental Escrow
Agent prior to Closing.

4



--------------------------------------------------------------------------------



 



     “Environmental Laws” means any and all Laws, and applicable standards
adopted by Governmental Entities with which compliance is mandatory, relating to
the protection of the Environment or releases of Hazardous Materials into the
Environment or otherwise relating to the manufacture, use, treatment, storage,
transport, disposal or handling of Hazardous Materials or the clean-up or other
remediation thereof.

     “Environmental Termination Date” has the meaning set forth in Section 11.1.

     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

     “Escrow Agent” means Bank of Texas, N.A.

     “Escrow Agreement” means the escrow agreement, substantially in the form
attached hereto as Exhibit C, to be executed and delivered by and among Sellers,
Gramercy Buyer and the Escrow Agent simultaneously with the execution and
delivery of this Agreement.

     “Estimated Balance Sheet” has the meaning set forth in Section 3.3.5.

     “Estimated Calculations” has the meaning set forth in Section 3.3.5.

     “Estimated Gramercy Inventory Statement” has the meaning set forth in
Section 3.3.5.

     “Estimated KBC Employee Loan Statement” has the meaning set forth in
Section 3.3.5.

     “Estimated KBC Inventory Statement” has the meaning set forth in Section
3.3.5.

     “Estimated Purchase Price” has the meaning set forth in Section 3.3.5.

     “Estimated Statements” has the meaning set forth in Section 3.3.5.

     “Final Allocable Amount” has the meaning set forth in Section 3.5.

     “Final Allocation Statement” has the meaning set forth in Section 3.5.

     “Final Order” means an order or judgment of the Bankruptcy Court (a) that
is not the subject of a pending appeal, petition for certiorari, motion for
reconsideration or other proceeding for review, rehearing or reargument, (b)
that has not been reversed, stayed, modified or amended, and (c) that the time
period in which to appeal, to petition for certiorari, to move for
reconsideration or to seek review, rehearing or reargument shall have expired,
as a result of which such order shall have become final in accordance with Rule
8002 of the Federal Rules of Bankruptcy Procedure and other applicable Laws.

     “Final Purchase Price” has the meaning set forth in Section 3.1.

     “Futures Representative” has the meaning set forth in Section 8.14.

     “General Termination Date” has the meaning set forth in Section 11.1.

5



--------------------------------------------------------------------------------



 



     “GOJ Approval” means (a) an agreement between KJBC Buyer and the applicable
Governmental Entities of Jamaica with respect to a fiscal regime for KJBC Buyer
relating to its ownership of the KBC Purchased Assets, including in respect of
income taxes, bauxite levies, bauxite royalties, property taxes, customs duties,
asset usage fees and land use, dedication and depletion fees, that is consistent
with the release of Sellers from any obligation to the applicable Governmental
Entities of Jamaica arising from the operation of the KJBC Operations from and
after Closing and (b) the consents listed or described on Schedule 5.3 required
to be obtained from the applicable Governmental Entities of Jamaica.

     “GOJ Release” has the meaning set forth in Section 10.1.2.

     “Governmental Entity” means any federal, state, parish, local, municipal,
foreign or other government or any provincial, departmental or political
subdivision thereof, or any entity, body or authority exercising or entitled to
exercise any administrative, executive, judicial, legislative, policy,
regulatory or taxing authority or power of any nature, or any court, department,
commission, board, bureau, agency, instrumentality or administrative body of any
of the foregoing, including any arbitral body.

     “Gramercy” has the meaning set forth in Recital E to this Agreement.

     “Gramercy Assumed Liabilities” means all liabilities and obligations
arising out of or relating to the ownership and use of the Gramercy Purchased
Assets or the operation of the Gramercy Operations after the Effective Time, but
excluding the Gramercy Retained Liabilities.

     “Gramercy Buyer” has the meaning set forth in the introductory paragraph to
this Agreement.

     “Gramercy Contracts” means all licenses, contracts, agreements, commitments
and undertakings, whether written or oral, to which Kaiser is a party or by
which Kaiser is bound and that are included in the Gramercy Purchased Assets.

     “Gramercy Employees” shall mean the Gramercy Salaried Employees and the
Gramercy Represented Employees.

     “Gramercy Excluded Assets” means: (a) cash and cash equivalents of Kaiser;
(b) accounts receivable of Kaiser; (c) insurance policies insuring the Gramercy
Operations or the Gramercy Purchased Assets; (d) Kaiser’s corporate seals,
minute books, charter documents, Tax Returns and work papers related thereto,
corporate stock record books and records pertaining to organization, existence
or share capitalization and such books and records as are necessary to enable
Kaiser to file its Tax Returns and reports; (e) rights (including rights to
indemnification, contribution, subrogation or reimbursement, rights under or
pursuant to warranties and rights arising from or related to defense, release,
compromise, discharge or satisfaction), claims, actions, causes of action,
judgments, deferred charges, advance payments, prepaid items, security and other
deposits, claims for refunds, rights of offset and credits of whatever nature
relating to any of the assets referred to in any other clause of this definition
or to any of the Gramercy Retained Liabilities; (f) refunds of Taxes
attributable to any period or portion thereof ending on or prior to the
Effective Time (except for any refunds, claims for refunds or credits of any
Transfer Taxes paid by Buyers, either directly or indirectly as reimbursement to
Sellers, pursuant

6



--------------------------------------------------------------------------------



 



to Section 12.4); (g) the trademark “Kaiser” and any variation thereof, whether
alone or in combination with other words, and goodwill associated therewith;
(h) domain names and internet pages employing the name “Kaiser” and internet
protocol address space allocated to Kaiser; (i) access to Kaiser telephone and
computer networks, including internet mail; (j) rights of Kaiser under this
Agreement; and (k) all other assets listed or described on Schedule 1.1(a);
provided, however, that by written notice to Buyers delivered prior to June 14,
2004, Sellers may designate any Gramercy Contract set forth on Schedule 1.1(b)
as a Gramercy Excluded Asset.

     “Gramercy Exit Agreement” has the meaning set forth in Section 10.1.2.

     “Gramercy Inventory” means, as of any particular date, all of Kaiser’s
bauxite inventory, inventories of raw materials, work in process, finished
goods, processing supplies and stores owned by Kaiser and relating primarily to
the conduct of the Gramercy Operations.

     “Gramercy Labor Agreement” means the 2000 Labor Agreement, dated September
18, 2000, between Kaiser and United Steelworkers of America AFL-CIO, as amended,
including as amended by (a) the Settlement Agreement, dated September 18, 2000,
between Kaiser and the United Steelworkers of America AFL-CIO, and (b) Kaiser’s
final proposal to the United Steelworkers of America AFL-CIO under 11 U.S.C.
Section 1113 and 1114, dated January 27, 2004, when and if effective.

     “Gramercy Leased Real Property” has the meaning set forth in Section 6.4.2.

     “Gramercy Leased Tangible Personal Property” has the meaning set forth in
Section 6.5.2.

     “Gramercy Licensed Intellectual Property” has the meaning set forth in
Section 6.7.2.

     “Gramercy Listed Insurance Policies” has the meaning set forth in Section
6.13.

     “Gramercy Material Contracts” means any Gramercy Contract (a) involves
aggregate future payments in excess of $1,000,000 or (b) extends for a period of
more than 12 months and cannot be cancelled by Kaiser upon 90 or fewer days
prior notice without further payment or penalty.

     “Gramercy Operations” has the meaning set forth in Recital E to this
Agreement.

     “Gramercy Owned Intellectual Property” has the meaning set forth in
Section 6.7.1.

     “Gramercy Owned Real Property” has the meaning set forth in Section 6.4.1.

     “Gramercy Owned Tangible Personal Property” has the meaning set forth in
Section 6.5.1.

     “Gramercy Plan” means any Plan, other than the Gramercy Labor Agreement,
used in connection with Gramercy Employees and sponsored or contributed to or
required to be contributed to by Kaiser or any other Person for the benefit of
the Gramercy Employees or former Gramercy Employees or their dependents.

7



--------------------------------------------------------------------------------



 



     “Gramercy Purchased Assets” means Kaiser’s right, title and interest in, to
and under the rights, properties and assets of every kind, character or
description, whether real, personal, or mixed, or fixed, contingent or
otherwise, wherever located, used by Kaiser primarily in connection with, or
relating primarily to, the conduct of the Gramercy Operations, including assets
in the categories listed on Exhibit D, but excluding the Gramercy Excluded
Assets.

     “Gramercy Real Property” has the meaning set forth in Section 6.4.2.

     “Gramercy Represented Employees” has the meaning set forth in Section
8.10.3.

     “Gramercy Retained Liabilities” means all liabilities and obligations of
Kaiser (1) arising out of or relating to the ownership or use of the Gramercy
Purchased Assets or the operation of the Gramercy Operations at or prior to the
Effective Time (regardless of whether any such liabilities and obligations are
listed or described in the schedules to this Agreement), including: (a) all
accounts payable arising out of or relating to the ownership and use of the
Gramercy Purchased Assets at or prior to the Effective Time; (b) all liabilities
and obligations of Kaiser for any Taxes (including all such liabilities and
obligations arising under any Tax sharing agreement or similar arrangement to
which Kaiser is a party) arising out of or relating to the ownership or use of
the Gramercy Purchased Assets at or prior to the Effective Time; (c) all
liabilities and obligations of Kaiser with respect to any warranty or similar
liabilities or obligations relating to alumina sold at or prior to the Effective
Time; (d) all indemnification, warranty and similar make whole obligations
arising under the Gramercy Contracts in respect of or resulting from acts,
occurrences and omissions at or prior to the Effective Time; (e) all liabilities
and obligations that result from any breach of a Gramercy Contract at or prior
to the Effective Time, or any performance or non-performance thereof or
compliance or failure to comply therewith on the part of either Seller,
including for fraud, breach or misfeasance or under any other theory, relating
to either Seller’s conduct at or prior to the Effective Time; (f) all
liabilities and obligations of Kaiser with respect to employees and former
employees of Kaiser, including the Gramercy Employees, arising at or prior to
the Effective Time; (g) all liabilities and obligations of Kaiser for torts
arising out of or resulting from acts, occurrences and omissions in connection
with the ownership or use of the Gramercy Purchased Assets at or prior to the
Effective Time; (h) all liabilities and obligations of Kaiser under any Laws
arising out of or resulting from acts, occurrences and omissions in connection
with the ownership or use of the Gramercy Purchased Assets at or prior to the
Effective Time; and (2) (a) all liabilities and obligations of Kaiser arising
out of or relating to the ownership or use of the Gramercy Excluded Assets
(whether prior to, on or after the Effective Time); (b) all liabilities and
obligations of Kaiser arising under the Gramercy Labor Agreement, any Gramercy
Plan or the National Labor Relations Act, including all liabilities and
obligations of Kaiser under Title IV of ERISA for any “employee pension benefit
plan” as defined in Section 3(2) of ERISA; (c) all liabilities and obligations
of Kaiser arising under this Agreement or the transactions contemplated hereby;
(d) all liabilities and obligations of Kaiser with respect to costs and expenses
incurred by Kaiser in connection with this Agreement or the administration of
the Bankruptcy Cases; (e) all indebtedness for borrowed money of Kaiser,
including all liabilities and obligations of Kaiser under the DIP Facility;
(f) all liabilities and obligations payable pursuant to Section 365(b)(1)(A) or
(B) of the Bankruptcy Code in order to effectuate, pursuant to the Bankruptcy
Code, the assumption by Sellers and assignment to Gramercy Buyer of the Gramercy
Contracts to the extent contemplated by this Agreement as of the Effective Time
pursuant to Bankruptcy Court approval; and (g) all liabilities

8



--------------------------------------------------------------------------------



 



and obligations under Environmental Laws arising from Offsite Disposal or any
Pre-Closing Environmental Release.

     “Gramercy Salaried Employees” has the meaning set forth in Section 8.10.1.

     “Gramercy Scheduled Environmental Conditions” has the meaning set forth in
Section 8.15.1.

     “Gramercy Site” means all real property in St. John and St. James Parishes,
Louisiana, in which Kaiser has a real property interest of any kind, including
those interests listed or described on Schedule 6.4.1(b) and Schedule 6.4.2(b).

     “Hazardous Materials” means any substance defined as toxic, radioactive and
otherwise hazardous and regulated under Environmental Laws, including substances
the presence of which requires or may require remediation under any Laws.

     “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.

     “HSR Filings” means any filings required under the HSR Act.

     “Indemnification Claim” has the meaning set forth in Section 11.5.1.

     “Independent Auditor” has the meaning set forth in Section 3.5.

     “Independent Observer” means such individual or individuals as Buyers and
Sellers mutually agree.

     “Intellectual Property” means trademarks, trade names, brand names and
other marks or trade rights, and patents, copyrights, designs, patterns,
know-how, formulae, treatments, processes and all other intellectual property or
proprietary rights, whether registered or unregistered, domestic or foreign, and
all applications thereof and goodwill associated therewith.

     “Intercompany Obligations” means all intercompany notes, cash advances and
payables between Sellers and their Affiliates (other than KJBC), on the one
hand, and KJBC, on the other hand, arising from transactions between Seller and
their Affiliates (other than KJBC), on the one hand, and KJBC, on the other
hand, prior to the Effective Time.

     “JBM” has the meaning set forth in Recital A to this Agreement.

     “JGAAP” means accounting principles generally acceptable in Jamaica.

     “Kaiser” has the meaning set forth in the introductory paragraph to this
Agreement.

     “Kaiser Petition Date” has the meaning set forth in Recital F to this
Agreement.

     “KBC” has the meaning set forth in the introductory paragraph to this
Agreement.

9



--------------------------------------------------------------------------------



 



     “KBC Assumed Liabilities” means all liabilities and obligations of KBC
whatsoever arising out of or relating to the ownership and use of the KBC
Purchased Assets or the operation of the KJBC Operations (including liabilities
in the categories listed on Exhibit E, all liabilities and obligations arising
under the KBC Labor Agreements and KBC Plans, all liabilities and obligations of
KBC owing to KJBC and all liabilities and obligations of KBC for which it,
together with any other partner of KJBC, are jointly and severally liable
because such parties are liable for obligations of KJBC as a matter of law by
virtue of their status as a general partner of KJBC), whether arising prior to,
on or after the Petition Date, that have not been satisfied and discharged prior
to Closing, but excluding, in all cases, the KBC Retained Liabilities.

     “KBC Contracts” means all licenses, contracts, agreements, commitments and
undertakings, whether written or oral, to which KBC is a party or by which KBC
is bound that are included in the KBC Purchased Assets.

     “KBC Employee Loans” means outstanding loans made by KBC to KBC Employees
and classified on the balance sheet of KBC as “Employee Receivables: Auto Loan,”
“Employee Receivables: Home Loan” or “Employee Receivables: Soft Loans.”

     “KBC Employees” has the meaning set forth in Section 8.8.2.

     “KBC Excluded Assets” means: (a) cash and cash equivalents of KBC; (b)
accounts receivable of KBC (other than amounts due from KJBC and accounts
receivable owing from employees or former employees of KBC under KBC Employee
Loans); (c) insurance policies insuring the KJBC Operations or the KBC Purchased
Assets; (d) KBC’s corporate seals, minute books, charter documents, Tax Returns
and work papers related thereto, corporate stock record books and records
pertaining to organization, existence or share capitalization and such books and
records as are necessary to enable KBC to file its Tax Returns and reports;
(e) rights (including rights to indemnification, contribution, subrogation or
reimbursement, rights under or pursuant to warranties and rights arising from or
related to defense, release, compromise, discharge or satisfaction), claims,
actions, causes of action, judgments, deferred charges, advance payments,
prepaid items, security and other deposits, claims for refunds, rights of offset
and credits of whatever nature relating to any of the assets referred to in any
other clause of this definition or to any of the KBC Retained Liabilities;
(f) refunds of Taxes (except for any refunds, claims for refunds or credits of
any Transfer Taxes paid by Buyers, either directly or indirectly as
reimbursement to Sellers, pursuant to Section 12.4) attributable to any period
or portion thereof ending at or prior to the Effective Time; (g) the trademark
“Kaiser” and any variation thereof, whether alone or in combination with other
words, and goodwill associated therewith; (h) domain names and internet pages
employing the name “Kaiser” and internet protocol address space allocated to
Kaiser; (i) access to Kaiser telephone and computer networks, including internet
mail; (j) rights of KBC under this Agreement; (k) rights of KBC under the
Sherwin Contract; and (l) any other assets listed or described on
Schedule 1.1(c); provided, however, that by written notice to Buyers delivered
prior to June 14, 2004, Sellers may designate any KBC Contract set forth on
Schedule 1.1(d) as a KBC Excluded Asset. The KBC Excluded Assets shall not
include any KJBC Assets.

     “KBC Inventory” means, as of any particular date, all of KBC’s work in
process and bauxite inventories held for sale to customers in the ordinary
course of business.

10



--------------------------------------------------------------------------------



 



     “KBC Labor Agreements” means (a) the Memorandum of Agreement, dated
December 6, 1999, between KJBC and the Union of Technical, Administrative and
Supervisory Personnel, representing certain categories of salaried employees,
and (b) the Memorandum of Agreement, dated December 2, 1999, between KJBC and
the University for Allied Workers Union, representing the Hourly-Paid Bargaining
Unit.

     “KBC Leased Real Property” has the meaning set forth in Section 5.10.4.

     “KBC Leased Tangible Personal Property” has the meaning set forth in
Section 5.11.4.

     “KBC Licensed Intellectual Property” has the meaning set forth in Section
5.13.4.

     “KBC Material Contracts” means any KBC Contract that (a) involves aggregate
future payments to, by or on behalf of KBC in excess of $1,000,000 or
(b) extends for a period of more than 12 months and cannot be cancelled by KBC
upon 90 or fewer days prior notice without further payment or penalty.

     “KBC Owned Intellectual Property” has the meaning set forth in Section
5.13.3.

     “KBC Owned Real Property” has the meaning set forth in Section 5.10.3.

     “KBC Owned Tangible Personal Property” has the meaning set forth in
Section 5.11.3.

     “KBC Partnership Interest” means KBC’s 49% Partnership Interest in KJBC.

     “KBC Pension Plans” means the pension plans administered pursuant to the
(a) Trust Deed for Kaiser Bauxite Company Hourly Retirement Plan, and (b) Trust
Deed for Kaiser Bauxite Company Salaried Retirement Plan.

     “KBC Petition Date” has the meaning set forth in Recital F to this
Agreement.

     “KBC Plan” means any Plan, other than the KBC Labor Agreements, sponsored
or contributed to or required to be contributed to by KBC or any other Person
for the benefit of KBC’s employees or former employees or their dependents.

     “KBC Purchased Assets” means KBC’s right, title and interest in, to and
under (a) the KBC Partnership Interest, (b) the KJBC Assets, and (c) the other
rights, properties and assets of every kind, character or description, whether
real, personal or mixed, or fixed, contingent or otherwise, wherever located,
used by KBC in connection with, or relating to, the conduct of the KJBC
Operations, including rights to all amounts due from KJBC, amounts receivable
from current and former employees of KBC under the KBC Employee Loans and assets
in the categories listed on Exhibit F, but excluding the KBC Excluded Assets.

     “KBC Real Property” has the meaning set forth in Section 5.10.4.

     “KBC Represented Employees” has the meaning set forth in Section 8.8.1.

11



--------------------------------------------------------------------------------



 



     “KBC Retained Liabilities” means: (a) all accounts payable of KBC arising
out of or relating to the ownership or use of the KBC Purchased Assets at or
prior to the Effective Time other than amounts payable to KJBC; (b) all
liabilities and obligations of KBC for any Taxes (including all such liabilities
and obligations arising under any Tax sharing agreement or similar arrangement
to which KBC is a party) arising out of or relating to the ownership or use of
the KBC Purchased Assets at or prior to the Effective Time; (c) all liabilities
and obligations of KBC with respect to any warranty or similar liabilities or
obligations relating to bauxite sold at or prior to the Effective Time; (d) all
indemnification, warranty and similar make whole obligations arising under the
KBC Contracts in respect of or resulting from acts, occurrences and omissions at
or prior to the Effective Time; (e) all liabilities and obligations that result
from any breach of a KBC Contract at or prior to the Effective Time, or any
performance or non-performance thereof or compliance or failure to comply
therewith on the part of either Seller, including for fraud, breach or
misfeasance or under any other theory, relating to either Seller’s conduct at or
prior to the Effective Time; (f) all liabilities and obligations of KBC with
respect to employees or former employees of KBC, including the KBC Employees,
arising at or prior to the Effective Time, excluding liabilities and obligations
arising under the KBC Labor Agreements and KBC Plans (subject to Section 8.8.3
in respect of the KBC Pension Plans); (g) all liabilities and obligations of KBC
arising out of or relating to the ownership or use of the KBC Excluded Assets
(whether prior to, on or after the Effective Time); (h) all liabilities and
obligations of KBC arising on or prior to the KBC Petition Date that, under
section 1141(d) of the Bankruptcy Code, may be discharged pursuant to
confirmation by the Bankruptcy Court of a plan of reorganization in the
Bankruptcy Cases; (i) all liabilities and obligations of KBC with respect to
costs and expenses incurred by KBC in connection with this Agreement or the
administration of the Bankruptcy Cases; (j) all liabilities and obligations of
KBC, in connection with the DIP Facility or otherwise, under any loan or credit
agreement, security agreement, guaranty, indenture, mortgage, pledge or similar
agreements or instruments relating to indebtedness for borrowed money; (k) all
liabilities and obligations payable pursuant to Section 365(b)(1)(A) or (B) of
the Bankruptcy Code in order to effectuate, pursuant to the Bankruptcy Code, the
assumption by Sellers and assignment to Buyers of the KBC Contracts to the
extent contemplated by this Agreement as of the Effective Time pursuant to
Bankruptcy Court approval; (l) all liabilities and obligations of KBC for torts
arising out of or resulting from acts, occurrences and omissions in connection
with the ownership or use of the KBC Purchased Assets at or prior to the
Effective Time, excluding all liabilities and obligations of KBC for which it,
together with any other partner of KJBC, is jointly and severally liable because
such parties are liable for obligations of KJBC as a matter of law by virtue of
their status as a general partner of KJBC; (m) all liabilities and obligations
of KBC under any Laws, including Environmental Laws, arising out of or resulting
from acts, occurrences and omissions in connection with the ownership or use of
the KBC Purchased Assets at or prior to the Effective Time, excluding all
liabilities and obligations of KBC for which it, together with any other partner
of KJBC, is jointly and severally liable because such parties are liable for
obligations of KJBC as a matter of law by virtue of their status as a general
partner of KJBC; and (n) all liabilities and obligations pursuant to the Sherwin
Contract.

     “KJBC” has the meaning set forth in Recital A to this Agreement.

     “KJBC Assets” means all assets and property of every kind and nature,
wherever located, that are owned by KJBC, including bauxite and other inventory,
or by its partners as tenants in common for the use and benefit of KJBC.

12



--------------------------------------------------------------------------------



 



     “KJBC Buyer” has the meaning set forth in the introductory paragraph to
this Agreement.

     “KJBC Financial Statements” has the meaning set forth in Section 5.6.

     “KJBC Leased Real Property” has the meaning set forth in Section 5.10.2.

     “KJBC Leased Tangible Personal Property” has the meaning set forth in
Section 5.11.2.

     “KJBC Licensed Intellectual Property” has the meaning set forth in Section
5.13.2.

     “KJBC Listed Insurance Policies” has the meaning set forth in Section 5.22.

     “KJBC Material Contracts” means any (a) license, contract, agreement,
commitment and undertaking (whether written or oral) to which KJBC is a party or
by which it or any of the KJBC Assets is bound that (i) involves aggregate
future payments to, by or on behalf of KJBC in excess of $1,000,000 or (ii)
extends for a period of more than 12 months and cannot be cancelled by KJBC upon
90 or fewer days prior notice without further payment or penalty, or (b) loan or
credit agreement, security agreement, guaranty, indenture, mortgage, pledge or
other agreement or instrument evidencing indebtedness for borrowed money of
KJBC.

     “KJBC Operations” has the meaning set forth in Recital C to this Agreement.

     “KJBC Owned Intellectual Property” has the meaning set forth in Section
5.13.1.

     “KJBC Owned Real Property” has the meaning set forth in Section 5.10.1.

     “KJBC Owned Tangible Personal Property” has the meaning set forth in
Section 5.11.1.

     “KJBC Real Property” has the meaning set forth in Section 5.10.2.

     “La Roche Demolition Contract” means the Construction Contract, dated
January 23, 2004, by and between Kaiser and Seco/American Wrecking Corporation.

     “Laws” means all applicable laws, statutes, regulations, rules, judgments,
orders, injunctions and decrees of Governmental Entities.

     “LDEQ” means the Louisiana Department of Environmental Quality.

     “Lien” means, with respect to any property or asset, any mortgage, lien,
claim, pledge, security interest or other encumbrance thereon.

     “Losses” has the meaning set forth in Section 11.2.

     “Management Agreement” means the Management Agreement, dated October 26,
1979, between KJBC and KBC, as amended.

13



--------------------------------------------------------------------------------



 



     “Material Adverse Effect” means a material and adverse effect on (a) the
business, operations, properties, assets, condition (financial or otherwise) or
results of operations of the Combined Operations, taken as a whole, (b) the
value of the KJBC Contracts or the Gramercy Contracts, taken as a whole, (c) the
ability of Buyers to operate or conduct the Combined Operations in the manner in
which it is currently operated or conducted, or (d) the ability of Sellers to
consummate the transactions contemplated by this Agreement, other than effects
(i) resulting from the announcement of this Agreement or the transactions
contemplated hereby or from either Seller’s compliance herewith and performance
of its respective obligations hereunder, (ii) resulting prior to the date of
this Agreement from the pending bankruptcy proceedings of the Sellers or any of
their Affiliates, or (iii) resulting from events, changes or developments
relating to the financial, banking, capital, energy or metals markets or the
economy in general or industry-wide developments affecting Persons in businesses
similar to the KJBC Operations or the Gramercy Operations.

     “Modified Working Capital” has the meaning set forth in Section 3.3.1.

     “National Labor Relations Act” means The National Labor Relations Act, 29
U.S.C. §§ 151-169.

     “New Labor Agreement” has the meaning set forth in Section 8.10.3.

     “NFA” means a written determination by LDEQ that further evaluation or
remedial action by LDEQ is not warranted at a particular site, including, where
applicable, under Louisiana Administrative Code 33.

     “Notice of Claim” has the meaning set forth in Section 11.5.1.

     “Offsite Disposal” means the release or disposal of Hazardous Materials, as
arranged by Kaiser, on properties other than the Gramercy Site where such
Hazardous Materials did not migrate from the Gramercy Site following their
release or disposal on the Gramercy Site.

     “Other KBC Employees” has the meaning set forth in Section 8.8.2.

     “Partnership Agreement” means the Deed of Partnership, dated October 26,
1979, between KBC and JBM.

     “Partnership Interest” means, with respect to any partner of KJBC, such
partner’s entire right, title and interest in, to and under KJBC, including all
right, title and interest of such partner in, to and under the Partnership
Agreement, but not including the KJBC Assets.

     “Permitted Liens” means (a) warehousemen’s, materialmen’s, contractor’s and
carrier’s liens and similar Liens arising as a matter of Law for obligations
which are not delinquent, (b) Liens related to Taxes, other than income Taxes,
that are not delinquent, (c) the rights of JBM arising under the Partnership
Agreement, (d) Liens that exist on or otherwise relate to the Partnership
Interest(s) held by JBM or the interest of JBM in the KJBC Assets, in each case,
to secure obligations of JBM or its Affiliates other than obligations owed to
KJBC, Sellers or their Affiliates, (e) rights reserved to lessors, licensors and
other owners of property that is leased or licensed to another party or which
another party otherwise has the right to use or possess under

14



--------------------------------------------------------------------------------



 



the applicable lease, license or other agreement, (f) Liens that are created,
suffered or assumed by Buyers, and (g) Liens that do not have, individually or
in the aggregate, a material adverse effect on either (i) the Gramercy
Operations and the Gramercy Purchased Assets, taken as a whole, on the one hand,
or (ii) the KJBC Operations, the KJBC Assets and the KBC Purchased Assets, taken
as a whole, on the other hand.

     “Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
Governmental Entity.

     “Plan” means any benefit fund, plan, program or policy (including any plan,
program or policy providing for: severance or other payments in connection with
the termination of employment (whether voluntary or not); medical, dental or
vision benefits; life insurance or death benefits; disability benefits, sick pay
or other wage replacement; vacation, holiday or sabbatical pay; pension or
profit-sharing benefits; deferred compensation; equity compensation; bonus or
incentive pay; or other material fringe benefits).

     “PLL Policy” has the meaning set forth in Section 8.15.3.

     “Pre-Closing Environmental Release” means any new environmental conditions
arising from a new release of Hazardous Materials at the Gramercy Site occurring
after the date of this Agreement and at or prior to the Effective Time.

     “Pre-Hearing Termination Date” means June 11, 2004.

     “Prevailing Bid” has the meaning set forth in the Bidding and Auction
Procedures.

     “Prevailing Bidder” has the meaning set forth in the Bidding and Auction
Procedures.

     “Purchased Assets” means the KBC Purchased Assets and the Gramercy
Purchased Assets.

     “Qualified Bid” has the meaning set forth in the Bidding and Auction
Procedures.

     “Qualified Bidder” has the meaning set forth in the Bidding and Auction
Procedures.

     “Retained Liabilities” means the Gramercy Retained Liabilities and the KBC
Retained Liabilities.

     “Retained Names” has the meaning set forth in Section 8.19.

     “Sales Hearing” has the meaning set forth in Section 8.5.1.

     “Sales Order” has the meaning set forth in Section 8.5.1.

     “Sales Process and Approval Motion” has the meaning set forth in Section
8.4.1.

     “Seller Employees” has the meaning set forth in Section 8.9.1.

     “Sellers” has the meaning set forth in the introductory paragraph of this
Agreement.

15



--------------------------------------------------------------------------------



 



     “Sellers Indemnified Parties” has the meaning set forth in Section 11.2.

     “Sherwin Contract” means the Bauxite Purchase Agreement, dated November 13,
2001, between KBC and Sherwin Alumina, L.P., as amended, modified, supplemented
or restated from time to time.

     “Standard Exceptions” has the meaning set forth in Section 5.2.

     “Tax” or “Taxes” means any and all taxes, fees, levies (including with
respect to bauxite), duties, tariffs, imposts and other charges of any kind
(together with any and all interest, penalties, additions to tax and additional
amounts imposed with respect thereto) imposed by any Governmental Entity,
including (a) taxes or other charges on or with respect to income, franchises,
windfall or other profits, gross receipts, property, sales, use, capital stock,
payroll, employment, social security, workers’ compensation, unemployment
compensation, or net worth and (b) taxes or other charges in the nature of
excise, withholding, ad valorem, stamp, transfer, value added, or gains taxes;
license, registration and documentation fees; and customs’ duties, and similar
charges.

     “Tax Return” means any return, declaration, report, claim for refund,
information return or other document (including any related or supporting
estimates, elections, schedules, statements or information) filed or required to
be filed in connection with the determination, assessment or collection of any
Tax or the administration of any Laws relating to any Tax.

     “Tax Termination Date” has the meaning set forth in Section 11.1.

     “Technology Licenses” has the meaning set forth in Section 9.3.9.

     “Termination Dates” has the meaning set forth in Section 11.1.

     “Termination Fee” has the meaning set forth in Section 10.3.

     “Transfer” has the meaning set forth in Section 2.1.

     “Transfer Documents” means such bills of sale, assignments, novations,
certificates of title, certificates of affidavit and other instruments of
transfer as may be necessary or appropriate to Transfer or evidence the Transfer
to Buyers all of Sellers’ right, title and interest in, to and under the
Purchased Assets.

     “Transfer Taxes” has the meaning set forth in Section 12.4.3.

     “Transition and Shared Services Committee” has the meaning set forth in
Section 8.1.2.

     “UCC” has the meaning set forth in Section 8.14.

     “Unadjusted Purchase Price” has the meaning set forth in Section 3.3.4.

     “USWA” has the meaning set forth in Section 8.10.3.

     “WARN Act” has the meaning set forth in Section 8.10.6.

16



--------------------------------------------------------------------------------



 



     1.2 Certain Interpretive Matters.

          1.2.1 Certain References. Unless the context otherwise requires,
(a) all references in this Agreement to Sections, Articles, Schedules or
Exhibits are to Sections, Articles, Schedules or Exhibits of or to this
Agreement, (b) words in the singular include the plural and vice versa, and
(c) the verb “will” will have a mandatory connotation, indicating the parties’
respective obligations to each other. Whenever the words “include,” “includes”
or “including” are used in this Agreement, they will be deemed to be followed by
the words “without limitation.” All references to “$” or dollar amounts are to
lawful currency of the United States of America.

          1.2.2 Titles and Headings. Titles and headings to Sections, Articles,
Schedules and Exhibits in this Agreement are inserted for convenience of
reference only, and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.

          1.2.3 Participation in Drafting. No provision of this Agreement shall
be interpreted in favor of, or against, any of the parties to this Agreement by
reason of the extent to which that party or its counsel participated in the
drafting thereof or by reason of the extent to which that provision is
inconsistent with any prior draft hereof or thereof.

ARTICLE II
PURCHASE AND SALE; TREATMENT OF LIABILITIES

     2.1 Sale and Transfer of Assets. On the terms and subject to the conditions
set forth in this Agreement, as of the Effective Time, (a) KBC shall sell,
assign, transfer and convey (“Transfer”) to KJBC Buyer, and KJBC Buyer shall
purchase and accept from KBC, the KBC Purchased Assets, and (b) Kaiser shall
Transfer to Gramercy Buyer, and Gramercy Buyer shall purchase and accept from
Kaiser, the Gramercy Purchased Assets.

     2.2 Assumed Liabilities. On the terms and subject to the conditions hereof,
(a) KJBC Buyer shall assume as of the Effective Time, and thereafter in due
course pay, perform and/or discharge, the KBC Assumed Liabilities and (b)
Gramercy Buyer shall assume as of the Effective Time, and thereafter in due
course pay, perform and/or discharge, the Gramercy Assumed Liabilities.

     2.3 Retained Liabilities. KBC shall retain, and KJBC Buyer shall not assume
or be responsible for, the KBC Retained Liabilities, and Kaiser shall retain,
and Gramercy Buyer shall not assume or be responsible or liable for, the
Gramercy Retained Liabilities.

     2.4 Nonassignable Contracts.

          2.4.1 Nonassignability. To the extent that any KBC Contract or
Gramercy Contract to be Transferred pursuant to the terms of Section 2.1 is not
capable of being Transferred without the Consent of a third Person, or if such
Transfer or attempted Transfer would constitute a breach thereof or a violation
of any Law, nothing in this Agreement shall constitute a Transfer or an
attempted Transfer thereof prior to the time at which all Consents necessary for
such Transfer shall have been obtained.

17



--------------------------------------------------------------------------------



 



          2.4.2 Efforts to Obtain Consents. Sellers shall use commercially
reasonable efforts, and Buyers shall reasonably cooperate with Sellers in such
efforts, to obtain such Consents necessary to Transfer to Buyers all of the KBC
Contracts and Gramercy Contracts referred to in Section 2.4.1 hereof.

          2.4.3 Alternative Arrangements If Consents Not Obtained. To the extent
that the Consents referred to in Section 2.4.1 are not obtained, if and to the
extent requested by Buyers, Sellers shall, during the term of the affected KBC
Contract or Gramercy Contract, use commercially reasonable efforts to (a)
provide to Buyers the benefits under any KBC Contract or Gramercy Contract
referred to in Section 2.4.1, (b) cooperate in any reasonable and lawful
arrangement designed to provide such benefits to Buyers, and (c) enforce, at the
written request of Buyers, for the account of Buyers, any rights of Sellers
under the affected KBC Contract or Gramercy Contract (including the right to
elect to terminate such KBC Contract or Gramercy Contract in accordance with the
terms thereof upon the direction of Buyers). Buyers shall reasonably cooperate
with Sellers in order to enable Sellers to provide the benefits contemplated by
this Section 2.4.3 to Buyers.

          2.4.4 Obligation of Buyers to Perform. Buyers shall perform the
obligations of Sellers arising under each affected KBC Contract and Gramercy
Contract referred to in Section 2.4.1, but only if and to the extent that
Sellers provide to Buyers the benefits thereof pursuant to Section 2.4.3.

     2.5 Arrangements with Respect to KJBC Owned Real Property. With respect to
parcels of KJBC Owned Real Property for which Transfer Documents have not been
delivered to KJBC Buyer at Closing (to the extent permitted by Section 9.3.3),
KBC will use its commercially reasonable efforts to deliver as soon as
practicable after Closing an instrument of transfer, in recordable form, in
favor of KJBC Buyer for KBC’s interest therein. If requested by KJBC Buyer, KBC
will deliver to KJBC Buyer at Closing a power of attorney in the form prescribed
by the Registration of Titles Act of Jamaica permitting KJBC Buyer to execute,
on behalf of KBC, documents relating to the transfer of legal title to KBC’s
interest in the KJBC Owned Real Property to KJBC Buyer. In addition, if and to
the extent requested by KJBC Buyer, KBC shall use commercially reasonable
efforts to take the legal steps necessary to Transfer to KJBC Buyer legal title
to KBC’s interests in the KJBC Owned Real Property for which legal title was not
Transferred to KJBC Buyer at Closing.

     2.6 Conditions Precedent. Nothing in Section 2.4 or Section 2.5 shall
affect, or be construed as affecting, rights arising under Section 9.1.3.

     2.7 Permitted Liens. Nothing in the definition of “Permitted Liens,” any
provision of this Agreement referring to Permitted Liens or any disclosure of
Liens on or in respect of the Purchased Assets in the schedules to this
Agreement shall affect, or be construed to affect, the responsibility of KBC for
the KBC Retained Liabilities or the responsibility of Kaiser for the Gramercy
Retained Liabilities.

18



--------------------------------------------------------------------------------



 



ARTICLE III
PURCHASE PRICE

     3.1 Aggregate Purchase Price. At Closing, in addition to assuming the
Assumed Liabilities, Buyers shall pay to Sellers an amount equal to the
Estimated Purchase Price. The Estimated Purchase Price shall be subject to
adjustment as provided in Section 3.3 (as increased or decreased pursuant to
Section 3.3, the “Final Purchase Price”).

     3.2 Deposit. Upon execution of this Agreement, Buyers shall pay $2,300,000
(the “Deposit”) to Sellers via wire transfer of immediately available funds to
the account set forth in the Escrow Agreement. Application to payment of the
Estimated Purchase Price, return and forfeiture of the Deposit, among other
things, shall be subject to the terms and provisions of the Escrow Agreement.

     3.3 Adjustment of Purchase Price.

          3.3.1 Closing Balance Sheet. As soon as practicable, but in no event
later than 120 calendar days, after the Closing Date, Buyers, at Buyers’ sole
expense, shall cause to be prepared and delivered to Sellers (a) an unaudited
consolidated balance sheet of KJBC as of the Effective Time (the “Closing
Balance Sheet”), (b) a listing of the KBC Inventory and the book value thereof
(“Book Value”) as of the Effective Time (the “Closing KBC Inventory Statement”),
(c) a listing of the Gramercy Inventory and the Book Value thereof as of the
Effective Time (the “Closing Gramercy Inventory Statement”), and (d) a listing
of the KBC Employee Loans outstanding as of the Effective Time and the aggregate
face value of such loans (the “Closing Employee Loan Statement” and together
with the Closing Balance Sheet, the Closing KBC Inventory Statement and the
Closing Gramercy Inventory Statement, the “Closing Statements”). The Closing
Balance Sheet shall be prepared from the books and records of KJBC, and in
accordance with JGAAP applied on a basis consistent with the Balance Sheet. When
the Closing Statements are delivered to Sellers, Buyers shall deliver a
statement containing Buyers’ calculations, based on the Closing Statements (the
“Buyers’ Proposed Calculations”), of (a) Modified Working Capital as of the
Effective Time (the “Closing Modified Working Capital”), (b) the Book Value of
the KBC Inventory as of the Effective Time (the “Closing KBC Inventory”), and
(c) the Book Value of the Gramercy Inventory as of the Effective Time (the
“Closing Gramercy Inventory”). For purposes of this Agreement “Modified Working
Capital” means the difference between (a) the sum of (i) total current assets of
KJBC in the categories listed on Exhibit E and (ii) the aggregate face value of
the KBC Employee Loans outstanding and (b) total current liabilities of KJBC in
the categories listed on Exhibit E, including the current portion of long-term
debt. The Closing Modified Working Capital shall be calculated on the same basis
as, and in accordance with, the sample calculation of Modified Working Capital
as of August 31, 2003 attached as Exhibit E, except as expressly otherwise
provided in Exhibit E. The Closing KBC Inventory Statement shall be prepared on
the same basis as the Balance Sheet Date KBC Inventory Statement and the Closing
KBC Inventory will be calculated on the same basis as, and in accordance with,
the sample calculation of the Book Value of the KBC Inventory as of August 31,
2003 attached as Exhibit F. The Closing Gramercy Inventory Statement shall be
prepared on the same basis as the Balance Sheet Date Gramercy Inventory
Statement and the Closing Gramercy Inventory will be calculated on the

19



--------------------------------------------------------------------------------



 



same basis as, and in accordance with, the sample calculation of the Book Value
of the Gramercy Inventory as of August 31, 2003 attached as Exhibit D.

          3.3.2 Cooperation. Without limiting the generality or effect of any
other provision hereof, Sellers shall take such actions as may be reasonably
requested by Buyers to close, or to assist Buyers in closing, as of the
Effective Time, the books and accounting records of KJBC and otherwise
reasonably cooperate with Buyers and Buyers’ accountants in the preparation of
the Closing Statements.

          3.3.3 Review of Closing Statements. Within 30 calendar days from the
date of delivery of the Closing Statements and the accompanying statement of
Buyers’ Proposed Calculations, Sellers shall notify Buyers in writing of any
disagreement with Buyers’ Proposed Calculations; provided that Sellers may only
dispute Buyers’ Proposed Calculations to the extent that they deviate from the
requirements of Section 3.3.1 or reflect mathematical error. If Sellers dispute
any such aspect of Buyers’ Proposed Calculations, Sellers shall have the right
to propose any adjustment thereto within such 30-day period. Any such proposed
adjustment shall be in writing (the “Adjustment Request”), shall be submitted to
Buyers within the 30-day period referred to in the first sentence of this
Section 3.3.3, and shall specify (a) the amount of the proposed adjustment and
(b) the item to which such proposed adjustment relates. Unless Sellers notify
Buyers in writing within such 30-day period that they object to the findings
contained in Buyers’ Proposed Calculations, Buyers’ Proposed Calculations shall
be binding upon Buyers and Sellers. Buyers and Sellers shall use their
commercially reasonable efforts for 30 calendar days after the submission of any
Adjustment Request to agree upon any proposed adjustment to Buyers’ Proposed
Calculations. Any dispute as to the content or preparation of Buyers’ Proposed
Calculations which is not resolved by Buyers and Sellers during such 30-day
period shall be submitted for resolution to a mutually acceptable independent
public accounting firm, the costs of which shall be divided equally between
Buyers, on the one hand, and Sellers, on the other hand. The decision of such
firm shall be final and binding on Buyers and Sellers.

          3.3.4 Adjustment to Purchase Price. Upon the definitive determination
pursuant to Section 3.3.3 of the Closing Modified Working Capital, the Closing
KBC Inventory, and the Closing Gramercy Inventory, the Final Purchase Price
shall be calculated. The Final Purchase Price shall be equal to $23,000,000 (the
“Unadjusted Purchase Price”), adjusted as follows: (a) plus the amount, if any,
by which the Closing Modified Working Capital is greater than $3,856,872 or
minus the amount, if any, by which the Closing Modified Working Capital is less
than $3,856,872, (b) plus the amount, if any, by which the Closing KBC Inventory
is greater than $4,897,736 or minus the amount, if any, by which the Closing KBC
Inventory is less than $4,397,736, and (c) plus the amount, if any, by which the
Closing Gramercy Inventory is greater than $20,418,251 or minus the amount, if
any, by which the Closing Gramercy Inventory is less than $18,918,251 (the
amount added or subtracted from the Unadjusted Purchase Price being referred to
herein as the “Adjustment”). If the Final Purchase Price exceeds the Estimated
Purchase Price, Buyers shall pay an amount equal to such excess to Sellers, and
if the Final Purchase Price is less than the Estimated Purchase Price, Sellers
shall pay an amount equal to such deficiency to Buyers. Any such payment shall
be made in cash or same day funds within 10 calendar days after the
determination of the Adjustment pursuant to this Section 3.3.4. Any such payment
shall bear interest (calculated on the basis of a 360-day year consisting of
12 months of 30 calendar days) from the Effective Time through and including the
date

20



--------------------------------------------------------------------------------



 



preceding payment at a rate per annum equal to the “Prime Rate” as set forth on
the Closing Date in The Wall Street Journal “Money Rates” column plus 200 basis
points.

          3.3.5 Estimate of Purchase Price Adjustment. Not later than the third
business day prior to the Closing Date, Sellers shall deliver to Buyers (a) an
estimated consolidated balance sheet of KJBC (the “Estimated Balance Sheet”) as
of the Effective Time, (b) an estimated listing of the KBC Inventory and the
Book Value thereof (the “Estimated KBC Inventory Statement”) as of the Effective
Time, (c) an estimated listing of the Gramercy Inventory and the Book Value
thereof (the “Estimated Gramercy Inventory Statement”) as of the Effective Time,
(d) an estimated listing of the KBC Employee Loans outstanding as of the
Effective Time and the aggregate face value thereof (the “Estimated KBC Employee
Loan Statement” and together with the Estimated Balance Sheet, the Estimated KBC
Inventory Statement and the Estimated Gramercy Inventory Statement, the
“Estimated Statements”) as of the Effective Time, and (e) a statement setting
forth calculations (the “Estimated Calculations”), based on the Estimated
Statements, of (i) the estimated Closing Modified Working Capital, (ii) the
estimated Closing KBC Inventory, and (iii) the estimated Closing Gramercy
Inventory. The Estimated Statements and Estimated Calculations shall be prepared
in good faith based upon Sellers’ review of financial information then available
to them and inquiries of personnel responsible for the development and
preparation of financial information of KJBC, KBC and Kaiser in the ordinary
course of business. The estimated purchase price to be delivered at Closing (the
“Estimated Purchase Price”), which is intended to constitute an estimate of the
Final Purchase Price, shall equal the Unadjusted Purchase Price, adjusted as
follows: (a) plus the amount, if any, by which the estimated Closing Modified
Working Capital is greater than $3,856,872 or minus the amount, if any, by which
the estimated Closing Modified Working Capital is less than $3,856,872, (b) plus
the amount, if any, by which the estimated Closing KBC Inventory is greater than
$4,897,736 or minus the amount, if any, by which the estimated Closing KBC
Inventory is less than $4,397,736, and (c) plus the amount, if any, by which the
estimated Closing Gramercy Inventory is greater than $20,418,251 or minus the
amount, if any, by which the estimated Closing Gramercy Inventory is less than
$18,918,251.

     3.4 Physical Inventory. In connection with the preparation of the Closing
Statements and the Buyers’ Proposed Calculations, Buyers and Sellers shall cause
a physical inventory of the KBC Inventory and the Gramercy Inventory (excluding,
in the case of the KBC Inventory, a physical inventory of stores) to be taken as
of the Effective Time. The Independent Observer shall report on such physical
inventory and furnish Buyers and Sellers a copy of such report promptly upon its
completion. Sellers, on the one hand, and Buyers, on the other hand, and their
respective representatives shall be entitled to be present to observe such
physical inventory. The report to be rendered by the Independent Observer on the
physical inventory shall be based upon procedures reasonably acceptable to
Buyers and Sellers. The fees, costs and expenses of such physical inventory,
including the fees, costs and expenses of the Independent Observer, but
excluding the salaries or the compensation of individuals employed in the KJBC
Operations or the Gramercy Operations conducting the physical inventory, shall
be divided equally between Buyers, on the one hand, and Sellers, on the other
hand.

     3.5 Purchase Price Allocation. The Final Purchase Price plus the aggregate
amount of Assumed Liabilities included in the amount realized for U.S. federal
income tax purposes shall be allocated among the Purchased Assets pursuant to
this Section 3.5 in accordance with their

21



--------------------------------------------------------------------------------



 



fair market values and Schedule 3.5). Within 60 calendar days after the Final
Purchase Price is determined, Buyers shall deliver to Sellers a statement (the
“Final Allocation Statement”) setting forth: (a) the Final Purchase Price plus
the aggregate amount of Assumed Liabilities to be included in the amount
realized for U.S. federal income tax purposes (the “Final Allocable Amount”);
and (b) the allocation of the Final Allocable Amount among the Purchased Assets
in accordance with their fair market values as of the Closing Date as reasonably
determined by the Buyers and Schedule 3.5. Sellers shall take such actions as
may be reasonably requested by Buyers to assist Buyers in the preparation of the
Final Allocation Statement. Within 30 calendar days after their receipt of the
Final Allocation Statement, Sellers may deliver to Buyers a written objection to
the allocation set forth therein specifying in reasonable detail the nature and
basis of such objection (a “Dispute Notice”); provided, however, that Sellers
may only object to such allocation to the extent it deviates from the
requirements of this Section 3.5. If Sellers do not deliver a Dispute Notice to
Buyers within such time period, then Buyers’ allocation as set forth in the
Final Allocation Statement shall be final and binding on Sellers and Buyers.
Sellers and Buyers shall consult with each other and attempt to resolve in good
faith any objections contained in a Dispute Notice. If Sellers and Buyers,
notwithstanding such good faith efforts, cannot resolve the matters contained in
a Dispute Notice within 30 calendar days after the Buyers’ receipt of the
Dispute Notice, then Buyers and Sellers shall engage, by mutual agreement, one
of the “Big Four” accounting firms or any other nationally recognized accounting
firm (the “Independent Auditor”) to resolve the matters remaining in dispute;
provided that, the Independent Auditor shall first determine whether Buyers’
allocation as to the matters remaining in dispute is reasonable and consistent
with the requirements of this Section 3.5 and, if the Independent Auditor
determines that such allocation is reasonable and consistent with the
requirements of this Section 3.5, then Buyers’ allocations set forth in the
Final Allocation Statement as to such matters shall be final and binding on
Sellers and Buyers. The decision of the Independent Auditor shall be final and
binding on the parties. The fees and expenses of the Independent Auditor shall
be borne equally by Buyers, on the one hand, and Sellers, on the other hand.
Each of the parties shall report the purchase and sale of the Purchased Assets
in all Tax Returns in accordance with the allocation determined pursuant to this
Section 3.5; provided, however, that Buyers’ aggregate basis in the Purchased
Assets may exceed the total amount allocated in order to reflect the Buyers’
capitalized transaction costs not included in Final Purchase Price or Assumed
Liabilities included in the amount realized for U.S. federal income tax
purposes, and Sellers’ aggregate amount realized may be less than the total
amount allocated in order to reflect its transaction costs.

     3.6 Intercompany Accounts.

          3.6.1 KBC. All of KBC’s rights in respect of Intercompany Obligations
between KBC and KJBC are included in the KBC Purchased Assets and all of KBC’s
obligations in respect of such Intercompany Obligations are included in the KBC
Assumed Liabilities; consequently, KJBC Buyer will acquire all such rights and
assume all such obligations as of the Effective Time. Prior to the Effective
Time, the Sellers and KJBC Buyer shall engage in discussions regarding the
feasibility of offsetting, on or prior to Closing, Intercompany Obligations
between KJBC and KBC, provided that offsets shall not be required to be made if
they would have, in the reasonable opinion of KBC or Gramercy Buyer, negative
tax, accounting, regulatory or economic effects on KBC, KJBC or Buyers.

22



--------------------------------------------------------------------------------



 



          3.6.2 Alpart. Immediately prior to Closing, all Intercompany
Obligations between KJBC and Alpart due and payable as of the Effective Time or
attributable to any period ending on or prior to the Effective Time shall be
netted as between the appropriate obligors and obligees and the resulting
balances shall be settled at or prior to the Effective Time, with the result
that immediately following the Effective Time, such Intercompany Obligations
between KJBC and Alpart shall not exist.

ARTICLE IV
CLOSING

     4.1 Closing. Unless this Agreement has been terminated and the transactions
contemplated under this Agreement have been abandoned pursuant to Article X, and
subject to the fulfillment or, if permitted, waiver of the conditions set forth
in Article IX, Closing shall take place at the offices of Jones Day, 2727 North
Harwood Street, Dallas, Texas, at 10:00 a.m. local time on the tenth business
day following the fulfillment or, if permissible, waiver of the conditions set
forth in Article IX (other than those conditions set forth in Article IX that
are to be fulfilled at Closing), unless another place, date or time is agreed to
in writing by the parties to this Agreement or ordered by the Bankruptcy Court
(the date of Closing being referred to herein as the “Closing Date”). Closing
shall be deemed effective as of the Effective Time.

     4.2 Documents to be Delivered by Buyers. At Closing, Buyers shall deliver
to Sellers:

          4.2.1 Purchase Price. Evidence of wire transfer of cash in an amount
equal to the Estimated Purchase Price minus (i) the amount of the Deposit
calculated pursuant to the Escrow Agreement (including the deduction of any Fees
(as defined in the Escrow Agreement)) as of the close of business on the last
business day immediately preceding the Closing Date and (ii) an amount equal to
the Environmental Deposit.

          4.2.2 Compliance Certificate. A certificate, dated the Closing Date,
executed on behalf of each Buyer in the form described in Section 9.2.1.

          4.2.3 Officer’s Certificate. A certificate, dated the Closing Date,
executed on behalf of each Buyer in the form described in Section 9.2.2.

          4.2.4 Assumption Documents. Such Assumption Documents as Sellers
reasonably request, each of which shall be duly executed by or on behalf of
Buyers, if appropriate, and in form and substance reasonably satisfactory to
Sellers.

          4.2.5 Secretary’s Certificate. A copy of the resolutions adopted by
the board of directors of each Buyer, approving the execution of this Agreement
and each of the other documents delivered by such Buyer hereunder and
authorizing the consummation of the transactions contemplated hereby and
thereby, certified by the secretary or an assistant secretary of such Buyer.

     4.3 Documents to be Delivered by Sellers. At Closing, Sellers shall deliver
to Buyers:

          4.3.1 Receipt. Sellers shall execute and deliver a receipt whereby
Sellers acknowledge receipt of an amount equal to the Estimated Purchase Price.

23



--------------------------------------------------------------------------------



 



          4.3.2 Compliance Certificate. A certificate, dated the Closing Date,
executed on behalf of each Seller in the form described in Section 9.3.1.

          4.3.3 Officer’s Certificate. A certificate, dated the Closing Date,
executed on behalf of each Seller in the form described in Section 9.3.2.

          4.3.4 Transfer Documents. Such Transfer Documents as are required to
effect the transfers contemplated by this Agreement to occur as of the Effective
Time or as Buyers reasonably request, including a deed of assignment of all
patents included on Schedule 6.7.2(b) except those patents licensed pursuant to
the Technology Licenses, with each Transfer Document duly executed by or on
behalf of Sellers, if appropriate, and in form and substance reasonably
satisfactory to Buyers and, in the case of the deed of assignment of patents, in
form acceptable for recordation with the U.S. Patent and Trademark Office.

          4.3.5 Secretary’s Certificate. A copy of the resolutions adopted by
the board of directors of each Seller, approving the execution and delivery of
this Agreement and each of the other documents delivered by such Seller
hereunder and authorizing the consummation of the transactions contemplated
hereby and thereby, certified by the secretary or an assistant secretary of such
Seller.

          4.3.6 Technology Licenses. Copies of the Technology Licenses, each
executed by all parties thereto.

     4.4 Other Documents to be Delivered. At Closing:

          4.4.1 Transition and Shared Services Agreement. Buyers and Sellers
shall execute and deliver a transition and shared services agreement (subject to
Section 8.1.2).

          4.4.2 Environmental Escrow Agreement. Gramercy Buyer and Kaiser shall
execute and deliver the Environmental Escrow Agreement.

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF SELLERS
GENERALLY AND WITH RESPECT TO KJBC AND KBC

     Sellers hereby represent and warrant to Buyers as follows:

     5.1 Organization. KBC is a corporation duly organized and validly existing
under the laws of the State of Nevada, is duly registered or otherwise qualified
to do business as a foreign corporation under the Laws of Jamaica and has full
power and authority to own the KBC Purchased Assets owned by it and to conduct
its business as currently conducted. Kaiser is a corporation duly organized and
validly existing under the laws of the State of Delaware, is duly qualified to
do business as a foreign corporation under the laws of the State of Louisiana
and has full power and authority to own the Gramercy Purchased Assets and to
conduct the Gramercy Operations as currently conducted. KJBC is a partnership
established and validly existing under the laws of Jamaica pursuant to the
Partnership Agreement and has full power and authority to own the KJBC Assets
owned by it and to conduct its business as currently conducted.

24



--------------------------------------------------------------------------------



 



     5.2 Corporate Authority. Each Seller has the requisite corporate power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
and the Escrow Agreement by each Seller and the performance by each Seller of
the obligations contemplated to be performed by each Seller hereunder and
thereunder have been duly authorized by all necessary corporate actions of that
Seller, and the execution and delivery of the Transition and Shared Services
Agreement (subject to Section 8.1.2), the Environmental Escrow Agreement and the
Technology Licenses by each Seller party thereto and the performance by each
such Seller of the obligations contemplated to be performed by it thereunder
will be duly authorized by all necessary corporate actions of that Seller as of
the Closing. This Agreement and the Escrow Agreement have been duly executed and
delivered by each Seller party hereto and thereto, and the Transition and Shared
Services Agreement (subject to Section 8.1.2), the Environmental Escrow
Agreement and the Technology Licenses will be duly executed and delivered by
each Seller party thereto as of the Closing, and subject to the approval of the
Bankruptcy Court, each of this Agreement and the Escrow Agreement is, and each
of the Transition and Shared Services Agreement (subject to Section 8.1.2), the
Environmental Escrow Agreement and the Technology Licenses will be as of the
date of its execution and delivery, a valid and binding obligation of each
Seller, as applicable, enforceable against each Seller, as applicable, in
accordance with its terms, except that (a) the enforceability hereof and thereof
may be subject to applicable bankruptcy, insolvency or other similar Laws now or
hereafter in effect affecting creditors’ rights generally, (b) the availability
of the remedy of specific performance or injunctive or other forms of equitable
relief may be subject to equitable defenses and would be subject to the
discretion of the court before which any proceeding therefor may be brought, and
(c) the rights to indemnification may be limited by public policy considerations
(the exceptions set forth in clauses (a), (b) and (c) being referred to herein
as the “Standard Exceptions”).

     5.3 Consents. No Consent is required in connection with the execution or
delivery by Sellers of, or the performance by Sellers of their obligations
under, this Agreement, except for (a) the Consents listed or described on
Schedule 5.3, (b) the making of applicable HSR Filings, if any, and the
expiration or termination of the applicable waiting period thereunder, (c) the
approval of the Bankruptcy Court, and (d) Consents that would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect if
not obtained or made. Except as listed or described on Schedule 5.3, assuming
that, as of the Closing, the Consents referred to in the preceding sentence have
been obtained or made and remain in full force and effect, the execution and
delivery of this Agreement by Sellers do not, and the performance by Sellers of
their obligations under this Agreement will not, conflict with or result in the
violation of, or constitute a default under, or give rise to a right of
termination, cancellation or acceleration of any obligation under, (a) the
certificate or articles of incorporation or bylaws of either Seller, (b) the
Partnership Agreement, (c) any Law to which Sellers, KJBC or any of the
Purchased Assets is subject, or (d) any KJBC Material Contract, KBC Material
Contract or Gramercy Material Contract; except in the case of clauses (c) and
(d), such conflicts, violations, defaults or rights that would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
give rise to the creation of any Lien on the Purchased Assets.

25



--------------------------------------------------------------------------------



 



     5.4 Partnership Interests.

          5.4.1 Partners’ Respective Holdings. As of the date of this Agreement,
the sole partners of record of KJBC are JBM, with a 51.0% Partnership Interest,
and KBC, with a 49.0% Partnership Interest, and immediately prior to Closing,
KBC shall hold no less than a 49.0% Partnership Interest.

          5.4.2 No Other Obligation to Transfer Partnership Interest. Except as
contemplated herein and in the Partnership Agreement, (a) none of the Sellers or
any of their Affiliates has any obligation, absolute or contingent, to Transfer
any Partnership Interest to any Person or to enter into any agreement with
respect thereto, and (b) KJBC has no obligation, absolute or contingent, to
issue or redeem after the date hereof any Partnership Interest, to effect any
merger, consolidation or other reorganization or sale of the KJBC Assets (other
than sales of inventory and obsolete tangible personal property in the ordinary
course of business and consistent with past practice) after the date hereof or
to enter into any agreement with respect thereto.

          5.4.3 Title to Partnership Interest. KBC has good and valid title to
the KBC Partnership Interest. At Closing and upon delivery of the KBC
Partnership Interest and payment therefor pursuant hereto, Buyers will acquire
good and valid title to the KBC Partnership Interest free and clear of all
Liens, except as may be created by either Buyer and except for transfer
restrictions under applicable securities Laws.

     5.5 Interest in Other Persons. Except for the KBC Partnership Interest and
shares of Alpart Farms (Jamaica), Ltd., a Delaware corporation, owned by KBC,
neither KBC nor KJBC owns, directly or indirectly, any capital stock or equity
securities of any corporation or have any direct or indirect equity or ownership
interest in any other Person.

     5.6 Financial Statements. Attached as Schedule 5.6 are the following
(collectively, the “KJBC Financial Statements”): (a) the audited financial
statements of KJBC as of and for the fiscal year ended December 31, 2002; (b)
the unaudited financial statements of KJBC as of and for the eight-month period
ended August 31, 2003 (the August 31, 2003 unaudited balance sheet being
referred to as the “Balance Sheet” and such date, the “Balance Sheet Date”); and
(c) the unaudited financial statements of KJBC as of and for the fiscal year
ended December 31, 2003. The KJBC Financial Statements (a) have been prepared in
accordance with the books and records of KJBC, (b) have been prepared in
accordance with JGAAP in a manner consistent with KJBC’s historic JGAAP
accounting practices, except that the unaudited financial statements do not have
notes thereto and are subject to year-end adjustments, and (c) present fairly,
in all material respects, the financial position of KJBC as of their respective
dates and the mining charges accounts and cash flows of KJBC for the respective
fiscal periods then ended, subject, in the case of the unaudited financial
statements, to year-end adjustments.

     5.7 Sufficiency of Assets. The KJBC Assets and the KBC Purchased Assets,
when utilized by a labor force substantially similar to that used in the conduct
of the KJBC Operations as of the date of this Agreement, and assuming
appropriate post-closing services are available to and utilized by KJBC Buyer
under the Transition and Shared Services Agreement, will be adequate to conduct
the KJBC Operations immediately after the Effective Time in the same

26



--------------------------------------------------------------------------------



 



manner in all material respects as such operations are conducted under KBC’s
management as of the date of this Agreement.

     5.8 KBC Inventory. Sellers have delivered to Buyers an inventory statement,
dated as of the Balance Sheet Date (the “Balance Sheet Date KBC Inventory
Statement”), a copy of which is attached hereto as Schedule 5.8, which Balance
Sheet Date KBC Inventory Statement presents fairly the KBC Inventory and the
Book Value thereof as of the Balance Sheet Date and, except as specified in the
notes thereto, was prepared in all material respects using valuation and other
accounting practices based on KBC’s standard inventory costs consistent with
KBC’s past practice.

     5.9 Conduct of Business. Since the Balance Sheet Date, except as listed or
described on Schedule 5.9, (a) the KJBC Operations have been conducted in the
ordinary course of business in all material respects, and (b) no event has
occurred that, individually or in the aggregate with other events, would
reasonably be expected to have a Material Adverse Effect.

     5.10 Real Property.

          5.10.1 KJBC Owned Real Property. Except as listed or described on
Schedule 5.10.1(a), all of the real property owned by KJBC or owned by the
partners of KJBC as tenants in common for the use and benefit of KJBC (the “KJBC
Owned Real Property”) is free and clear of all Liens except for Permitted Liens.
Schedule 5.10.1(b) sets forth in all material respects a true and complete list
as of the date of this Agreement of the KJBC Owned Real Property.

          5.10.2 KJBC Leased Real Property. Except as listed or described on
Schedule 5.10.2(a), KJBC has, or the partners of KJBC as tenants in common for
the use and benefit of KJBC have, a valid leasehold interest in or valid rights
to all of the real property interests of KJBC, or held by the partners of KJBC
as tenants in common for the use and benefit of KJBC, other than the KJBC Owned
Real Property (the “KJBC Leased Real Property” and together with the KJBC Owned
Real Property, the “KJBC Real Property”) free and clear of all Liens except
Permitted Liens. Schedule 5.10.2(b) sets forth in all material respects a true
and complete list as of the date of this Agreement of all of the KJBC Leased
Real Property.

          5.10.3 KBC Owned Real Property. Except as listed or described on
Schedule 5.10.3(a), all of the real property owned by KBC and used primarily
with respect to the KJBC Operations other than the KJBC Owned Real Property (the
“KBC Owned Real Property”) is free and clear of all Liens except Permitted
Liens. Schedule 5.10.3(b) sets forth in all material respect a true and complete
list as of the date of this Agreement of the KBC Owned Real Property.

          5.10.4 KBC Leased Real Property. Except as listed or described on
Schedule 5.10.4(a), KBC has a valid leasehold interest in or valid rights to all
of the real property interests of KBC used primarily with respect to the KJBC
Operations other than the KBC Owned Real Property, KJBC Owned Real Property and
the KJBC Leased Real Property (the “KBC Leased Real Property” and together with
the KBC Owned Real Property, the “KBC Real

27



--------------------------------------------------------------------------------



 



Property”). Schedule 5.10.4(b) sets forth in all material respects a true and
complete list as of the date of this Agreement of all of the KBC Leased Real
Property.

          5.10.5 Possession. Except as listed or described on Schedule 5.10.5,
KJBC and KBC are in all material respects in peaceful and undisturbed possession
of the KJBC Real Property and KBC is in all material respects in peaceful and
undisturbed possession of the KBC Real Property. Except as listed or described
on Schedule 5.10.5, none of the structures on the KJBC Real Property or KBC Real
Property encroaches upon real property of another Person, except such
encroachments that would not reasonably be expected to have a material adverse
effect on the value of such property.

          5.10.6 Zoning and Other Restrictions.

               (a) Except as listed or described on Schedule 5.10.6(a), there is
no material violation of any building, planning, zoning or similar Laws with
respect to any of the KJBC Real Property or KBC Real Property, and (subject to
compliance with Laws of general application) there are no contractual or legal
restrictions that preclude or restrict in any material respect the ability to
mine the KJBC Real Property and KBC Real Property that is held for mining.

               (b) Except as listed or described on Schedule 5.10.6(b), there is
no material zoning or other land use or planning application relating to the
KJBC Real Property or KBC Real Property that has been submitted to a
Governmental Entity which is pending, which has been denied (and which is
necessary for the conduct of the KJBC Operations as presently conducted and as
proposed to be conducted), or which is the subject matter of any pending appeal.

     5.11 Tangible Personal Property.

          5.11.1 KJBC Owned Tangible Personal Property. Except as listed or
described on Schedule 5.11.1(a), KJBC has, or the partners of KJBC as tenants in
common for the use and benefit of KJBC have, valid title to all of the tangible
personal property owned by KJBC or owned by the partners of KJBC as tenant in
common for the use and benefit of KJBC (the “KJBC Owned Tangible Personal
Property”) free and clear of all Liens except for Permitted Liens.
Schedule 5.11.1(b) sets forth in all material respects a true and complete list
as of the date of this Agreement of all of the KJBC Owned Tangible Personal
Property, except for inventory and individual items of tangible personal
property having a book value of less than $250,000.

          5.11.2 KJBC Leased Tangible Personal Property. Except as listed or
described on Schedule 5.11.2(a), KJBC has, or the partners of KJBC as tenants in
common for the use and benefit of KJBC have, a valid leasehold interest in or
valid rights to the material tangible personal property that is leased to or
otherwise used by KJBC, other than the KJBC Owned Tangible Personal Property, in
connection with the conduct of the KJBC Operations (the “KJBC Leased Tangible
Personal Property”) in accordance with the terms of the applicable contract.
Schedule 5.11.2(b) sets forth in all material respects a true and complete list
as of the date of this Agreement of all of the KJBC Leased Tangible Personal
Property.

28



--------------------------------------------------------------------------------



 



          5.11.3 KBC Owned Tangible Personal Property. Except as listed or
described on Schedule 5.11.3(a), KBC has valid title to all of the tangible
personal property owned by KBC and used primarily with respect to the KJBC
Operations, except for KJBC Owned Tangible Personal Property (the “KBC Owned
Tangible Personal Property”) free and clear of all Liens except for Permitted
Liens. Schedule 5.11.3(b) sets forth in all material respects a true and
complete list as of the date of this Agreement of all of the KBC Owned Tangible
Personal Property, except for inventory and other items of tangible personal
property having a book value of less than $250,000.

          5.11.4 KBC Leased Tangible Personal Property. Except as listed or
described on Schedule 5.11.4(a), KBC has a valid leasehold interest in or valid
rights to all of the material tangible personal property that is leased to KBC
and used primarily with respect to the KJBC Operations, other than the KBC Owned
Tangible Personal Property, KJBC Owned Tangible Personal Property and KJBC
Leased Tangible Personal Property (the “KBC Leased Tangible Personal Property”)
in accordance with the applicable contract. Schedule 5.11.4(b) sets forth in all
material respects a true and complete list as of the date of this Agreement of
all of the KBC Leased Tangible Personal Property.

     5.12 Material Contracts.

          5.12.1 KJBC Material Contracts. Schedule 5.12.1(a) sets forth a true
and complete list as of the date of this Agreement of each KJBC Material
Contract. Except as listed or described in Schedule 5.12.1(b), neither KJBC nor,
to Sellers’ knowledge, any counterparty to any KJBC Material Contract is in
breach of, or in default under, any KJBC Material Contract in any material
respect, and there is no pending or, to Sellers’ knowledge, threatened dispute
in relation to any material matter under any KJBC Material Contract. As of the
date of this Agreement, each of the KJBC Material Contracts to which KJBC is a
party is, in all material respects, a valid and binding obligation of KJBC
enforceable against KJBC in accordance with its terms, subject to the Standard
Exceptions. As of the Effective Time, each of the KJBC Material Contracts, other
than KJBC Material Contracts that expire by their terms or may be terminated
without violation of Section 8.1.1 prior to the Effective Time, to which KJBC is
a party will be, in all material respects, a valid and binding obligation of
KJBC, enforceable against KJBC in accordance with its terms, subject to the
Standard Exceptions.

          5.12.2 KBC Material Contracts. Schedule 5.12.2(a) sets forth a true
and complete list as of the date of this Agreement of each KBC Material
Contract. Except as listed or described in Schedule 5.12.2(b), neither KBC nor,
to Sellers’ knowledge, any counterparty to any KBC Material Contract is in
breach of, or in default under, any KBC Material Contract in any material
respect, and there is no pending or, to Sellers’ knowledge, threatened dispute
in relation to any material matter under any KBC Material Contract. As of the
date of this Agreement, each of the KBC Material Contracts to which KBC is a
party is, in all material respects, a valid and binding obligation of KBC
enforceable against KBC in accordance with its terms, subject to the Standard
Exceptions. As of the Effective Time, each of the KBC Material Contracts, other
than KBC Material Contracts that expire by their terms or may be terminated
without violation of Section 8.1.1 prior to the Effective Time, to which KBC is
a party will be, in all material respects, a valid and binding obligation of
KBC, enforceable against KBC in accordance with its terms, subject to the
Standard Exceptions.

29



--------------------------------------------------------------------------------



 



          5.12.3 Agreements Provided. Sellers have made available to Buyers true
and complete copies of each KJBC Material Contract, KBC Material Contract, KBC
Labor Agreement and KBC Plan, including all amendments thereto.

     5.13 Intellectual Property.

          5.13.1 KJBC Owned Intellectual Property. Except as listed or described
on Schedule 5.13.1(a), (a) KJBC owns, or the partners of KJBC as tenants in
common for the use and benefit of KJBC own, the entire right, title and interest
in and to all of the Intellectual Property owned by KJBC or owned by the
partners of KJBC as tenants in common for the use and benefit of KJBC (the “KJBC
Owned Intellectual Property”) free and clear of all Liens except Permitted
Liens, and (b) none of KJBC, KBC or to Sellers’ knowledge, JBM has granted any
license to any other Person relating to any of the KJBC Owned Intellectual
Property. Schedule 5.13.1(b) sets forth in all material respects a true and
complete list as of the date of this Agreement of all of the KJBC Owned
Intellectual Property.

          5.13.2 KJBC Licensed Intellectual Property. Except as listed or
described on Schedule 5.13.2(a), KJBC is entitled to the use of the material
Intellectual Property other than the KJBC Owned Intellectual Property that is
used by KJBC or for the benefit of KJBC in connection with the conduct of the
KJBC Operations (the “KJBC Licensed Intellectual Property”) and no payments in
respect of the KJBC Licensed Intellectual Property are payable to any Person in
connection with the use of the KJBC Licensed Intellectual Property by KJBC or
for the benefit of KJBC or will become payable to any Person as a result of the
transactions contemplated by this Agreement. Schedule 5.13.2(b) sets forth in
all material respects a true and complete list as of the date of this Agreement
of all of the KJBC Licensed Intellectual Property.

          5.13.3 KBC Owned Intellectual Property. Except as listed or described
on Schedule 5.13.3(a), (a) KBC owns the entire right, title and interest in and
to all of the Intellectual Property owned by KBC and used primarily in
connection with the conduct of the KJBC Operations other than the KJBC Owned
Intellectual Property (the “KBC Owned Intellectual Property”) free and clear of
all Liens except Permitted Liens, and (b) KBC has not granted any license to any
other Person relating to any of the KBC Owned Intellectual Property. Schedule
5.13.3(b) sets forth in all material respects a true and complete list as of the
date of this Agreement of all of the KBC Owned Intellectual Property.

          5.13.4 KBC Licensed Intellectual Property. Except as listed or
described on Schedule 5.13.4(a), KBC is entitled to the use of the material
Intellectual Property other than the KBC Owned Intellectual Property, KJBC Owned
Intellectual Property and KJBC Licensed Intellectual Property that is used by
KBC primarily in connection with the conduct of the KJBC Operations (the “KBC
Licensed Intellectual Property”) and no payments in respect of the KBC Licensed
Intellectual Property are payable to any Person in connection with the use of
the KBC Licensed Intellectual Property by KBC or will become payable to any
Person as a result of the transactions contemplated by this Agreement.
Schedule 5.13.4(b) sets forth in all material respects a true and complete list
as of the date of this Agreement of all of the KBC Licensed Intellectual
Property.

30



--------------------------------------------------------------------------------



 



          5.13.5 No Unresolved Claims. There is no unresolved material claim
against KJBC asserting infringement by or of the KJBC Owned Intellectual
Property or, to Sellers’ knowledge, the KJBC Licensed Intellectual Property, or
any other unresolved material claim against KJBC asserting a conflict with the
rights of others in connection with KJBC’s use of any of the KJBC Owned
Intellectual Property or the KJBC Licensed Intellectual Property, and, to
Sellers’ knowledge, there is no basis for any such claim to be brought. There is
no unresolved material claim against KBC asserting infringement by or of the KBC
Owned Intellectual Property or, to Sellers’ knowledge, the KBC Licensed
Intellectual Property, or any other unresolved material claim against KBC
asserting a conflict with the rights of others in connection with KBC’s use of
any of the KBC Owned Intellectual Property or the KBC Licensed Intellectual
Property, and, to Sellers’ knowledge, there is no basis for any such claim to be
brought.

     5.14 Permits.

          5.14.1 List of Permits. Schedule 5.14.1 sets forth a true and complete
list as of the date of this Agreement of all material licenses, permits and
authorizations from Governmental Entities required to be maintained by each of
KJBC and KBC in connection with the conduct of the KJBC Operations (other than
those required under Environmental Laws, which are addressed in Section 5.17).

          5.14.2 Permit Compliance. Except as set forth in Schedule 5.14.2, each
of KJBC and KBC has, maintains and is in compliance in all material respects
with all licenses, permits and authorizations from Governmental Entities
required to be maintained by each of them in connection with the conduct of the
KJBC Operations (other than those required under Environmental Laws, which are
addressed in Section 5.17). Neither KJBC nor KBC has received from any
Governmental Entity specific written notification that, and to Sellers’
knowledge, there is no reasonable basis for a claim that, any material permit or
authorization (a) is not in full force and effect, (b) has been violated in any
material respect, or (c) is subject to any suspension, revocation or
cancellation.

     5.15 Compliance with Law. Except as listed or described on Schedule 5.15,
KJBC is in compliance in all material respects with all applicable Laws (other
than Environmental Laws, which are addressed in Section 5.17). KBC is in
compliance, in all material respects, with all applicable Laws in respect of its
ownership of the KBC Purchased Assets and its operation of the KJBC Operations.

     5.16 Litigation. Except as listed or described on Schedule 5.16, there are
no civil, criminal, administrative, arbitral or similar proceedings, actions or
suits pending or, to Sellers’ knowledge, threatened by or against KJBC or KBC
arising out of or relating to the conduct of the KJBC Operations, or otherwise
pertaining to or affecting the KBC Purchased Assets or the KJBC Assets (other
than proceedings, actions or suits arising out of or relating to any violations
of Environmental Laws which are addressed in Section 5.17), that have a stated
claim amount in excess of $50,000 and to Sellers’ knowledge, there is no basis
for any such proceeding, action or suit.

31



--------------------------------------------------------------------------------



 



     5.17 Environmental Matters.

          5.17.1 Environmental Compliance. Except as listed or described on
Schedule 5.17.1, (a) KJBC and KBC are in compliance in all material respects
with all Environmental Laws applicable to the KJBC Operations and (b) there is
no civil, criminal or administrative action or suit pending against KJBC or KBC
that alleges any material violation of Environmental Laws arising from the
conduct of the KJBC Operations, and to Sellers’ knowledge, no such action or
suit is threatened against KJBC or KBC.

          5.17.2 Disposal Sites. Schedule 5.17.2 sets forth a true and complete
list and description as of the date of this Agreement of all disposal sites used
in the KJBC Operations since January 1, 1994, whether or not located on any KJBC
Real Property.

          5.17.3 List of Environmental Permits. Schedule 5.17.3 sets forth a
true and complete list as of the date of this Agreement of all material
licenses, permits and authorizations from Governmental Entities required to be
maintained under Environmental Laws by each of KJBC and KBC in connection with
the conduct of the KJBC Operations.

          5.17.4 Environmental Permit Compliance. Except as set forth in
Schedule 5.17.4, each of KJBC and KBC has, maintains and is in compliance in all
material respects with all licenses, permits and authorizations from
Governmental Entities required to be maintained under Environmental Laws by each
of them in connection with the conduct of the KJBC Operations. Neither KJBC nor
KBC has received from any Governmental Entity specific written notification
that, and to Sellers’ knowledge, there is no reasonable basis for a claim that,
any material permit or authorization (a) is not in full force and effect,
(b) has been violated in any material respect, or (c) is subject to any
suspension, revocation or cancellation.

     5.18 Employees.

          5.18.1 Compliance with Laws. Schedule 5.18.1 sets forth a true and
complete list, as of the date of this Agreement, of the names of all KBC
Employees or individuals to whom KBC has made an outstanding offer of
employment. KBC and KJBC have complied in all material respects with all
applicable Laws related to the employment of employees and, to Sellers’
knowledge, except as listed or described on Schedule 5.18.1, since January 1,
2002, neither KBC or KJBC has received any notice of any claim that (a) it has
not complied in any material respect with any Laws relating to the employment of
employees, including any provision thereof relating to wages, hours or employee
safety, or (b) it is liable for any arrearage of wages or any Taxes or penalties
for failure to comply with any of the foregoing. All of the KBC Employees are
employed in Jamaica exclusively in the KJBC Operations. All outstanding offers
of employment made by KBC were made only in the ordinary course of business.

          5.18.2 Employment and Severance Agreements. Except as set forth in
Schedule 5.18.2 or 5.19.1 or permitted by Section 8.1, KBC is not a party to, is
not bound by, and has no outstanding obligations under, any employment,
compensation, severance, consulting, retainer or other similar agreement,
arrangement or understanding, including any arrangement or agreement to make
payments to any Person in connection with the continued employment or the
termination of their employment, in each case, written or oral. Sellers have

32



--------------------------------------------------------------------------------



 



made available to Buyers copies of all such agreements or summaries of the
material terms of any oral arrangements or understanding.

          5.18.3 Liabilities Satisfied. All obligations and liabilities of KBC
owing to the KBC Employees, former employees of KBC and their dependents,
including all obligations and liabilities for (a) wages, salaries and other
compensation payments, (b) all payments and other liabilities under all KBC
Plans (including all collective bargaining agreements), and (c) all liabilities
under Laws relating to terms and conditions of employment, (i) have been, to the
extent due or payable, fully satisfied or (ii) are or will be reflected as
current liabilities on the financial statements of KBC to the extent required
under U.S. generally accepted accounting principles.

     5.19 Labor Matters.

          5.19.1 Collective Bargaining Agreements. Schedule 5.19.1 sets forth a
true and complete list of each labor or collective bargaining agreement to which
KBC or KJBC is a party.

          5.19.2 No Other Labor Organization. Sellers have no knowledge of any
activity or proceeding of any labor organization (or representatives thereof) to
organize any KBC Employees, nor of any concerted activities, strikes, slowdowns,
work stoppages, lockouts or threats thereof by or with respect to any KBC
Employees.

     5.20 KBC Plans and Employee Compensation. Schedule 5.20 sets forth a true
and complete list of each KBC Plan. With respect to each KBC Plan, Sellers have
delivered or made available to Buyers a true, complete and correct copy of such
KBC Plan (or, if not written, a written summary of its material terms) and the
most recent summary plan description, if any, related to such KBC Plan. With
respect to Other KBC Employees, Sellers have made available to Buyers the
current base pay and incentive compensation of such Other KBC Employees.

     5.21 Administration of KBC Plans. Except as listed or described on
Schedule 5.21, each KBC Plan has been administered in accordance with its terms
and all applicable Laws in all material respects, and all contributions required
to be made to any KBC Plan have been timely made in accordance with its terms
and all applicable Laws. To Sellers’ knowledge, no event has occurred, and there
exists no condition or set of circumstances (other than general economic
conditions), that would reasonably be expected to result in material liabilities
(other than routine benefit liabilities) under the terms of, or with respect to,
any such KBC Plan.

     5.22 Insurance. Schedule 5.22 sets forth a true and complete list of all
insurance policies (collectively, “KJBC Listed Insurance Policies”) and
describes all self-insurance arrangements as of the date of this Agreement of or
for the benefit of KJBC covering any aspect of the KJBC Operations. As of the
date of this Agreement, all of the KJBC Listed Insurance Policies are in full
force and effect through the respective dates set forth on Schedule 5.22.

     5.23 Tax Matters.

          5.23.1 Tax Returns. Except as listed or described on Schedule 5.23.1:
(a) all Tax Returns required to be filed as of the date hereof with respect to
the KBC Purchased Assets, KJBC, any KJBC Assets or the KJBC Operations have been
timely filed other than Tax Returns

33



--------------------------------------------------------------------------------



 



that do not involve a material amount of Taxes; (b) all Taxes shown to be due on
such Tax Returns have been timely paid or otherwise discharged; (c) all such Tax
Returns are true, correct and complete in all material respects; (d) no material
adjustment relating to such Tax Returns has been proposed formally or, to
Sellers’ knowledge, informally by any Tax authority and, to Sellers’ knowledge,
no basis exists for any such adjustment; (e) there are no pending or, to
Sellers’ knowledge, threatened actions or proceedings for the assessment or
collection of material Taxes relating to the KBC Purchased Assets, KJBC, any
KJBC Assets or the KJBC Operations; and (f) to Sellers’ knowledge, there are no
Tax liens on any KJBC Assets or any of the KBC Purchased Assets other than
Permitted Liens.

          5.23.2 Unresolved Items. Except as listed or described on Schedule
5.23.2: (a) there are no outstanding waivers or agreements extending the statute
of limitations for any period with respect to any material Tax to which the KBC
Purchased Assets, KJBC Assets, KJBC or the KJBC Operations may be subject;
(b) there are no requests for information from any Tax authority currently
outstanding that could materially and adversely affect the Taxes on or in
respect of the KBC Purchased Assets, KJBC, any KJBC Assets or the KJBC
Operations; and (c) to Sellers’ knowledge, there are no proposed reassessments
of any property included in the KBC Purchased Assets, the KJBC Assets or the
KJBC Operations that could materially increase the amount of any Tax to which
the KBC Purchased Assets, the KJBC Assets or the KJBC Operations would be
subject.

          5.23.3 Stamp Duty. To Sellers’ knowledge, all documents and
instruments relating to the KBC Purchased Assets or any KJBC Assets and which
are subject to a material amount of stamp duty (other than as a result of the
transactions contemplated by this Agreement) have been properly stamped.

     5.24 Related Party Transactions. Neither KBC nor KJBC is a party to any
contract, agreement, arrangement or understanding, written or oral, with either
of the Sellers or any of their Affiliates that is not listed on Schedule 5.12.1
or Schedule 5.12.2. KJBC has no Intercompany Obligations other than Intercompany
Obligations between KJBC and KBC and Intercompany Obligations between KJBC and
Alpart.

     5.25 Brokers and Finders. None of Sellers or their Affiliates have employed
any broker or finder or incurred any liability for any brokerage fees,
commission or finders fees in connection with the transactions contemplated
hereby, except for the employment of, and related fees and expenses payable to,
Lazard Frères & Co. LLC, which will be borne by Sellers or their Affiliates.

     5.26 Title to KBC Purchased Assets. Except as set forth in Section 2.5,
(a) KBC has good and valid title to the KBC Purchased Assets and KJBC has good
and valid title to the KJBC Assets, and (b) at Closing and upon delivery of the
KBC Purchased Assets and payment therefore pursuant hereto, KJBC Buyer will
acquire good and valid title to the KBC Purchased Assets and KJBC will continue
to have good and valid title to the KJBC Assets.

34



--------------------------------------------------------------------------------



 



ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF KAISER WITH
RESPECT TO THE GRAMERCY PURCHASED ASSETS

     Kaiser hereby represents and warrants to Buyers as follows:

     6.1 Sufficiency of Assets. The Gramercy Purchased Assets, when utilized by
a labor force substantially similar to that used by Kaiser in connection with
the Gramercy Operations as of the date of this Agreement, assuming appropriate
post-closing services are available to and utilized by Gramercy Buyer under the
Transition and Shared Services Agreement, will be adequate to conduct the
Gramercy Operations immediately after the Effective Time in the same manner in
all material respects as such operations are conducted as of the date of this
Agreement.

     6.2 Gramercy Inventory. Sellers have delivered to Buyers an inventory
statement, dated as of the Balance Sheet Date (the “Balance Sheet Date Gramercy
Inventory Statement”), a copy of which is attached hereto as Schedule 6.2, which
Balance Sheet Date Gramercy Inventory Statement presents fairly the Gramercy
Inventory and the Book Value thereof as of the Balance Sheet Date and, except as
specified in the notes thereto, was prepared in all material respects using
valuation and other accounting practices based on Kaiser’s standard inventory
costs consistent with Kaiser’s past practice.

     6.3 Conduct of Business. Since the Balance Sheet Date, except as listed or
described on Schedule 6.3, (a) Kaiser has not conducted the Gramercy Operations
in a manner outside the ordinary course of business in any material respect, and
(b) no event has occurred that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

     6.4 Real Property.

          6.4.1 Owned Real Property. Except as listed or described on Schedule
6.4.1(a), all of the real property owned by Kaiser and used primarily with
respect to the Gramercy Operations (the “Gramercy Owned Real Property”) is free
and clear of all Liens except Permitted Liens. Schedule 6.4.1(b) sets forth in
all material respects a true and complete list as of the date of this Agreement
of the Gramercy Owned Real Property.

          6.4.2 Leased Real Property. Except as listed or described on Schedule
6.4.2(a), Kaiser has a valid leasehold interest in or valid rights to all of the
real property interests of Kaiser used primarily with respect to the Gramercy
Operations other than the Gramercy Owned Real Property (the “Gramercy Leased
Real Property” and together with the Gramercy Owned Real Property, the “Gramercy
Real Property”). Schedule 6.4.2(b) sets forth in all material respects a true
and complete list as of the date of this Agreement of all of the Gramercy Leased
Real Property.

          6.4.3 Possession. Kaiser is in all material respects in peaceful and
undisturbed possession of the Gramercy Owned Real Property. None of the
structures on the Gramercy Owned Real Property encroaches upon real property of
another Person, except such encroachments that would not reasonably be expected
to have a material adverse effect on the value of such property.

35



--------------------------------------------------------------------------------



 



          6.4.4 Zoning and Other Restrictions.

               (a) Except as listed or described on Schedule 6.4.4(a), there is
no material violation of any building, planning, zoning or similar Laws with
respect to any of the Gramercy Real Property, and (subject to compliance with
Laws of general application) there are no contractual or legal restrictions that
preclude or restrict in any material respect the ability to use such Gramercy
Real Property as currently used.

               (b) Except as listed or described on Schedule 6.4.4(b), there is
no material zoning or other land use or planning application relating to the
Gramercy Real Property that has been submitted to a Governmental Entity which is
pending, which has been denied (and which is necessary for the conduct of the
Gramercy Operations as presently conducted), or which is the subject matter of
any pending appeal.

     6.5 Tangible Personal Property.

          6.5.1 Owned Tangible Personal Property. Except as listed or described
on Schedule 6.5.1(a), Kaiser has valid title to all of the tangible personal
property owned by Kaiser and used primarily with respect to the Gramercy
Operations (the “Gramercy Owned Tangible Personal Property”) free and clear of
all Liens except for Permitted Liens. Schedule 6.5.1(b) sets forth in all
material respects a true and complete list as of the date of this Agreement of
all of the Gramercy Owned Tangible Personal Property, except for inventory and
items of tangible personal property having a book value of less than $250,000.

          6.5.2 Leased Tangible Personal Property. Except as listed or described
on Schedule 6.5.2(a), Kaiser has a valid leasehold interest in or valid rights
to the material tangible personal property that is leased to Kaiser and used
primarily with respect to the Gramercy Operations other than the Gramercy Owned
Tangible Personal Property (the “Gramercy Leased Tangible Personal Property”).
Schedule 6.5.2(b) sets forth in all material respects a true and complete list
as of the date of this Agreement of all of the Gramercy Leased Tangible Personal
Property.

          6.5.3 Condition of Assets. Except as listed or described on Schedule
6.5.3, the Gramercy Owned Tangible Personal Property and the Gramercy Leased
Tangible Personal Property listed on Schedules 6.5.1(b) and 6.5.2(b), considered
collectively and not on an item by item basis, is in good repair and operating
condition, ordinary wear and tear excepted, except where failure to be in such
condition would not reasonably be expected to have a Material Adverse Effect.

     6.6 Gramercy Material Contracts.

          6.6.1 Gramercy Material Contracts. Schedule 6.6.1(a) sets forth a true
and complete list as of the date of this Agreement of each Gramercy Material
Contract. Except as listed or described in Schedule 6.6.1(b), neither Kaiser
nor, to Sellers’ knowledge, any counterparty to any Gramercy Material Contract
is in breach of, or in default under, any Gramercy Material Contract in any
material respect, and there is no pending or, to Sellers’ knowledge, threatened
dispute in relation to any material matter under any Gramercy Material Contract.
As of the date of this Agreement, each of the Gramercy Material Contracts to
which

36



--------------------------------------------------------------------------------



 



Kaiser is a party is, in all material respects, a valid and binding obligation
of Kaiser enforceable against Kaiser in accordance with its terms, subject to
the Standard Exceptions. As of the Effective Time, each of the Gramercy Material
Contracts, other than Gramercy Material Contracts that expire by their terms or
may be terminated without violation of Section 8.1.1 prior to the Effective
Time, to which Kaiser is a party will be, in all material respects, a valid and
binding obligation of Kaiser, enforceable against Kaiser in accordance with its
terms, subject to the Standard Exceptions.

          6.6.2 Agreements Provided. Sellers have made available to Buyers true
and complete copies of each Gramercy Material Contract, including all amendments
thereto.

     6.7 Intellectual Property.

          6.7.1 Owned Intellectual Property. Except as listed or described on
Schedule 6.7.1(a), (a) Kaiser owns the entire right, title and interest in and
to all of the Intellectual Property owned by Kaiser and used primarily with
respect to the Gramercy Operations (the “Gramercy Owned Intellectual Property”)
free and clear of all Liens except Permitted Liens, and (b) Kaiser has not
granted any license to any other Person relating to any of the Gramercy Owned
Intellectual Property. Schedule 6.7.1(b) sets forth in all material respects a
true and complete list as of the date of this Agreement of all of the Gramercy
Owned Intellectual Property.

          6.7.2 Licensed Intellectual Property. Except as listed or described on
Schedule 6.7.2(a), Kaiser is entitled to the use of the material Intellectual
Property other than the Gramercy Owned Intellectual Property that is used by
Kaiser primarily in connection with the conduct of the Gramercy Operations (the
“Gramercy Licensed Intellectual Property”) and no payments in respect of the
Gramercy Licensed Intellectual Property are payable to any Person in connection
with the use of the Gramercy Licensed Intellectual Property by Kaiser or will
become payable to any Person as a result of the transactions contemplated by
this Agreement. Schedule 6.7.2(b) sets forth in all material respects a true and
complete list as of the date of this Agreement of all of the Gramercy Licensed
Intellectual Property.

          6.7.3 No Unresolved Claims. There is no unresolved material claim
against Kaiser asserting infringement by or of the Gramercy Owned Intellectual
Property or, to Kaiser’s knowledge, the Gramercy Licensed Intellectual Property,
or any other unresolved material claim against Kaiser asserting a conflict with
the rights of others in connection with Kaiser’s use of any of the Gramercy
Owned Intellectual Property or the Gramercy Licensed Intellectual Property, and,
to Kaiser’s knowledge, there is no basis for any such claim to be brought.

     6.8 Permits.

          6.8.1 List of Permits. Schedule 6.8.1 sets forth a true and complete
list as of the date of this Agreement of all material licenses, permits and
authorizations from Governmental Entities required to be maintained by Kaiser in
connection with the conduct of the Gramercy Operations (other than those
required under Environmental Laws, which are addressed in Section 6.11).

37



--------------------------------------------------------------------------------



 



          6.8.2 Permit Compliance. Except as set forth in Schedule 6.8.2, Kaiser
has, maintains and is in compliance in all material respects with all licenses,
permits and authorizations from Governmental Entities required to be maintained
by it in connection with the conduct of the Gramercy Operations (other than
those required under Environmental Laws, which are addressed in Section 6.11).
Kaiser has not received from any Governmental Entity specific written
notification that, and to Kaiser’s knowledge there is no reasonable basis for a
claim that, any material permit or authorization (a) is not in full force and
effect, (b) has been violated in any material respect, or (c) is subject to any
suspension, revocation, or cancellation.

     6.9 Compliance with Law. Except as listed or described on Schedule 6.9,
Kaiser is in compliance in all material respects with all applicable Laws (other
than Environmental Laws, which are addressed in Section 6.11) with respect to
the conduct of the Gramercy Operations. Kaiser is in compliance, in all material
respects, with all applicable Laws in respect of its ownership of the Gramercy
Purchased Assets.

     6.10 Litigation. Except as listed or described on Schedule 6.10, there are
no civil, criminal, administrative, arbitral or similar proceedings, actions or
suits pending or, to Kaiser’s knowledge, threatened against Kaiser arising out
of or relating to the conduct of the Gramercy Operations, or otherwise
pertaining to or affecting the Gramercy Purchased Assets (other than
proceedings, actions or suits arising out of or relating to any violation of
Environmental Laws which are addressed in Section 6.11) that have a stated claim
amount in excess of $100,000, and to Kaiser’s knowledge there is no basis for
any such proceeding, action or suit.

     6.11 Environmental Matters.

          6.11.1 Environmental Compliance. Except as listed or described on
Schedule 6.11.1, (a) to its knowledge, Kaiser is in material compliance with all
Environmental Laws applicable to the Gramercy Operations and (b) there is no
civil, criminal or administrative action or suit pending against Kaiser that
alleges any material violation of Environmental Laws arising from the conduct of
the Gramercy Operations, and to Kaiser’s knowledge, no such action or suit is
threatened against Kaiser.

          6.11.2 Disposal Sites. Schedule 6.11.2 sets forth a true and complete
list and description as of the date of this Agreement of all disposal sites used
in the Gramercy Operations since January 1, 1994, whether or not located on any
Gramercy Real Property.

          6.11.3 List of Environmental Permits. Schedule 6.11.3 sets forth a
true and complete list as of the date of this Agreement of all material
licenses, permits and authorizations from Governmental Entities required to be
maintained under Environmental Laws by Kaiser in connection with the conduct of
the Gramercy Operations.

          6.11.4 Environmental Permit Compliance. Except as set forth in
Schedule 6.11.4, to its knowledge, Kaiser has, maintains and is in compliance in
all material respects with all licenses, permits and authorizations from
Governmental Entities required to be maintained under Environmental Laws by it
in connection with the conduct of the Gramercy Operations. Kaiser has not
received from any Governmental Entity specific written notification that, and to
Kaiser’s knowledge there is no reasonable basis for a claim that, any such
permit or

38



--------------------------------------------------------------------------------



 



authorization that is material (a) is not in full force and effect, (b) has been
violated in any material respect, or (c) is subject to any suspension,
revocation, or cancellation.

     6.12 Labor Matters.

          6.12.1 Collective Bargaining Agreements. Schedule 6.12.1 sets forth a
true and complete list of each labor or collective bargaining agreement related
to the Gramercy Operations to which Kaiser is a party.

          6.12.2 No Other Labor Organization. Kaiser has no knowledge of any
activity or proceeding of any labor organization (or representatives thereof) to
organize any Gramercy Employees, nor of any concerted activity, strikes,
slowdowns, work stoppages, lockouts or threats thereof by or with respect to any
Gramercy Employees.

     6.13 Insurance. Schedule 6.13 sets forth a true and complete list of all
insurance policies (collectively, “Gramercy Listed Insurance Policies”) and
describes all self-insurance arrangements as of the date of this Agreement of or
for the benefit of Kaiser covering any aspect of the Gramercy Operations. As of
the date of this Agreement, all of the Gramercy Listed Insurance Policies are in
full force and effect through the respective dates set forth on Schedule 6.13.

     6.14 Tax Matters.

          6.14.1 Tax Returns. Except as listed or described on Schedule 6.14.1,
to Sellers’ knowledge, (a) there are no pending or threatened actions or
proceedings for the assessment or collection of material property or ad valorem
taxes relating to the Gramercy Purchased Assets, and (b) there are no Tax Liens
on any of the Gramercy Purchased Assets.

          6.14.2 Unresolved Items. Except as listed or described on Schedule
6.14.2, (a) there are no outstanding waivers or agreements extending the statute
of limitations for any period with respect to any material property or ad
valorem tax to which the Gramercy Purchased Assets may be subject, (b) there are
no requests for information from any Tax authority currently outstanding that
could materially adversely affect any property or ad valorem taxes on or in
respect of the Gramercy Purchased Assets, and (c) to Seller’s knowledge, there
are no proposed reassessments of any property included in the Gramercy Purchased
Assets that could reasonably be expected to materially increase the amount of
any property or ad valorem tax to which the Gramercy Purchased Assets would be
subject.

     6.15 Title to Gramercy Purchased Assets. Kaiser has good and valid title to
the Gramercy Purchased assets. At Closing and upon delivery of the Gramercy
Purchased Assets and payment therefore pursuant hereto, Gramercy Buyer will
acquire good and valid title to the Gramercy Purchased Assets.

39



--------------------------------------------------------------------------------



 



ARTICLE VII
REPRESENTATIONS AND WARRANTIES OF BUYER

     Buyers hereby represents and warrants to Sellers as follows:

     7.1 Organization. KJBC Buyer is a private limited company duly organized
and validly existing under the laws of Jamaica. Gramercy Buyer is a limited
liability company duly organized and validly existing under the laws of the
State of Delaware.

     7.2 Corporate Authority. Each Buyer has the requisite organizational power
and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
and the Escrow Agreement by each Buyer, as applicable, and the performance by
each Buyer of the obligations contemplated to be performed by each Buyer
hereunder and thereunder, as applicable, have been duly authorized by all
necessary organizational actions of that Buyer, and the execution and delivery
of the Transition and Shared Services Agreement (subject to Section 8.1.2), the
Environmental Escrow Agreement and the Technology Licenses by each Buyer party
thereto and the performance by each such Buyer of the obligations contemplated
to be performed by it thereunder will be duly authorized by all necessary
organizational actions of that Buyer as of the Closing. This Agreement and the
Escrow Agreement have been duly executed and delivered by each Buyer party
hereto and thereto, and the Transition and Shared Services Agreement (subject to
Section 8.1.2), the Environmental Escrow Agreement and the Technology Licenses
will be duly executed and delivered by each Buyer party thereto as of the
Closing, and each of this Agreement and the Escrow Agreement is, and each of the
Transition and Shared Services Agreement (subject to Section 8.1.2), the
Environmental Escrow Agreement and the Technology Licenses will be as of the
date of its execution and delivery, a valid and binding obligation of each
Buyer, as applicable, enforceable against each Buyer, as applicable, in
accordance with its terms, subject to the Standard Exceptions.

     7.3 Consents. No Consent is required in connection with the execution or
delivery by Buyers of, or the performance by Buyers of their obligations under,
this Agreement, except for (a) the Consents listed or described on Schedule 7.3,
(b) the making of applicable HSR Filings, if any, and the expiration or
termination of the applicable waiting period thereunder, and (c) Consents that
would not have, individually or in the aggregate, a material adverse effect on
the ability of Buyers to consummate the transactions contemplated by this
Agreement if not obtained or made. Except as listed or described on Schedule
7.3, assuming that, as of the Closing, the Consents referred to in the preceding
sentence have been obtained or made and remain in full force and effect, the
execution and delivery of this Agreement by Buyers do not, and the performance
by Buyers of their obligations under this Agreement will not, conflict with or
result in the violation of, or constitute a default under, or give rise to a
right of termination, cancellation or acceleration of any obligation under,
(a) the charter or bylaws or similar documents of either Buyer, (b) any Law to
which either Buyer is subject, or (c) any agreement or contract to which either
Buyer is a party or by which either Buyer is bound; except in the case of
clauses (b) and (c) such conflicts, violations, defaults or rights that would
not reasonably be expected to have, individually or in the aggregate, a material
adverse effect on the ability of Buyers to consummate the transactions
contemplated by this Agreement.

40



--------------------------------------------------------------------------------



 



     7.4 Representations Exclusive. Each Buyer acknowledges that except as
expressly set forth in this Agreement, Sellers have made no representation or
warranty as to KJBC, the Combined Operations, the Purchased Assets or the
Assumed Liabilities. Each Buyer further acknowledges that this Agreement is
subject to any applicable order or act of the Bankruptcy Court.

     7.5 Sufficiency of Funds. Buyers have unencumbered cash on hand or credit
arrangements with financially responsible third parties, or a combination
thereof, in an aggregate amount sufficient, when combined with the Deposit, to
enable them to pay the Final Purchase Price and all fees and expenses payable by
them in connection with this Agreement and the transactions contemplated hereby.

     7.6 Investment Intent. The general partnership interest in KJBC included in
the KBC Partnership Interest is being purchased by KJBC Buyer for investment and
not with a view to distribution of all or any portion thereof, and neither the
KBC Partnership Interest as a whole nor any portion thereof will be disposed of
by KJBC Buyer without registration under the Securities Act of 1933, as amended,
or pursuant to an exemption from such registration requirements.

     7.7 Brokers and Finders. None of Buyers or their Affiliates have employed
any broker or finder or incurred any liability for any brokerage fees,
commissions or finders fees in connection with the transactions contemplated
hereby.

ARTICLE VIII
CERTAIN COVENANTS

     8.1 Conduct of the Business; Transition Planning.

          8.1.1 Certain Restrictions. During the period between the signing of
this Agreement by the parties hereto and Closing, Sellers shall use their
commercially reasonable efforts to ensure that, except as otherwise contemplated
by this Agreement, as required by the Bankruptcy Court, as required by Law, or
as listed or described on Schedule 8.1.1(a), (a) the Combined Operations are
conducted in the ordinary course thereof consistent with past practices,
including with respect to maintenance of insurance relating to the Combined
Operations, (b) material relationships related to the Combined Operations,
including those with employees and suppliers, are preserved, and (c) the
condition of the Purchased Assets is materially preserved. Without limiting the
generality of the foregoing, during the period between the signing of this
Agreement by the parties hereto and Closing, except as listed or described on
Schedule 8.1.1(a) or with the prior consent of Buyers, which consent shall not
be unreasonably withheld, Sellers shall not cause, and shall direct the members
of KJBC’s executive committee appointed by Sellers not to cause:

               (i) the taking of any action or the exercise of any of the powers
described in Article XIII of the Partnership Agreement;

               (ii) any arrangement with any contractor for such contractor to
perform any of the acts or exercise any of the powers described in Article XIII
of the Partnership Agreement;

41



--------------------------------------------------------------------------------



 



               (iii) the taking of any action described in Section 4.03 of the
Management Agreement;

               (iv) the creation, termination or amendment of any KJBC Material
Contract, KBC Material Contract or Gramercy Material Contract, including those
set forth on Schedules 5.12.1(a), 5.12.2(a) and 6.6.1(a);

               (v) any acquisition or disposition of any KJBC Assets, the KBC
Purchased Assets or Gramercy Purchased Assets outside the ordinary course of
conduct of the Gramercy Operations or the KJBC Operations (as applicable) or any
acquisition or disposition that is reasonably likely to involve consideration in
excess of $250,000;

               (vi) any capital expenditures to be made by or on behalf of KJBC
except as contemplated in the KJBC Capital Spending Plan 2004 — 2005 attached
hereto as Schedule 8.1.1(b);

               (vii) any capital expenditures to be made with respect to
Gramercy except as contemplated in the 2004 GBU Capital Spending Plan attached
hereto as Schedule 8.1.1(c);

               (viii) either Seller to grant or otherwise suffer to exist any
Lien on any of the Purchased Assets, other than Permitted Liens;

               (ix) the creation of any agreement or arrangement with any
Governmental Entity that is competent to impose or collect amounts payable in
respect of any Taxes relating to the Purchased Assets arising after the Closing
Date;

               (x) any offer to be made by or on behalf of KBC to employ any
individual not currently employed by KBC for a salary or fee in excess of
$100,000 per annum or any offer to be made by or on behalf of Kaiser to employ
any individual with respect to the Gramercy Operations not currently employed by
Kaiser for a salary or fee in excess of $100,000 per annum;

               (xi) the termination, other than for cause, of any KBC Employee
who is material to the KJBC Operations or any Gramercy Employee who is material
to the Gramercy Operations;

               (xii) the termination, other than for cause, of all or
substantially all KBC Employees in any department that is material to the KJBC
Operations or all or substantially all Gramercy Employees in any department that
is material to the Gramercy Operations;

               (xiii) a material increase in the aggregate number of KBC
Employees or in the aggregate number of Gramercy Employees;

               (xiv) the amendment of any of the material terms of employment of
or benefits made available to, or the increase in pay and benefits of, any KBC
Employee, Gramercy Employee or Seller Employee, except for (A) in the case of
KBC Represented Employees, increases in pay or benefits required under the terms
of the applicable KBC Labor Agreement and KBC Plans, (B) in the case of Gramercy
Employees subject to the Gramercy Labor

42



--------------------------------------------------------------------------------



 



Agreement, increases in pay or benefits required under the terms of the Gramercy
Labor Agreement and Gramercy Plans, and (C) in the case of the Seller Employees,
increases in pay or benefits required under employment or benefits agreements in
effect on the date hereof or discretionary bonuses in amounts, and payable on
dates, consistent with past practice and otherwise in the ordinary course of
business;

               (xv) the filing of any renditions with the local property tax
authorities of the State of Louisiana prior to the applicable filing date
related to any such rendition;

               (xvi) the creation of any Intercompany Obligations other than
Intercompany Obligations between KJBC and KBC and Intercompany Obligations
between KJBC and Alpart, consistent with past practice and otherwise in the
ordinary course of business; or

               (xvii) either Seller or KJBC to enter into any agreement to do
any of the foregoing.

Buyers shall respond to any request by Sellers for a consent required under this
Section 8.1.1 within three business days of delivery of such request, or such
shorter period of time as Sellers reasonably requested.

          8.1.2 Transition Planning. During the period between the signing of
this Agreement by the parties hereto and Closing, Sellers shall supply to
Buyers, promptly after they are produced, copies of (a) all regular management
accounts relating to the Gramercy Operations or the KJBC Operations, (b) all
senior management reports relating to the Gramercy Operations or the KJBC
Operations, and (c) all other material reports and information provided to
Sellers by KJBC’s executive committee. Solely for the purpose of effecting an
orderly transition of ownership of the Purchased Assets and the operation of the
Combined Operations, the parties shall form a transition committee comprised of
one or two individuals selected by Sellers and one or two individuals selected
by Buyers (the “Transition and Shared Services Committee”), which shall meet (in
person or by telephone) at least twice a week (and on any other occasion
reasonably requested by a member of the Transition and Shared Services
Committee) during the period prior to Closing to discuss issues relating to the
operation of the Combined Operations, including identification of specific
post-closing transition services to be provided by Sellers and their Affiliates
to Buyers, on the one hand, and by Buyers and their Affiliates to Sellers and
their assignees, on the other hand, in each case, for a term of not more than
six months on a cost reimbursement basis consistent with Kaiser’s historical
intercompany cost reimbursement practices. The Transition and Shared Services
Committee shall also (a) discuss and report to Kaiser and Gramercy Buyer as to
whether particular items of property located at or used in the Gramercy
Operations are primarily used in the Gramercy Operations, for the purposes of
the definition of “Gramercy Purchased Assets” and (b) with respect to personnel
and property that are used in both the Gramercy Operations and other Kaiser
operations, make recommendations to the parties as to the manner and terms on
which the party that will not employ such personnel or own such property after
Closing shall continue to receive the benefit of such personnel and/or the use
of such property, to the same extent as currently employed or used in the
Gramercy Operations or Kaiser’s other operations, as the case may be, until such
non-employer or non-owner party is able to make reasonable alternative
arrangements. Sellers and Buyers shall use

43



--------------------------------------------------------------------------------



 



commercially reasonable efforts to agree upon the terms and provisions of a
transition and shared services agreement prior to the Pre-Hearing Termination
Date. Neither the Transition and Shared Services Committee nor any member
thereof in such member’s capacity as such shall have the power to amend this
Agreement, waive any provisions hereof, or bind either Seller, either Buyer, or
any of their respective Affiliates.

     8.2 Access to Information; Confidentiality. Sellers shall afford to Buyers
(and each of their employees, representatives and agents) reasonable access
(subject, however, to existing confidentiality and similar non-disclosure
obligations, in which case, if requested by Buyers, Sellers shall use
commercially reasonable efforts to obtain necessary consents of third parties to
allow disclosure of the requested information to Buyers), during normal business
hours and upon reasonable notice during the period between the signing of this
Agreement by the parties hereto and Closing, to all of KJBC’s properties, books
and records and personnel and Sellers’ properties, books and records that are or
relate to the Purchased Assets and the Combined Operations and, during that
period, Sellers shall furnish as promptly as practicable to Buyers any
information (subject, however, to existing confidentiality and similar
nondisclosure obligations, in which case, if requested by Buyers, Sellers shall
use commercially reasonable efforts to obtain necessary consents of third
parties to allow disclosure of the requested information to Buyers) concerning
KJBC, the Purchased Assets and the Combined Operations that Buyers may from time
to time reasonably request. Each Buyer shall hold, and shall cause its
employees, representatives, agents and Affiliates to hold, any nonpublic
information obtained from Sellers in confidence to the extent required by, and
in accordance with the provisions of, the Confidentiality Agreement as if such
Buyer were a party thereto and each reference therein to “Century” was a
reference to such Buyer.

     8.3 Commercially Reasonable Efforts; Regulatory Matters.

          8.3.1 Efforts to Close. On the terms and subject to the conditions set
forth in this Agreement, each of the parties shall use its commercially
reasonable efforts to take, or cause to be taken, all actions, and do, or cause
to be done, and assist and cooperate with the other party or parties, as the
case may be, in doing, all things necessary, proper or advisable to consummate,
in the most expeditious manner practicable, the transactions contemplated hereby
on the terms and subject to the conditions set forth in this Agreement,
including the satisfaction of the conditions set forth in Article IX and
arranging and coordinating contacts with third parties to facilitate obtaining
the Consents contemplated by this Agreement. Without limiting the generality or
effect of the foregoing, each of the parties hereto shall (a) if required, make
promptly its respective HSR Filing, and thereafter make any other required
submissions, with respect to the transactions contemplated hereby under the HSR
Act, and (b) use its commercially reasonable efforts to take, or cause to be
taken, all other appropriate actions, and to do, or cause to be done, all other
things necessary, proper or advisable under applicable Laws to consummate and
make effective the transactions contemplated by this Agreement, including using
its commercially reasonable efforts to obtain all Consents of Governmental
Entities, if any, that are necessary for the consummation of the transactions
contemplated hereby and to fulfill the conditions thereto and to procure in the
name of Buyers, or effect the transfer to Buyers of, all permits (other than
permits held directly by KJBC) that relate to, or are required in connection
with the ownership and operation of the KJBC Assets and the Purchased Assets or
in the conduct of the Combined Operations.

44



--------------------------------------------------------------------------------



 



          8.3.2 Notice of Breaches. During the period between the signing of
this Agreement by the parties hereto and Closing, Sellers, on the one hand, and
Buyers, on the other hand, shall promptly notify the other in writing of all
events, circumstances, facts and occurrences which (a) result in any breach of
the notifying party’s covenants in this Agreement or which have the effect of
making any of its representations or warranties in this Agreement untrue or
incorrect; (b) will or are reasonably likely to prevent any of the conditions
precedent set forth in Article IX from being satisfied; or (c) challenge the
transactions contemplated hereby or the entry of the Bidding Procedures Order or
the Sales Order. Sellers shall promptly notify Buyers of the commencement of any
investigation, inquiry or review by any Governmental Entity with respect to the
KJBC Operations or the Gramercy Operations or if any such investigation, inquiry
or review, to the knowledge of either Seller, becomes contemplated.

     8.4 Bankruptcy Court Approval.

          8.4.1 Sales Process and Approval Motion. Sellers shall file a motion
in substantially the form attached hereto as Exhibit G (the “Sales Process and
Approval Motion”) with the Bankruptcy Court seeking, among other things, (i) the
entry of an order of the Bankruptcy Court (the “Bidding Procedures Order”) that
approves the Bidding and Auction Procedures, and (ii) the entry of an order of
the Bankruptcy Court that authorizes the sale of the Purchased Assets to the
Prevailing Bidder in the event of an Auction or to Buyers without conducting an
Auction if no Qualified Bid is received. Seller shall file the Sales Process and
Approval Motion with the Bankruptcy Court as promptly as practicable on or after
the date hereof, subject to first obtaining a written statement of counsel for
the UCC indicating that the UCC supports the filing of the Sales Process and
Approval Motion; provided, however, that such written statement of counsel for
the UCC may reserve the right of the UCC to make a contingent objection if
(i) KJBC Buyer shall have not obtained GOJ Approval or (ii) Gramercy Buyer has
not agreed with the USWA regarding a New Labor Agreement, in each case, prior to
the objection deadline related to the entry of the Bidding Procedures Order.

          8.4.2 Hearing for the Bidding Procedures Order. Promptly after the
filing of the Sales Process and Approval Motion, Sellers shall use their
commercially reasonable efforts to obtain a hearing (the “Bidding Procedures
Hearing”) on the entry of the Bidding Procedures Order at the earliest
permissible date on which the Bankruptcy Court has previously scheduled an
omnibus hearing in the Bankruptcy Case and will hear the matter after expiration
of the applicable notice period, which notice period shall not be less than 35
calendar days, unless a shorter period is approved by the Bankruptcy Court.
Promptly after obtaining such hearing date, Sellers shall give notice of the
Sales Process and Approval Motion and the Bidding Procedures Hearing as and when
required by applicable provisions of the Bankruptcy Laws and orders of the
Bankruptcy Court. Sellers shall promptly, but in any event within 48 hours of
giving such notice, deliver to Buyers a copy of that notice, and Sellers shall
provide Buyers with copies of any and all objections or other Bankruptcy
Pleadings related to the entry of the Bidding Procedures Order promptly after
Sellers’ receipt thereof. Sellers shall use their commercially reasonable
efforts to obtain the prompt entry of the Bidding Procedures Order.

45



--------------------------------------------------------------------------------



 



     8.5 Sales Order; Cooperation.

          8.5.1 Sales Order. If, in accordance with the Bidding and Auction
Procedures, Buyers are determined to be the Prevailing Bidder, Sellers shall use
their commercially reasonable efforts to obtain a hearing (the “Sales Hearing”)
on the entry of an order of the Bankruptcy Court (the “Sales Order”) authorizing
and approving the sale to Buyers of the Purchased Assets (on the terms set forth
in this Agreement or such improved terms as Buyers may have offered in any
Auction or otherwise pursuant to the Bidding and Auction Procedures) on the
first day that the Bankruptcy Court is available to hold such hearing on or
after July 19, 2004. The Sales Order shall be in the form attached hereto as
Exhibit H, with such changes as shall be reasonably acceptable to Buyers.
Sellers shall provide Buyers with copies of any and all objections or other
Bankruptcy Pleadings related to the entry of the Sales Order promptly after
Sellers’ receipt thereof. If, in accordance with the Bidding and Auction
Procedures, Buyers are determined to be the Prevailing Bidder, Sellers shall use
their commercially reasonable efforts to obtain to prompt approval and entry of
the Sales Order.

          8.5.2 Cooperation. If, in accordance with the Bidding and Auction
Procedures, Buyers are determined to be the Prevailing Bidder, (a) Sellers shall
actively support, not oppose, not object to, and use their commercially
reasonable efforts to seek and obtain the approval of the Sales Order by the
Bankruptcy Court, and (b) without limiting the foregoing, Sellers shall
cooperate with Buyers and their representatives in connection with seeking entry
of the Sales Order. Buyers shall use commercially reasonable efforts to assist
Sellers with responding to, and providing evidence with respect to, objections
or challenges to the transactions contemplated by this Agreement. In the event
that there is an Auction and Buyers are not the Prevailing Bidder, Buyers
acknowledge and agree that the sale of the Purchased Assets by Sellers to the
Prevailing Bidder may be consummated as contemplated by the Bidding and Auction
Procedures, whereupon Buyers’ sole right will be to receive the Termination Fee
as contemplated by Section 10.3. Seller acknowledges that (a) Buyers’ agreement
that the Auction shall be conducted in accordance with the Bidding and Auction
Procedures does not constitute the agreement of Buyers or their direct or
indirect shareholders that the assignment to and assumption by persons selected
as Eligible Participants of contracts for the sale of alumina from Sellers to
such shareholders would involve adequate assurance to such shareholders of
performance of such contracts as required by Section 365 of the Bankruptcy Code
and (b) Buyers shall not be deemed to have waived their right to receive
adequate assurance of performance as required by Section 365 of the Bankruptcy
Code by virtue of Buyers’ right to receive the Termination Fee.

     8.6 Public Announcements. Buyers, on the one hand, and Sellers, on the
other hand, shall provide each other the opportunity to review and comment upon,
any press release or other public statement with respect to the transactions
contemplated hereby, and shall not issue any such press release or make any such
public statement prior to obtaining each other’s consent, except as may be
required by applicable Law or by the Bankruptcy Court. In the event a press
release or public statement is required by applicable Law or by the Bankruptcy
Court, Buyers, on the one hand, or Sellers, on the other hand, shall
nevertheless consult with the other parties prior to issuing such press release
or making such public announcement if reasonably practicable.

46



--------------------------------------------------------------------------------



 



     8.7 Tax Matters.

          8.7.1 Cooperation. Buyers, on the one hand, and Sellers, on the other
hand, shall (a) provide each other, upon request, with any assistance that may
reasonably be requested by any of them in connection with the preparation of any
Tax Return (including those contemplated by Section 8.7.5(a)), audit or other
examination by any taxing authority or judicial or administrative proceedings
relating to liability for Taxes, (b) provide each other, upon request, with any
records or other information in their respective possession that may be relevant
to that Tax Return, audit, examination or proceeding, (c) provide each other
with any final determination of any such audit, examination or proceeding that
affects any amount required to be shown on any Tax Return of the other for any
period, and (d) use their commercially reasonable efforts, upon request, to
obtain any certificate or other document from any Governmental Entity or any
other Person as may be necessary to mitigate, reduce or eliminate any Tax that
could be imposed on any party in connection with the transactions contemplated
by this Agreement. Without limiting the generality of the foregoing, Buyers, on
the one hand, and Sellers, on the other hand, shall retain, until the applicable
statutes of limitations (including any extensions) have expired, copies of all
records or information that may be relevant to Tax Returns filed by the other
party for all Tax periods or portions thereof ending before or including the
Effective Time.

          8.7.2 Treatment of Payments. Sellers and Buyers agree to treat all
payments made under Section 3.3 and Article XI as purchase price adjustments for
Tax purposes, unless otherwise required by Law.

          8.7.3 Tax Elections. From and after the date of this Agreement,
Sellers shall not without the prior written consent of Buyers (which consent may
not be unreasonably withheld) make, or cause or permit to be made, any Tax
election not consistent with prior practices that could be reasonably expected
to result in an increase in either Buyers’ or KJBC’s Tax obligations or to have
a Material Adverse Effect.

          8.7.4 Allocation of Taxes. In the case of any Tax payable with respect
to a taxable period that begins before the Effective Time and ends after the
Effective Time, the portion of any such Tax that is allocable to the ownership
or use of the Purchased Assets or the operation of the Combined Operations prior
to the Effective Time:

               (a) in the case of Taxes that are either (x) based upon or
related to income, receipts, production, shipments or similar items or
(y) imposed in connection with any sale or other transfer or assignment of
property (real or personal, tangible or intangible) (other than conveyances
pursuant to this Agreement governed by Section 12.4), shall be deemed equal to
the amount which would be payable if the taxable period ended on the Effective
Time; and

               (b) in the case of Taxes imposed on a periodic basis shall be
deemed to be the amount of such Taxes for the entire period (or, in the case of
such Taxes determined on an arrears basis, the amount of such Taxes for the
immediately preceding period) multiplied by a fraction the numerator of which is
the number of calendar days in the taxable period ending on the Effective Time
and the denominator of which is the number of calendar days in the entire
taxable period.

47



--------------------------------------------------------------------------------



 



          8.7.5 Tax Returns and Payments.

               (a) From the date of this Agreement through and after the
Effective Time, Sellers shall prepare and file or otherwise furnish in proper
form to the appropriate Governmental Entity (or cause to be prepared and filed
or so furnished) in a timely manner all Tax Returns relating to the Purchased
Assets and the Combined Operations that are due on or before or relate to any
taxable period ending on or before the Effective Time. Buyers shall prepare and
file or otherwise furnish in proper form to the appropriate Governmental Entity
(or cause to be prepared or so furnished) in a timely manner all Tax Returns
(excluding those of Sellers) relating to the Purchased Assets and the Combined
Operations for any taxable period that begins prior to the Effective Time and
ends after the Effective Time and that are not yet filed. The Tax Returns
described in the preceding two sentences, and the Tax Returns of the Sellers
insofar as they relate to the Purchased Assets and the Combined Operations,
shall be prepared in a manner consistent with past practices or in accordance
with KBC’s new Jamaican fiscal regime effective beginning January 1, 2003,
provided that such Tax Returns may be prepared in a manner not consistent with
past practices, but only to the extent that preparation in such a manner does
not materially and adversely affect the non-filing party. Buyers shall prepare
and file or cause to be prepared and filed all Tax Returns with respect to any
taxable period relating to the Purchased Assets and the Combined Operations for
any taxable period that begins after the Effective Time. No Tax Return relating
to the Purchased Assets or the Combined Operations covering any period
(a) ending on or before the Effective Time or (b) beginning before the Effective
Time and ending after the Effective Time shall be amended by Buyers without the
prior written consent of Sellers, which consent shall not be unreasonably
withheld.

               (b) With respect to any Tax Return required to be filed by Buyers
with respect to the Purchased Assets or the Combined Operations and as to which
an amount of Tax is allocable to the other party under Section 8.7.4, Buyers
shall provide Sellers and their authorized representatives with a copy of such
completed Tax Return and a statement setting forth the amount of Tax shown on
such Tax Return that is so allocable to Sellers, together with appropriate
supporting information and schedules at least 30 calendar days prior to the due
date (including any extension thereof) for the filing of such Tax Return, and
Sellers and their authorized representatives shall have the right to review and
comment on such Tax Return and statement prior to the filing of such Tax Return.
Sellers and Buyers agree to consult and resolve in good faith any issue arising
out of the review of any such Tax Return. In the event the parties are unable to
resolve any dispute within 15 calendar days following the delivery of such Tax
Return by Buyers to Sellers, Sellers and Buyers shall submit the items remaining
in dispute to the Independent Auditor to be chosen as provided by Section 3.4.
The decision of the Independent Auditor shall be final and binding on the
parties. The fees and expenses of the Independent Auditor will be borne equally
by Buyers, on the one hand, and Sellers, on the other hand. The Independent
Auditor shall make any such determination no later than five calendar days
before the Tax Return is due.

          8.7.6 Contests. Inquiries, claims, assessments, audits or similar
events with respect to Taxes for which the Sellers may be liable under
Article XI shall be governed in accordance with the procedures set forth in
Section 11.5.

48



--------------------------------------------------------------------------------



 



     8.8 KBC Employees.

          8.8.1 Employment Offers for KBC Represented Employees. As of the
Effective Time, KJBC Buyer shall offer employment to all of the individuals who
are employees of KBC (including employees on sick leave, short or long term
disability or leave of absence due to work related injury or illness) as of the
Effective Time and covered by a KBC Labor Agreement (the “KBC Represented
Employees”). The offer for each such KBC Represented Employee shall be for pay
and benefits satisfying KJBC Buyer’s obligations under this Section 8.8.

          8.8.2 Employment Offers for Non-Represented KBC Employees. As of the
Effective Time, KJBC Buyer in its sole discretion may offer employment to any or
all of the individuals who are employees of KBC (including temporary and part
time employees, employees of Kaiser who have been seconded to KBC and employees
on sick leave, short or long term disability or leave of absence due to work
related injury or illness) not covered by a KBC Labor Agreement (the “Other KBC
Employees” and together with the KBC Represented Employees, the “KBC Employees”)
as of the Effective Time. The terms of the offer, if any, for each such Other
KBC Employee shall be determined in the sole discretion of KJBC Buyer.

          8.8.3 KBC Labor Agreements and Pension Plans. As of the Effective
Time, KJBC Buyer shall assume (a) the KBC Labor Agreements and (b) each KBC Plan
for the benefit of KBC Employees and provide benefits to the KBC Represented
Employees in compliance with the KBC Labor Agreements and KBC Plans, as
applicable, and the requirements of applicable Laws. If the KBC Pension Plans
are underfunded by more than $2,000,000 as of the Effective Time, as determined
under Statement of Financial Accounting Standards No. 132 utilizing the
assumptions outlined on Schedule 8.8.3, consistently applied, then KBC shall pay
KJBC Buyer any such underfunded amount in excess of $2,000,000 promptly after
the amount of underfunding is determined.

          8.8.4 Benefits Maintenance for KBC Represented Employees. Commencing
as of the Effective Time and continuing until expiration of the applicable KBC
Labor Agreement, KJBC Buyer shall provide base pay, incentive compensation and
employee benefits to each KBC Represented Employee that are comparable in the
aggregate to the base pay, incentive compensation and employee benefits provided
by KBC to such KBC Represented Employees immediately prior to the Effective
Time.

          8.8.5 No Employment Guarantee. Except as otherwise provided in this
Section 8.8, nothing contained herein shall be deemed to be a commitment on the
part of KJBC Buyer or KJBC to provide employment to any KBC Represented Employee
for any period of time.

          8.8.6 No Prohibition on Amendment of Plans. Except as otherwise
provided in this Section 8.8, nothing contained herein shall be deemed to
prevent KJBC Buyer or KJBC from amending or terminating any KBC Plan in
accordance with its terms.

          8.8.7 Elimination of Severance and Redundancy Obligations.

               (a) KBC and KJBC Buyer shall cooperate to reduce or eliminate to
the fullest extent possible any severance or redundancy liability arising as a
result of the migration of

49



--------------------------------------------------------------------------------



 



the KBC Employees from KBC to KJBC Buyer. Without limiting the generality or
effect of the foregoing, KBC and KJBC Buyer will cooperate in the preparation
and delivery to the KBC Employees as promptly as practicable of an appropriate
joint notice of the termination of employment by KBC and the offer of employment
by KJBC Buyer as of the Effective Time.

               (b) To the extent a KBC Employee has received an appropriate
joint notice of the termination of employment by KBC and the offer of employment
by KJBC Buyer but cannot be terminated by KBC as of the Effective Time without
resulting in severance or redundancy liability because the applicable notice
period has not then expired, nothing in this Agreement shall constitute a
termination of such KBC Employee prior to the expiration of such notice period.
In such circumstances, KBC and KJBC Buyer shall cooperate in any reasonable and
lawful arrangement designed to provide the services of the affected KBC Employee
to KJBC Buyer during the period between the Effective Time and the expiration of
the applicable notice period. KJBC Buyer shall be responsible for paying base
pay, incentive compensation and employee benefits to be provided to such KBC
Employee during the period between the Effective Time and the expiration of the
applicable notice period. Upon expiration of the applicable notice period, the
employment of such KBC Employee with KBC shall terminate and such KBC Employee
may accept the offer of employment by KJBC Buyer.

     8.9 Seller Employees.

          8.9.1 Employment Offer to Seller Employees. KJBC Buyer may, in its
sole discretion, offer employment to any one or more of the individuals listed
on Schedule 8.9.1 (the “Seller Employees”). Within 45 calendar days after the
date of this Agreement, KJBC Buyer shall deliver to Sellers a notice listing
each Seller Employee to which KJBC Buyer intends to make an offer of employment
and the terms of such offer. The terms of the offer, if any, for each such
Seller Employee shall be determined in the sole discretion of KJBC Buyer.

          8.9.2 Release of Seller Employees; No Solicitation. Kaiser shall
release from any and all employment obligations to or from Kaiser, any Seller
Employee who accepts an offer made by KJBC Buyer, and for two years following
the Effective Time, no Seller nor any of their Affiliates shall, directly or
indirectly, on its own behalf or otherwise, solicit or make any offer of
employment or otherwise offer any incentive to any Seller Employee who is hired
by KJBC Buyer or to any Seller Employee to leave the employ of KJBC Buyer or
KJBC while such person remains an employee of KJBC Buyer or KJBC; provided,
however, that the foregoing shall not apply to any such Seller Employee who (a)
initiates discussions regarding such employment without any direct or indirect
solicitation by either Seller or any of their Affiliates, or (b) responds to any
public advertisement placed by either Seller or any of their Affiliates.

     8.10 Gramercy Employees.

          8.10.1 Employment Offers to Gramercy Salaried Employees. Gramercy
Buyer may, in its sole discretion, offer employment to any one or more of the
individuals listed on Schedule 8.10.1 (the “Gramercy Salaried Employees”).
Within 45 calendar days after the date of this Agreement, Gramercy Buyer shall
deliver to Sellers a notice listing each Gramercy Salaried Employee to which
Gramercy Buyer intends to make an offer of employment and the terms of

50



--------------------------------------------------------------------------------



 



such offer. The terms of the offer, if any, for such Gramercy Salaried Employee
shall be determined in the sole discretion of Gramercy Buyer.

          8.10.2 Release of Gramercy Salaried Employees; No Solicitation. Kaiser
shall release from any and all employment obligations to or from Kaiser, any
Gramercy Salaried Employee who accepts an offer made by Gramercy Buyer, and for
two years following the Effective Time, no Seller nor any of their Affiliates
shall, directly or indirectly, on its own behalf or otherwise, solicit or make
any offer of employment or otherwise offer any incentive to any Gramercy
Salaried Employee who is hired by Gramercy Buyer or to any Gramercy Salaried
Employee to leave the employ of Gramercy Buyer while such person remains an
employee of Gramercy Buyer; provided, however, that the foregoing shall not
apply to any such Gramercy Salaried Employee who (a) initiates discussions
regarding such employment without any direct or indirect solicitation by either
Seller or any of their Affiliates, or (b) responds to any public advertisement
placed by either Seller or any of their Affiliates.

          8.10.3 Collective Bargaining. Gramercy Buyer may engage in discussions
with the United Steelworkers of America AFL-CIO (the “USWA”) regarding a new
collective bargaining agreement (a “New Labor Agreement”) that would cover
employees represented by the USWA and employed at the Gramercy site (the
“Gramercy Represented Employees”) from and after the Effective Time. As of the
Effective Time, Gramercy Buyer shall offer the Gramercy Represented Employees as
of the Effective Time employment, pay and benefits in accordance with the New
Labor Agreement.

          8.10.4 Form W-2. Pursuant to the “Alternative Procedure” provided in
section 5 of Revenue Procedure 96-60, 1996-2 C.B. 399, (a) Gramercy Buyer and
Kaiser shall report on a predecessor/successor basis set forth therein, (b)
Kaiser shall be relieved from filing a Form W-2 with respect to each Gramercy
Employee, and (c) Gramercy Buyer shall undertake to file (or cause to be filed)
a Form W-2 for each Gramercy Employee for the year that includes the Closing
Date (including the portion of such year that such Gramercy Employee was
employed by Kaiser). Kaiser shall provide Gramercy Buyer on a timely basis with
all payroll and employment-related information with respect to each Gramercy
Employee.

          8.10.5 No Employment Guarantee. Nothing contained in this Section 8.10
shall be deemed to be a commitment on the part of Gramercy Buyer to provide
employment to any Gramercy Employee for any period of time.

          8.10.6 WARN Act. For a period of 90 days upon and after the Effective
Time, Gramercy Buyer shall not cause any of the Gramercy Employees to suffer
“employment loss” for purposes of the Worker Adjustment and Retraining
Notification Act, 29 U.S.C. §§ 2101-2109, and related regulations (the “WARN
Act”), if such employment loss would create any liability under the WARN Act for
Kaiser or any of its Affiliates.

     8.11 Plan of Reorganization. Sellers shall take such actions as are
necessary to provide that their plan of reorganization or plan of liquidation in
conjunction with the Bankruptcy Cases will not alter the rights and obligations
of the parties under this Agreement, or affect the validity and continuing force
and effect of this Agreement.

51



--------------------------------------------------------------------------------



 



     8.12 Financial Statements. Sellers will cause to be prepared, upon Buyers’
request, (a) consolidated statements of income and cash flows for the Combined
Operations for the fiscal years ended December 31, 2001, December 31, 2002 and
December 31, 2003 and consolidated balance sheets for the Combined Operations as
of December 31, 2002 and December 31, 2003, in each case audited by Kaiser’s
certified public accountants and (b) unaudited consolidated statements of income
and cash flows and a balance sheet for the Combined Operations as of and for an
interim period (to be specified by Buyers) ended on or prior to the Closing
Date; provided that Sellers shall have first received a written undertaking from
Buyers (in form and substance reasonably acceptable to Sellers) that Buyers
shall promptly reimburse Sellers for all costs and expenses related to the
preparation of such financial statements. If requested by a shareholder of
either Buyer, Sellers will use reasonable efforts to cause their auditors to
consent to the inclusion of the audited financial statements described in clause
(a) of this Section 8.12 in the filings of a shareholder of either Buyer with
the Securities and Exchange Commission; provided, however, Sellers shall not be
required to incur any out-of-pocket expense with respect to their efforts to
obtain such consent.

     8.13 Insurance. Prior to the Effective Time, Kaiser shall maintain, and
cause KBC to maintain, all insurance policies and self-insurance arrangements
currently in effect with respect to the Gramercy Operations and the KJBC
Operations, respectively. Buyers acknowledge that Kaiser and its Affiliates
intend to terminate coverage with respect to KJBC, the KJBC Operations, the
Gramercy Site and the Gramercy Operations under all KJBC Listed Insurance
Policies and Gramercy Listed Insurance Policies held by Kaiser or any of its
Affiliates (other than KJBC) for periods from and after the Effective Time. To
the extent any such termination of insurance coverage results in a refund of
insurance premiums to KJBC (either directly or indirectly), Buyers shall cause
KJBC to pay to Sellers the entire amount of such refund promptly upon receipt
thereof.

     8.14 Confidential Information. Without the prior written consent of Buyers,
Sellers shall not (a) for a period of three years following the Effective Time,
reveal or make accessible to any Person any confidential information relating to
the Combined Operations or (b) for a period of three years following the date of
this Agreement, reveal or make accessible to any Person any confidential
information relating to either Buyer (or any Affiliate of either Buyer),
including confidential information prepared or developed by the Buyers in
connection with the negotiation of this Agreement and the transactions
contemplated hereby (“confidential information”). For purposes of this Section,
the term “confidential information” shall not include information (a) which is
already available to the public or becomes available to the public other than as
a result of a breach of this Section 8.14, (b) which is the proprietary
information of either Seller, or (c) which is used by either Seller or any of
their Affiliates in conjunction with any of its or their respective businesses,
including the operations conducted at the alumina refinery owned by Queensland
Alumina Limited in Queensland, Australia; provided that information relating
exclusively to KJBC and which is not already available to the public shall be
included in the term “confidential information” until such time as such
information becomes available to the public other than in breach of this
Section 8.14. Notwithstanding the foregoing, Sellers may disclose such
confidential information to the extent permitted by Section 8.2 or required to
comply with any valid or effective subpoena or order issued by a Governmental
Entity, with applicable Law or with any requirement of any exchange upon which
the securities of either of the Sellers or any of their Affiliates are traded;
provided that in the event either Seller receives

52



--------------------------------------------------------------------------------



 



any such request or demand to disclose all or any part of the confidential
information, such Seller shall promptly notify Buyers of the existence and terms
of such request or demand, and, at Buyers’ request and expense, shall cooperate
with Buyers to obtain a protective order or other appropriate remedy to maintain
the confidentiality of such information; and, provided further, if such Seller
is required to disclose confidential information for any such reason, such
Seller shall disclose only such portion thereof which, in the opinion of its
legal counsel, it is legally required to disclose, and shall use its
commercially reasonable efforts to obtain confidential treatment of such
disclosed information. Nothing contained in this Agreement, including this
Section 8.14, shall preclude any Seller or any Affiliate of any Seller from
disclosing confidential information (a) to the Bankruptcy Court or any court in
which appeals or other applications for review of orders or judgments of such
Bankruptcy Court may be made so long as the disclosure made to the court is
filed under seal or is otherwise disclosed to the court only after the
implementation of appropriate court measures (such as in camera proceedings) to
ensure that the confidential information so disclosed will remain confidential,
(b) to members of the statutory committee of unsecured creditors appointed in
the Bankruptcy Cases (the “UCC”), to members of the statutory committee of
asbestos claimants appointed in the Bankruptcy Cases (the “ACC”), to the legal
representative of the class of future asbestos personal injury claimants
appointed in the Bankruptcy Cases (the “Futures Representative”), to advisers to
the UCC, the ACC or the Futures Representative, in each case, so long as they
are contractually obligated to any Seller or any Affiliate of any Seller to keep
confidential any such confidential information.

     8.15 Gramercy Environmental Conditions.

          8.15.1 Scheduled Environmental Conditions. Schedule 8.15.1 specifies
the sites at the Gramercy Site comprising the “Gramercy Scheduled Environmental
Conditions.” Gramercy Buyer shall take the actions indicated on Schedule 8.15.1
with respect to each of the Gramercy Scheduled Environmental Conditions,
including obtaining a NFA designation for sites 1 through 4 as listed on
Schedule 8.15.1. Gramercy Buyer shall have no obligation, however, with regard
to any other environmental conditions at the Gramercy Site, including any
Pre-Closing Environmental Release, except as set forth on Schedule 8.15.1 or
otherwise provided in Section 8.17 in connection with Gramercy Buyer’s efforts
to obtain the BFPP letter.

          8.15.2 Environmental Escrow Agreement. At or prior to Closing, Kaiser,
Gramercy Buyer and the Environmental Escrow Agent shall execute and deliver the
Environmental Escrow Agreement. At Closing, $2,500,000 (the “Environmental
Deposit”) of the Estimated Purchase price shall be deposited with the
Environmental Escrow Agent as contemplated by the Environmental Escrow
Agreement. Application of the Environmental Deposit shall be governed by the
terms and provisions of the Environmental Escrow Agreement.

          8.15.3 Environmental Insurance. Gramercy Buyer acknowledges that
Kaiser intends to purchase an insurance policy (the “PLL Policy”), to be
effective as of the Effective Time naming Gramercy Buyer as the named insured
and Kaiser as an additional insured and having a deductible of up to $100,000
per occurrence, covering third party claims for personal injury or property
damage relating to, or asserting a legal duty to perform an investigation or
remediation of all Gramercy environmental conditions, whether known or unknown.
Coverage shall be effective for the sites listed as 1 through 4 on
Schedule 8.15.1 from and only after the time at which Gramercy Buyer obtains an
NFA designation with respect to those sites. Kaiser

53



--------------------------------------------------------------------------------



 



shall use commercially reasonable efforts in obtaining the PLL Policy with terms
and conditions reasonable acceptable to Kaiser but obtaining a PLL Policy shall
not be a condition of Closing. Kaiser shall give Gramercy Buyer full access to
the insurer during the application process and shall make full disclosure to
insurer of all environmental conditions known to Kaiser and shall allow Gramercy
Buyer the opportunity to make full disclosure to the insurer of all
environmental conditions known to Gramercy Buyer. Kaiser shall pay the premium.
To the extent that a claim is made under the PLL Policy by either party,
Gramercy Buyer shall be responsible for the payment of the deductible, which
deductible shall be paid from the Environmental Deposit to the extent available.

          8.15.4 Release. Buyers forever release and discharge the Sellers from
all claims, including contribution claims, Buyers would otherwise have against
Sellers for Losses resulting from or arising out of Environmental Laws and
relating to any environmental conditions at the Gramercy Site (excluding any
Pre-Closing Environmental Release), whether known or unknown. The foregoing
release shall be without prejudice to (a) any rights which Buyers may have not
to proceed with Closing under this Agreement, and (b) any rights or claims which
Kaiser or Gramercy Buyer may have under the PLL Policy.

     8.16 Demolition of La Roche Site. As of the Effective Time, Gramercy Buyer
shall assume the La Roche Demolition Contract.

     8.17 Procurement of BFPP Letter.

          8.17.1 Kaiser Assistance. Gramercy Buyer may engage in discussions
with LDEQ in an effort to obtain a BFPP Letter and Kaiser shall assist and
cooperate with such effort to the extent reasonably requested by Gramercy Buyer.
Gramercy Buyer (or any Person on behalf of Gramercy Buyer) may not engage,
however, in any additional sampling or testing at the Gramercy Site or the
installation of new monitoring wells at the Gramercy Site whether requested by
LDEQ or otherwise, without the prior written consent of Kaiser (such consent not
to be unreasonably withheld). Notwithstanding the foregoing Gramercy Buyer (or
any person on behalf of Gramercy Buyer) may, without the prior written consent
of Kaiser, engage in additional sampling or testing at the Gramercy Site with
respect to Gramercy Scheduled Environmental Conditions, to further characterize
or delineate, at the request of LDEQ, a particular Gramercy Scheduled
Environmental Condition.

          8.17.2 Gramercy Environmental History. Gramercy Buyer, in connection
with its efforts to obtain the BFPP Letter, shall inform the LDEQ of all
Gramercy Scheduled Environmental Conditions, including those conditions for
which NFA designation has previously been obtained. As part of its submittal to
LDEQ, Gramercy Buyer shall provide LDEQ a Phase I environmental survey that
describes the environmental history of the Gramercy Site known to Gramercy
Buyer.

          8.17.3 Coordination with Kaiser. Reasonably in advance of any
substantive discussions between Gramercy Buyer and LDEQ or the provision of any
written materials by Gramercy Buyer to LDEQ, including a Phase I environmental
survey, Gramercy Buyer shall notify Kaiser of the planned discussions or
submissions and the subject matter thereof, including proposed sampling plans
and protocols, and provide Kaiser with an opportunity to share its

54



--------------------------------------------------------------------------------



 



views with Gramercy Buyer. Promptly (and, in any event, within 24 hours
following) any substantive discussions between Gramercy Buyer and LDEQ regarding
the BFPP Letter, Gramercy Buyer shall notify Kaiser of such discussions and
describe to Kaiser the substance of such discussions in reasonable detail. All
costs and expenses associated with the effort to obtain the BFPP Letter shall be
borne by Gramercy Buyer, and Gramercy Buyer shall promptly, upon written
request, reimburse Kaiser for any reasonable out-of-pocket costs or expenses
incurred by Kaiser in connection with any request by Gramercy Buyer for
cooperation and assistance in connection with the effort to obtain the BFPP
Letter. Upon request by Kaiser, Gramercy Buyer shall promptly inform Kaiser with
respect to the progress and status of Gramercy Buyer’s efforts to obtain a NFA
designation for Sites 1 through 4 as listed on Schedule 8.15.1.

          8.17.4 LDEQ Approval. Gramercy Buyer shall use commercially reasonable
efforts to obtain the approval of the LDEQ , before the Effective Time, of
Gramercy Buyer’s BFPP proposal and the reasonable steps contained therein and
listed on Schedule 8.15.1, which reasonable steps Gramercy Buyer shall perform
at its sole expense. To the extent that Gramercy Buyer obtains the BFPP Letter,
it shall further perform at its sole cost and expense any action which may be
required by LDEQ as a condition of issuing the BFPP Letter.

          8.17.5 Alternative Measures. If Gramercy Buyer does not obtain the
BFPP Letter, Gramercy Buyer shall commence at its own expense, within 90
calendar days after Closing, the appropriate regulatory process to obtain a NFA
designation under the LDEQ’s Risk Evaluation/Corrective Action Program, for
sites 1 through 4 as listed on Schedule 8.15.1 and shall comply with Section
8.18 of this Agreement but shall not be obligated to perform other steps with
respect to the other Gramercy Scheduled Environmental Conditions except as
provided in Schedule 8.15.1.

     8.18 LDEQ Compliance. Gramercy Buyer acknowledges that Kaiser maintains
spent bauxite, or “red mud,” and other solid-wastes in various impoundments and
facilities situated on the Gramercy Site and that Kaiser is required to
demonstrate financial responsibility for liability coverage, closure and
post-closure for all such facilities, as specified in LAC 33:VII.727.A.1 and
A.2. Prior to Closing, Kaiser and Gramercy Buyer will cooperate in securing
LDEQ’s consent to the substitution of Gramercy Buyer for Kaiser for all purposes
under the these requirements, effective as of the Effective Time. In connection
therewith, Gramercy Buyer shall provide to LDEQ as promptly as practicable (and,
in any event within 30 days) after the Effective Time (a) the required proof of
financial assurance for the solid waste facilities at the Gramercy Site, as
required by LAC 33:VII.727.A.1 and A.2, and (b) the information required in LAC
33:I.1701, and Gramercy Buyer shall use commercially reasonable efforts to cause
LDEQ to release Kaiser’s existing demonstration of financial assurance as
promptly as practicable.

     8.19 Trade Names. To the extent the “Kaiser” or “Kaiser Jamaica Bauxite
Company” names (the “Retained Names”) appear on (a) any plant, building or
equipment, or (b) any stationary, business forms, packaging, container, sign or
other property (real or personal) included in the Purchased Assets, Kaiser
grants, and/or confirms the grant by its Affiliates of, a royalty free license
to Buyers to use the Retained Names on such Purchased Assets until removal can
be effected from such Purchased Assets or until such materials are used and
exhausted (provided any such stationary or business forms so utilized are marked
or stickered so as to clearly indicate that the Buyers and KJBC are not
affiliated with Kaiser); provided that Buyers

55



--------------------------------------------------------------------------------



 



shall use reasonable efforts in a timely fashion to effect obliteration of the
Retained Names from all Purchased Assets and, in any event, cease using the
Retained Names no later than six months after Closing. Nothing contained in this
Section 8.19 shall preclude the use of the name “Gramercy” by Buyers.

     8.20 Name Change. KJBC Buyer shall, within 30 days following the Effective
Time, deliver to Seller evidence of an amendment to the Partnership Agreement to
change its name from Kaiser Jamaica Bauxite Company to a name which is not
deceptively similar to “Kaiser Jamaica Bauxite Company” or “Kaiser.” KJBC shall,
within 60 days following the Effective Time, take such actions and file such
documents as shall be necessary to reflect such name change in all jurisdictions
in which KJBC is qualified to do business as a foreign corporation, and shall
deliver to Sellers copies of such documents evidencing such name change filings.

     8.21 Further Assurances. From time to time after the Effective Time,
without further consideration, the parties shall cooperate with each other and
shall execute and deliver such documents and instruments and do such other
commercially reasonable acts and things, as may be reasonably necessary for the
purpose of carrying out the intent of this Agreement. Without limiting the
generality of the foregoing, the parties shall cooperate to procure any Consents
that are required to be obtained in connection with the transactions
contemplated hereby, and which have not been obtained prior to Closing.

ARTICLE IX
CONDITIONS TO CLOSING

     9.1 Conditions to the Obligations of Each Party. The obligations of each
Buyer and each Seller to consummate the Transfer of the Purchased Assets are
subject to the satisfaction of the following conditions:

          9.1.1 No Injunction. There shall not have been entered a preliminary
or permanent injunction, temporary restraining order or other judicial or
administrative order or decree issued by any Governmental Entity having proper
jurisdiction, the effect of which prohibits Closing.

          9.1.2 HSR. Any applicable waiting period under the HSR Act shall have
expired or been terminated.

          9.1.3 Third Party Consents. The Consents identified on Schedule 9.1.3
shall have been obtained.

          9.1.4 Bankruptcy Court Approval. The Sales Order shall have been
entered and not been vacated, and no stay of the Sales Order pending appeal
shall have been entered.

          9.1.5 Consent Under DIP Facility. Sellers shall have received all
Consents required under the DIP Facility.

     9.2 Conditions to the Obligations of Sellers. The obligation of Sellers to
consummate the Transfer of the Purchased Assets is subject to the satisfaction
(or written waiver by Sellers) of each of the following further conditions:

56



--------------------------------------------------------------------------------



 



          9.2.1 Compliance by Buyers. Each Buyer shall have performed and
complied, in all material respects, with all obligations required to be
performed or complied with by it under this Agreement at or prior to the
Closing, and Sellers shall have received a certificate signed by an executive
officer of such Buyer to the foregoing effect.

          9.2.2 Accuracy of Buyers’ Representations. The representations and
warranties of each Buyer contained in this Agreement that are qualified as to
materiality shall be true in all respects, and those that are not so qualified
shall be true in all material respects, at and as of the Effective Time as if
made at and as of that time (other than representations and warranties made as
of a specific time or date which will speak at and as of that specific time or
date), and Sellers shall have received a certificate signed by an executive
officer or other comparable authorized representative of such Buyer to the
foregoing effect.

          9.2.3 Assumption Documents. Buyers shall have executed and delivered
such Assumption Documents as Sellers reasonably request, each of which shall be
in form and substance reasonably satisfactory to Sellers.

          9.2.4 Payment of Purchase Price. Buyers shall have paid, via wire
transfer of immediately available funds (a) to an account or accounts designated
by Sellers, cash in an amount equal to the Estimated Purchase Price less (i) the
amount of the Deposit (including the deduction of any Fees (as defined in the
Escrow Agreement)) as of the close of business on the last business day
immediately preceding the Closing Date and (ii) the amount of the Environmental
Deposit, and (b) to the Environmental Escrow Agent, cash in an amount equal to
the Environmental Deposit as contemplated by the Environmental Escrow Agreement,
and the Escrow Agent shall have distributed the Deposit to Sellers in accordance
with the Escrow Agreement.

          9.2.5 Resolutions of Buyers. Sellers shall have received from each
Buyer a copy of the resolutions adopted by its Managers or Directors (as
appropriate) approving the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby, certified by the
secretary, assistant secretary or other authorized representative of such Buyer.

     9.3 Conditions to the Obligations of Buyers. The obligation of Buyers to
consummate the Transfer of the Purchased Assets is subject to the satisfaction
(or written waiver by Buyers) of each of the following further conditions:

          9.3.1 Compliance by Sellers. Each Seller shall have performed and
complied, in all material respects, with all obligations required to be
performed or complied with by it under this Agreement at or prior to the
Closing, and Buyers shall have received a certificate signed by an executive
officer of such Seller to the foregoing effect.

          9.3.2 Accuracy of Each Seller’s Representations. The representations
and warranties of each Seller contained in this Agreement that are qualified as
to materiality shall be true in all respects, and those that are not so
qualified shall be true in all material respects, at and as of the Effective
Time as if made at and as of that time (other than representations and
warranties made as of a specific time or date which will speak at and as of that
specific time or

57



--------------------------------------------------------------------------------



 



date), and Buyers shall have received a certificate signed by an executive
officer of such Seller to the foregoing effect.

          9.3.3 Transfer Documents. Each Seller shall have executed and
delivered Transfer Documents, together with certificates of title or other
appropriate documentation for unregistered lands, with respect to the KJBC Owned
Real Property, in recordable form, and such other Transfer Documents as Buyers
reasonably request, each of which shall be in form and substance reasonably
satisfactory to Buyers; it being understood that, Sellers’ obligations to
deliver Transfer Documents for the KJBC Owned Real Property shall be deemed
satisfied notwithstanding Sellers’ failure to deliver Transfer Documents with
respect to one or more parcels of KJBC Owned Real Property, provided that the
failure to transfer legal title to such parcels of KJBC Owned Real Property,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

          9.3.4 Environmental Escrow Agreement. Kaiser and the Environmental
Escrow Agent shall have executed and delivered the Environmental Escrow
Agreement, and the Environmental Escrow Agent shall have received the
Environmental Deposit as contemplated thereby.

          9.3.5 No Material Adverse Change. Since the date of this Agreement, no
event shall have occurred and no circumstances shall have come into existence
that has had, or reasonably would be expected to have, a Material Adverse
Effect.

          9.3.6 Sales Order. The Sales Order shall have become a Final Order.

          9.3.7 KBC Contracts and Gramercy Contracts. All defaults of Sellers
under each KBC Contract and Gramercy Contract in existence as of Closing (other
than defaults or breaches that arise solely from the filing of Sellers’
petitions to commence the Bankruptcy Cases) shall have been cured by Sellers, or
Sellers shall have provided adequate assurance that any such defaults shall be
promptly cured by Sellers (which defaults, as between Buyers and all parties to
the KBC Contracts and Gramercy Contracts in existence as of Closing other than
Sellers, shall for all purposes be deemed irrevocably cured by Sellers’
provision of adequate assurance).

          9.3.8 Resolutions of Sellers. Buyers shall have received from each
Seller a copy of the resolutions adopted by its board of directors approving the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby, certified by the corporate secretary of such
Seller.

          9.3.9 Technology Licenses. Kaiser, KBC and KJBC Buyer shall have
entered into a technology license agreement, in substantially the form attached
hereto as Exhibit I, and Kaiser and Gramercy Buyer shall have entered into a
technology license agreement, in substantially the form attached hereto as
Exhibit J (together, the “Technology Licenses”).

          9.3.10 Alcan License. Gramercy Buyer shall have received an
assignment, in form and substance reasonably satisfactory to Gramercy Buyer, of
Kaiser’s rights under the License Agreement, dated May 16, 2000, by and between
Kaiser and Alcan International Limited (the “Alcan License”).

58



--------------------------------------------------------------------------------



 



          9.3.11 Property Taxes. Kaiser shall have made arrangements for the
2002 property tax liabilities of Kaiser described on Schedule 6.14.1 to be paid
to the appropriate tax authorities of St. James Parish, Louisiana and St. John
Parish, Louisiana contemporaneously with Closing and for any Lien related to
such Taxes to be extinguished.

ARTICLE X
TERMINATION

     10.1 Termination.

          10.1.1 Mutual Consent. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned at any time prior to Closing
by mutual written consent of Sellers and Buyers.

          10.1.2 Sellers Termination. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned at any time prior to Closing
by Sellers upon written notice to Buyers,

               (a) if Closing has not occurred on or before September 30, 2004,
so long as failure to close is not due to a material breach of this Agreement by
Sellers;

               (b) so long as no Seller is then in material breach of any of its
representations, warranties or covenants in this Agreement, if Buyers are in
material breach of any of its representations, warranties or covenants contained
in this Agreement and such breach shall be incapable of being cured, or if
capable of being cured, shall not have been cured within 30 calendar days
following delivery to Buyers of written notice of such breach (specifying in
reasonable detail the claimed breach and demand of its cure or satisfaction);

               (c) if termination is directed pursuant to an order of the
Bankruptcy Court;

               (d) if Buyers are the Prevailing Bidder, prior to entry of the
Sales Order if the Sales Order has not been entered by (i) the date that is 30
calendar days after the date on which the Sales Hearing concludes or (ii) such
later date as is agreed to in writing by the parties to this Agreement;

               (e) prior to receipt by Sellers of written evidence, in form and
substance satisfactory to Sellers, that KJBC Buyer has obtained GOJ Approval,
if, on or prior to the Pre-Hearing Termination Date, KJBC Buyer has not obtained
GOJ Approval and Sellers have not received written evidence thereof in form and
substance reasonably satisfactory to Sellers (provided that Sellers have given
written notice to Buyers of their intention to terminate pursuant to this clause
(e) at least three business days in advance of such termination);

               (f) prior to receipt by Sellers of written evidence, in form and
substance reasonably satisfactory to Sellers, that Gramercy Buyer has agreed
with the USWA regarding a New Labor Agreement (and such agreement has been
ratified by the Gramercy Represented Employees), if, on or prior to the
Pre-Hearing Termination Date, Gramercy Buyer has not agreed with the USWA
regarding a New Labor Agreement (or such agreement has not been ratified by

59



--------------------------------------------------------------------------------



 



the Gramercy Represented Employees) and Sellers have not received written
evidence thereof in form and substance reasonably satisfactory to Sellers
(provided that Sellers have given written notice to Buyers of their intention to
terminate pursuant to this clause (f) at least three business days in advance of
such termination);

               (g) if on or prior to the Pre-Hearing Termination Date, Kaiser
has not reached agreement with the USWA with respect to the release of Sellers
from any obligations arising from or relating to the Gramercy Labor Agreement
from and after the Effective Time with respect to employees represented by the
USWA and employed at the Gramercy Site (the “Gramercy Exit Agreement”) (provided
that Sellers may no longer exercise their rights of termination under this
clause (g) after Kaiser has reached agreement with the USWA with respect to a
Gramercy Exit Agreement);

               (h) if on or prior to the Pre-Hearing Termination Date, Sellers
shall not have obtained from the applicable Governmental Entities of Jamaica
agreement with respect to the release of Sellers from any obligations to such
Governmental Entities arising from or relating to the operation of the KJBC
Operations (the “GOJ Release”) from and after the Effective Time (provided that
Sellers may no longer exercise their rights of termination under this clause
(h) after Sellers have obtained the GOJ Release); or

               (i) if in accordance with the Bidding and Auction Procedures a
Qualified Bidder submits the Prevailing Bid; it being expressly understood that,
subject to clauses (h) and (i) of Section 10.1.3 and without prejudice to any
other rights Buyers may have to terminate this Agreement if the transactions
contemplated by the Prevailing Bid are subsequently abandoned and Sellers
determine to consummate the sale of the Purchased Assets to Buyers, Buyers shall
remain bound by the terms of this Agreement (including the Final Purchase Price
set forth herein or the highest amount that Buyers bid at the Auction) until the
delivery of a written termination notice in accordance with this Section 10.1.2.

Buyers hereby acknowledge that, as contemplated by the Bidding and Auction
Procedures, in the circumstances contemplated by clause (i) of the immediately
preceding sentence, (a) Sellers may, prior to any termination hereof, enter into
agreements with respect to the Prevailing Bid, and (b) Sellers are not required
to deliver a written termination notice to Buyers until the consummation of the
transaction contemplated by the Prevailing Bid.

          10.1.3 Buyers Termination. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned at any time prior to Closing
by Buyers, upon written notice to Sellers,

               (a) if Closing has not occurred on or before September 30, 2004,
so long as the failure to close is not due to a material breach of this
Agreement by Buyers;

               (b) so long as Buyers are not then in material breach of any of
its representations, warranties or covenants contained in this Agreement, if
Sellers are in material breach of any of their representations, warranties or
covenants contained in this Agreement and such breach shall be incapable of
being cured, or if capable of being cured, shall not have been

60



--------------------------------------------------------------------------------



 



cured within 30 calendar days following delivery to Sellers of written notice of
such breach (specifying in reasonable detail the claimed breach and demand of
its cure or satisfaction);

               (c) if Buyers are the Prevailing Bidder, (i) prior to conclusion
of the Sales Hearing if the Sales Hearing has not concluded by (A) the date that
is 90 calendar days after the date of this Agreement or (B) such later date as
is agreed to in writing by the parties to this Agreement, or (ii) prior to entry
of the Sales Order if the Sales Order has not been entered by (A) the date that
is ten business days after the date on which the Sales Hearing concludes or (B)
such later date as is agreed to in writing by the parties to this Agreement;

               (d) if termination is directed pursuant to an order of the
Bankruptcy Court;

               (e) if on or prior to the Pre-Hearing Termination Date,
(i) Gramercy Buyer has not obtained the BFPP Letter, (ii) KJBC Buyer shall not
have obtained GOJ Approval, or (iii) Gramercy Buyer has not agreed with the USWA
regarding a New Labor Agreement (or such agreement has not been ratified by the
Gramercy Represented Employees); provided, that in the case of clause (e)(i) of
this sentence, the Buyers must exercise their right of termination no later than
the second business day following the Pre-Hearing Termination Date or it shall
be irrevocably waived and, in the case of clauses (e)(ii) and (iii),
respectively, the Buyers may no longer exercise their rights of termination
after GOJ Approval has been obtained and a New Labor Agreement has been agreed
to (and ratified by the Gramercy Represented Employees), respectively;

               (f) prior to the earlier of (i) receipt by Buyers of written
evidence, in form and substance reasonably satisfactory to Buyers, that Kaiser
has agreed with the USWA regarding a Gramercy Exit Agreement and (ii) waiver by
Sellers of their right to terminate pursuant to clause (g) of Section 10.1.2,
if, on or prior to the Pre-Hearing Termination Date, Kaiser has not agreed with
the USWA regarding a Gramercy Exit Agreement and Buyers have not received
evidence thereof in form and substance reasonably satisfactory to Buyers
(provided that Buyers have given written notice to Sellers of their intention to
terminate pursuant to this clause (f) at least three business days in advance of
such termination);

               (g) prior to the earlier of (i) receipt by Buyers of written
evidence, in form and substance reasonably satisfactory to Buyers, that Sellers
have obtained the GOJ Release and (ii) waiver by Sellers of their right to
terminate pursuant to clause (h) of Section 10.1.2, if, on or prior to the
Pre-Hearing Termination Date, Sellers have not obtained the GOJ Release and
Buyers have not received evidence thereof in form and substance reasonably
satisfactory to Buyers (provided that Buyers have given written notice to
Sellers of their intention to terminate pursuant to this clause (g) at least
three business days in advance of such termination);

               (h) if in accordance with the Bidding and Auction Procedures
(i) a Qualified Bidder submits the Prevailing Bid, (ii) at the Auction, Buyers
make Election A, and (iii) the Bankruptcy Court enters an order approving the
sale contemplated by the Prevailing Bid; or

61



--------------------------------------------------------------------------------



 



               (i) if (i) in accordance with the Bidding and Auction Procedures
(A) a Qualified Bidder submits the Prevailing Bid, (B) at the Auction, Buyers
makes Election B, and (C) the Bankruptcy Court enters an order approving the
sale contemplated by the Prevailing Bid and (ii) Closing has not occurred on or
before the date that is 30 calendar days after entry of the Bankruptcy Court
order approving the sale contemplated by the Prevailing Bid.

     10.2 Effect of Termination. In the event of the termination of this
Agreement pursuant to Section 10.1, this Agreement, except for the provisions of
this Section 10.2 and Sections 8.14, 8.17.3 (the last sentence only), 10.3,
12.4, 12.5, 12.7, 12.8, and 12.11, will forthwith become null and void and have
no effect, without any liability on the part of any party to this Agreement or
their respective Affiliates. Nothing in this Article X will, however, relieve
any party to this Agreement of liability for breach of this Agreement occurring
prior to that termination, or for breach of any provision of this Agreement
which specifically survives termination hereunder. Moreover, notwithstanding the
termination of this Agreement, the Escrow Agreement shall remain in full force
and effect in accordance with its terms, including with respect to the
distributions of the escrow funds held thereunder. Nothing in this Agreement
shall require that the Bankruptcy Court approve the termination of this
Agreement in order for such termination to be effective.

     10.3 Termination Fee. Subject to the provisions of any order of the
Bankruptcy Court, if (a) at the Auction Buyers make Election B or makes neither
Election A nor Election B and this Agreement is terminated either by Sellers
pursuant to clause (i) of the first sentence of Section 10.1.2 or by Buyers
pursuant to clause (i) of Section 10.1.3 and (b) no later than 120 calendar days
after the entry of the Bankruptcy Court order approving the sale contemplated by
the Prevailing Bid in accordance with the Bidding and Auction Procedures such
sale is consummated, then Sellers shall pay to Buyers promptly (and, in any
event, within two business days) following such consummation of such transaction
a fee of $1,050,000 (the “Termination Fee”).

ARTICLE XI
INDEMNIFICATION

     11.1 Survival of Representations and Warranties. EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT, THERE ARE NO REPRESENTATIONS OR WARRANTIES OF ANY KIND
(INCLUDING ANY REPRESENTATIONS OR WARRANTIES AS TO THE QUALITY OR FITNESS OF THE
PURCHASED ASSETS OR THE ASSETS OF KJBC FOR THEIR INTENDED PURPOSES OR ANY
PARTICULAR PURPOSE), EXPRESSED OR IMPLIED, WITH RESPECT TO SELLERS, KJBC, THE
COMBINED BUSINESS, THE PURCHASED ASSETS OR THE ASSUMED LIABILITIES. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, SELLERS MAKE NO REPRESENTATIONS OR
WARRANTIES WITH RESPECT TO (a) ANY PROJECTIONS, ESTIMATES OR BUDGETS DELIVERED
TO OR MADE AVAILABLE TO BUYERS OR THEIR REPRESENTATIVES RELATING TO THE FUTURE
RESULTS OF OPERATIONS, CASH FLOWS OR FINANCIAL CONDITION (OR ANY COMPONENT OF
ANY OF THEM) OF KJBC OR THE COMBINED BUSINESS OR (b) ANY OTHER INFORMATION OR
DOCUMENTS MADE AVAILABLE TO BUYERS OR THEIR REPRESENTATIVES REGARDING SELLERS,
KJBC, THE COMBINED BUSINESS, THE PURCHASED ASSETS

62



--------------------------------------------------------------------------------



 



OR THE ASSUMED LIABILITIES. The representations and warranties of the parties
contained in this Agreement (or in any certificate delivered pursuant hereto)
other than those contained in Section 5.22, Section 6.11 or Section 6.14 will
expire 24 months after the Closing Date (the “General Termination Date”), except
with respect to claims asserted with respect to those representations and
warranties prior to the General Termination Date in which case they will survive
until the resolution of those claims in accordance with this Article XI. The
representations and warranties of the parties contained in Section 6.11 will
expire at Closing (the “Environmental Termination Date”). The representations
and warranties of the parties contained in Section 5.22 and Section 6.14 will
expire 30 days after expiration of the applicable statutes of limitations on
assessment of Taxes that would be indemnifiable by Sellers under this Agreement
(the end of such period, the “Tax Termination Date” and together with the
General Termination Date and the Environmental Termination Date, the
“Termination Dates”). The covenants of the parties contained in this Agreement
which by their terms require performance in whole or in part, after Closing will
remain operative and in full force and effect without any time limitation,
except as any such covenant is limited in duration by the express terms of this
Agreement.

     11.2 Indemnification by Buyers. From and after Closing, Buyers shall
indemnify, defend and hold Sellers and their Affiliates, and their respective
directors, officers, partners, managers, members, representatives, employees and
agents (collectively the “Sellers Indemnified Parties”), harmless from and
against any and all claims, actions, suits, demands, assessments, judgments,
losses, liabilities, damages, costs, royalties, payments, license fees and
expenses (including interest, penalties, attorneys’ fees, accounting fees and
investigation costs) (collectively, “Losses”) resulting from or arising out of
(a) any breach of any representation or warranty of Buyers contained herein or
in any certificate delivered by Buyers pursuant hereto (provided that Sellers
properly notify Buyers of the claim that a representation or warranty has been
breached and that notice is given by Sellers in writing prior to the applicable
Termination Date), (b) any breach of any covenant of Buyers contained herein
(including those contained in Section 8.15.1), unless such breach occurred at or
prior to Closing and was specified in the certificate delivered by Buyers
pursuant to Section 9.2.1, (c) any of the Assumed Liabilities, or (d) the
operation by Buyers of the Combined Operations or the ownership or use by Buyers
of the Purchased Assets after Closing, except to the extent Sellers are
obligated to indemnify Buyers with respect thereto.

     11.3 Indemnification by Sellers. From and after Closing, Sellers shall
indemnify, defend and hold Buyers and their Affiliates, and their respective
directors, officers, partners, managers, members, representatives, employees and
agents (collectively, the “Buyer Indemnified Parties”), harmless from and
against any and all Losses resulting from or arising out of (a) any breach of
any representation or warranty of Sellers contained herein or in any certificate
delivered by Sellers pursuant hereto (provided that Buyers properly notify
Sellers of the claim that a representation or warranty has been breached and
that notice is given to Sellers in writing prior to the applicable Termination
Date), (b) any breach of any covenant of Sellers contained herein, unless such
breach occurred at or prior to Closing and was specified in the certificate
delivered by Sellers pursuant to Section 9.3.1, or (c) any of the Retained
Liabilities. Notwithstanding anything to the contrary herein contained, Sellers
shall not be obligated to indemnify, defend or hold any Buyer Indemnified Party
harmless from or against Losses resulting from or arising out of Environmental
Laws and relating to any environmental conditions at the Gramercy Site
(excluding any Pre-Closing Environmental Release), whether known or unknown.

63



--------------------------------------------------------------------------------



 



Notwithstanding any of the foregoing, the exclusions from the indemnity
obligations of Sellers hereunder shall not limit any rights or claims which
Kaiser or Gramercy Buyer may have under the PLL Policy, and no limitation on
rights, claims or recoveries under the PLL Policy shall affect any exclusion
from the indemnity obligations of Sellers hereunder.

     11.4 Limitations.

          11.4.1 Basket and Cap. Notwithstanding anything to the contrary
contained in this Agreement, no indemnified party shall be entitled to receive
any amount in respect of breaches of representations and warranties made by the
indemnifying parties in this Agreement except to the extent, and only to the
extent, that the aggregate amount of all Losses suffered by the Buyer
Indemnified Parties or the Seller Indemnified Parties, as applicable, exceeds
$500,000 (the “Basket”), in which case the indemnifying parties will only be
liable for that excess. The aggregate liability of Sellers and Buyers,
respectively, with respect to Losses suffered by Buyer Indemnified Parties or
the Seller Indemnified Parties, as applicable, as a result of breaches of
representations and warranties shall not exceed $5,000,000.

          11.4.2 Netting of Insurance Proceeds. Except in the case of fraud, no
indemnified party shall be entitled to indemnification from Sellers for any
Losses (a) unless and until such indemnified party or, if such indemnified party
is not a party hereto, the party hereto through whom the indemnifying party
derives its rights to indemnification, and its Affiliates have taken reasonable
steps to pursue all claims for insurance available with respect to those Losses
and (b) to the extent of the amount of insurance recovered by such party or its
Affiliates with respect to those Losses.

     11.5 Procedures.

          11.5.1 Notice of Claim; Information. After obtaining knowledge of any
facts that have given rise to, or could reasonably give rise to, a claim for
indemnification under this Article XI (an “Indemnification Claim”), an
indemnified party shall give written notice to the indemnifying party of such
Indemnification Claim (“Notice of Claim”); provided, however, that the failure
to give a Notice of Claim to the indemnifying party shall not relieve the
indemnifying party from any liability that it may have to an indemnified party
hereunder to the extent the indemnifying party is not prejudiced by such
failure. The Notice of Claim shall set forth the amount (or a reasonable
estimate, if then practicable) of the Losses suffered, or which may be suffered,
by an indemnified party as a result of such Indemnification Claim. The
indemnified party will furnish to the indemnifying party such information (in
reasonable detail) it may have with respect to such Indemnification Claim
(including copies of any summons, complaint or other pleading that may have been
served on it and any written claim, demand, invoice, billing or other document
evidencing or asserting the same).

          11.5.2 Right to Defense. In the event any claim set forth in the
Notice of Claim is a claim asserted against an indemnified party by a third
party, upon delivery by the indemnifying party to the indemnified party of
written notice, the indemnifying party may assume and control the defense
thereof with counsel of its choice, and thereafter the indemnifying party will
not be liable to the indemnified party hereunder for any fees of other counsel
subsequently accrued by the indemnified party in connection with the defense
thereof.

64



--------------------------------------------------------------------------------



 



In the event a Notice of Claim is delivered under this Article XI, so long as
there is no actual or reasonably anticipated conflict, the indemnifying party
and the indemnified party will cooperate fully with each other, at the
indemnifying parties’ cost and expense, in connection with the defense,
negotiation or settlement of the claim covered by such Notice of Claim. If the
indemnifying party assumes the defense of an action, (a) the indemnified party
will be entitled to participate therein at its sole cost and expense and (b) no
settlement or compromise thereof which involves an admission of guilt or
liability on the part of the indemnified party or which does not include a full
and unconditional release of the indemnified party in connection with the
subject matter of the action such assessment or claim may be effected by the
indemnifying party without the consent of the indemnified party. If the
indemnifying party does not assume the defense of an action, the indemnified
party may defend, compromise or settle the action, but no compromise or
settlement thereof may be effected at the expense of the indemnifying party
without the written consent of the indemnifying party; provided, however, that
if it is ultimately determined in a proceeding in accordance with Section 12.9
that the indemnifying party has liability with respect to such action pursuant
to the terms of this Agreement, the indemnifying party shall be bound by such
compromise or settlement notwithstanding that the indemnifying party did not
consent in writing to such compromise or settlement.

     11.6 Exclusive Remedies. From and after Closing, (a) except in the case of
fraud, the parties’ right to indemnification under this Article XI with respect
to any Losses shall be its sole and exclusive remedy for damages under or with
respect to this Agreement or the transactions contemplated hereby, and it shall
not be entitled to pursue, and hereby expressly waives, any and all rights that
may otherwise be available either at law or in equity with respect thereto and
(b) without limiting the generality of the foregoing, each party waives to the
fullest extent permitted by law any claim or cause of action which it might
otherwise assert, including under the common law or federal or state securities,
trade regulations or other Laws, by reason of this Agreement or the transactions
contemplated hereby, except for claims and causes of action brought pursuant to
this Article XI.

ARTICLE XII
MISCELLANEOUS

     12.1 Entire Agreement. This Agreement, including the Schedules and Exhibits
to this Agreement, the Escrow Agreement and the Confidentiality Agreement
constitute the entire agreement of the parties to this Agreement with respect to
the subject matter hereof and thereof and supersede all prior agreements and
undertakings, both written and oral, with respect to the subject matter hereof
and thereof.

     12.2 Notices. All notices, requests, claims, demands and other
communications to any party hereunder must be in writing and must be given by
hand delivery, by courier service or by facsimile to the applicable party at the
following address or facsimile number:

65



--------------------------------------------------------------------------------



 



     if to Sellers or either Seller, to:

Kaiser Aluminum & Chemical Corporation
5847 San Felipe, Suite 2500
Houston, Texas 77057-3010
Facsimile: (713) 332-4605
Attention: General Counsel

     with copies to:

Jones Day
2727 North Harwood Street
Dallas, Texas 75201
Facsimile: (214) 969-5100
Attention: Troy B. Lewis, Esq.

     and

Official Committee of Unsecured Creditors
of Kaiser Aluminum & Chemical Corporation
c/o Akin Gump Strauss Hauer & Feld LLP
590 Madison Avenue
New York, New York 10022
Facsimile: (212) 872-1002
Attention: Lisa G. Beckerman, Esq.

     if to Buyers or either Buyer, to:

c/o Century Aluminum Company
2511 Garden Road
Building A, Suite 200
Monterey, CA 93940
Facsimile: (831) 642-9328
Attention: General Counsel

     and

c/o Noranda, Inc.
181 Bay Street, Suite 200
Toronto M5J 2T3
Ontario, Canada
Facsimile: (416) 982-7490
Attention: Martin Schady, Senior Vice President

66



--------------------------------------------------------------------------------



 



     with copies to:

Curtis, Mallet-Prevost, Colt & Mosle LLP
101 Park Avenue
New York, NY 10178
Facsimile: (212) 697-1559
Attention: Matias A. Vega, Esq. &

 Roman A. Bninski, Esq.

     and

Kirksey & McNamee PLC
5250 Virginia Way, Suite 240
Brentwood, TN 37027
Facsimile: (615) 371-8810
Attention: Gerald B. Kirksey, Esq.

or any other address or facsimile number as a party may hereafter specify by
notice to the other parties to this Agreement in accordance with this Section
12.2. Delivery of each notice, request or other communication will be effective
(a) if given by hand delivery or courier service, when delivered at the address
specified in this Section 12.2, or (b) if given by facsimile transmission, when
the facsimile is transmitted to the facsimile number specified in this
Section 12.2 and the appropriate confirmation is received.

     12.3 Amendments and Waivers.

          12.3.1 Writing Required. Any provision of this Agreement may be
amended or waived if, and only if, the amendment or waiver is in writing and
signed, in the case of an amendment, by Sellers and Buyers, or in the case of a
waiver, by the party against whom the waiver is to be effective.

          12.3.2 No Implied Waiver. No failure or delay by any party hereto in
exercising any right, power or privilege hereunder will operate as a waiver
thereof nor will any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.

     12.4 Expenses.

          12.4.1 Expenses Relating to this Agreement. Except as otherwise
provided in this Agreement, all costs and expenses incurred in connection with
this Agreement and the consummation of the transactions contemplated hereby will
be paid by the party incurring the cost or expense.

          12.4.2 Consents and Transfers. All filing fees associated with
Consents of Governmental Entities necessary to consummate the Transfers
contemplated hereby (including those associated with any HSR Filings) will be
borne solely by Buyers.

67



--------------------------------------------------------------------------------



 



          12.4.3 Certain Other Obligations. All transfer, documentary, sales,
use, stamp, registration and other similar transaction type Taxes, and all
duties, conveyance fees, recording charges and other fees and charges (including
any penalties and interest) incurred in connection with consummation of the
transactions contemplated by this Agreement (collectively “Transfer Taxes”),
shall be paid by Buyers when due, and, except to the extent Sellers receive
refunds of Transfer Taxes paid by Buyers (either directly or indirectly as
reimbursement to Sellers) under this Section 12.4, notwithstanding any provision
of the Laws of Jamaica which may entitle them to do so, Buyers shall not seek
recovery or reimbursement from Sellers by any means. Buyers will, at their own
expense, file all necessary Tax Returns and other documentation with respect to
all such Transfer Taxes.

          12.4.4 Certain Jamaican Filings. If, under the Laws of Jamaica,
Sellers are required to actually pay or remit any Transfer Taxes referred to in
Section 12.4.3 to the applicable Tax authorities, Sellers and Buyers shall work
jointly to prepare and file the necessary Tax Returns and other documentation
(at Buyers’ sole expense), and Buyers shall reimburse Sellers for the same
amounts Sellers paid to such Tax authorities on the same day(s) as such
payment(s).

          12.4.5 Rights to Refunds. Any and all refunds of filing fees and
Transfer Taxes paid by Buyers (either directly or indirectly as reimbursement to
Sellers) under this Section 12.4 shall be for the account of Buyers, and Sellers
acknowledge and agree that any and all such refunds shall be deemed the legal
property of Buyers, and that no right, title or interest in the proceeds of any
such refunds shall vest with or be conferred upon Sellers. Sellers shall act as
Buyers’ agent with respect to any such refunds received by Sellers, and shall
hold all such amounts in trust for Buyers until transferred to Buyers in
accordance with Buyers’ instructions (which shall occur within five business
days of Sellers’ receipt thereof). Upon Buyers’ request, and at Buyers’ sole
expense, Sellers shall assist Buyers (including the filing of any Tax Returns
required to be filed by Sellers) with such actions as are reasonably necessary
to obtain the refund of any Transfer Taxes paid by Buyers (either directly or
indirectly as reimbursement to Sellers) pursuant to this Section 12.4.

          12.4.6 Certain Prohibitions. Prior to Closing, no Buyer or Seller
shall carry, deliver or ship an original of this Agreement into Jamaica.
Following Closing no Seller shall carry, deliver or ship an original of this
Agreement into Jamaica without the prior written consent of Buyers.

     12.5 Damages. No party will be liable for punitive, exemplary,
consequential or special damages for violation of the terms of this Agreement
under any circumstances.

     12.6 Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties to this Agreement and their
respective successors and permitted assigns. No Seller or Buyer may sell,
assign, transfer, convey or delegate any of its rights or obligations under this
Agreement without the prior written consent of Buyers in the case of assignments
by a Seller or Sellers in the case of assignments by a Buyer. Notwithstanding
anything to the contrary contained in this Agreement, except as provided in
Article XI (which Article is intended to confer a benefit on, and be enforceable
by, the third parties referred to therein as express third party beneficiaries
of this Agreement), nothing in this Agreement,

68



--------------------------------------------------------------------------------



 



expressed or implied, is intended to confer on any Person, other than the
parties to this Agreement or their respective successors and permitted assigns,
any rights, remedies, obligations or liabilities under or by reason of this
Agreement.

     12.7 Governing Law. This Agreement shall be construed in accordance with
and governed by the internal substantive law of the State of Delaware regardless
of the laws that might otherwise govern under principles of conflict of laws
applicable thereto. This Agreement is subject to any order or act of the
Bankruptcy Court applicable hereto.

     12.8 Bulk Sales. Buyers waive compliance by Sellers with the provisions of
the so-called “bulk sales” Laws of any jurisdiction.

     12.9 Knowledge. For purposes of this Agreement, references to “knowledge”
of Sellers or Kaiser refer to the actual knowledge of the individuals listed on
Schedule 12.9 after due inquiry.

     12.10 Consent to Jurisdiction; Arbitration.

          12.10.1 During Bankruptcy Cases. The Bankruptcy Court will have
jurisdiction over any dispute arising out of or in connection with the
transactions contemplated by this Agreement through the date of entry of the
order approving the final decree in one or more of Sellers’ Bankruptcy Cases.
The parties to this Agreement consent to the exclusive jurisdiction of the
Bankruptcy Court (and of the appropriate appellate courts therefrom) in any such
dispute and irrevocably waive, to the fullest extent permitted by Law, any
objection that they may now or hereafter have to the laying of the venue of any
such dispute in the Bankruptcy Court or that any such dispute brought in the
Bankruptcy Court has been brought in an inconvenient forum.

          12.10.2 Post-Bankruptcy. Any dispute which remains unresolved or which
arises following approval of Sellers’ plan of reorganization and emergence from
bankruptcy, shall be submitted to and resolved by arbitration conducted in the
State of Delaware, County of New Castle, in accordance with the then existing
Commercial Rules of the American Arbitration Association. Judgment on any
arbitration award may be entered in any court having jurisdiction.

          12.10.3 Disputes as to Arbitration. Any dispute as to the
interpretation of the arbitration clause of the Agreement will be submitted only
to a federal or state court of competent jurisdiction sitting in the State of
Delaware, County of New Castle.

          12.10.4 Service of Process. Process may be served on any party
anywhere in the world, whether within or without the jurisdiction of any court
to which the parties have submitted herein. Without limiting the foregoing, each
party to this Agreement agrees that service of process on that party may be made
upon the designated Person at the address provided in Section 12.2 and will be
deemed to be effective service of process on that party.

     12.11 Severability. If any provision of this Agreement is determined by a
Governmental Entity to be invalid, void or unenforceable, the remainder of the
provisions of this Agreement will remain in full force and effect and will in no
way be affected, impaired or invalidated.

69



--------------------------------------------------------------------------------



 



     12.12 Counterparts; Effectiveness. This Agreement may be executed in any
number of counterparts, each of which will be an original, with the same effect
as if the signatures thereto were upon the same instrument. Subject to the
Bankruptcy Court entering the Sales Order, this Agreement will become effective
when each party to this Agreement shall have received counterparts hereof signed
by the other parties to this Agreement.

[SIGNATURES ON NEXT PAGE]

70



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties to this Agreement have caused this
Agreement to be duly executed by their respective authorized officers as of the
day and year first above written.

                  SELLERS:
 
                KAISER ALUMINUM & CHEMICAL CORPORATION
 
           

  By:   /s/ Edward F. Houf    

     

--------------------------------------------------------------------------------

     

  Name:   Edward F. Houf    

  Title:   Vice President, Secretary and General Counsel    
 
                KAISER BAUXITE COMPANY
 
           

  By:   /s/ Edward F. Houf    

     

--------------------------------------------------------------------------------

     

  Name:   Edward F. Houf    

  Title:   Vice President, Secretary and General Counsel    
 
                BUYERS:
 
                GRAMERCY ALUMINA LLC
 
           

  By:   /s/ Gerald J. Kitchen    

     

--------------------------------------------------------------------------------

     

  Name:   Gerald J. Kitchen    

  Title:   Manager    
 
                ST. ANN BAUXITE LIMITED
 
           

  By:   /s/ Gerald J. Kitchen    

     

--------------------------------------------------------------------------------

     

  Name:   Gerald J. Kitchen    

  Title:   Manager    

 